EXHIBIT 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
AK STEEL CORPORATION,

 
as Borrower



 
______________________________________________________________________________

 
______________________________________________________________________________





 
LOAN AND SECURITY AGREEMENT



 
Dated as of April 28, 2011



 
$1,000,000,000



 
______________________________________________________________________________

 
______________________________________________________________________________



 
CERTAIN FINANCIAL INSTITUTIONS,

 
as Lenders,



 
BANK OF AMERICA, N.A.,

 
as Agent,



JPMORGAN CHASE BANK, N.A.
 and
WELLS FARGO CAPITAL FINANCE, LLC,
as Co-Syndication Agents,


CITIBANK, N.A.
 and
DEUTSCHE BANK SECURITIES INC,
as Co-Documentation Agents,


FIFTH THIRD BANK
 and
PNC BANK, NATIONAL ASSOCIATION,
as Managing Agents,


and


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC
 and
WELLS FARGO CAPITAL FINANCE, LLC,
as Joint Lead Arrangers and Co-Book Managers





 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
Page
Section 1.
DEFINITIONS; RULES OF CONSTRUCTION
1
 
1.1.
Definitions
1
 
1.2.
Accounting Terms
28
 
1.3.
Uniform Commercial Code
28
 
1.4.
Certain Matters of Construction
29
 
1.5.
Certain Calculations
29



Section 2.
CREDIT FACILITIES
29
 
2.1.
Revolver Commitment
29
 
2.2.
[Reserved]
32
 
2.3.
Letter of Credit Facility
32



Section 3.
INTEREST, FEES AND CHARGES
34
 
3.1.
Interest
34
 
3.2.
Fees
36
 
3.3.
Computation of Interest, Fees, Yield Protection
36
 
3.4.
Reimbursement Obligations
36
 
3.5.
Illegality
37
 
3.6.
Inability to Determine Rates
37
 
3.7.
Increased Costs; Capital Adequacy
37
 
3.8.
Mitigation
38
 
3.9.
Funding Losses
38
 
3.10.
Maximum Interest
39



Section 4.
LOAN ADMINISTRATION
39
 
4.1.
Manner of Borrowing and Funding Revolver Loans
39
 
4.2.
Defaulting Lender
40
 
4.3.
Number and Amount of LIBOR Loans; Determination of Rate
41
 
4.4.
[Reserved]
41
 
4.5.
One Obligation
41
 
4.6.
Effect of Termination
41



Section 5.
PAYMENTS
42
 
5.1.
General Payment Provisions
42
 
5.2.
Repayment of Revolver Loans
42
 
5.3.
[Reserved]
42
 
5.4.
Payment of Other Obligations
42
 
5.5.
Marshaling; Payments Set Aside
42
 
5.6.
Post-Default Allocation of Payments
42
 
5.7.
Application of Payments
43
 
5.8.
Loan Account; Account Stated
44
 
5.9.
Taxes
44
 
5.10.
Lender Tax Information
45



Section 6.
CONDITIONS PRECEDENT
45
 
6.1.
Conditions Precedent to Initial Loans
46
 
6.2.
Conditions Precedent to All Credit Extensions
47
 
6.3.
Limited Waiver of Conditions Precedent
47

 
 
i

--------------------------------------------------------------------------------

 


Section 7.
COLLATERAL
47
 
7.1.
Grant of Security Interest
48
 
7.2.
Lien on Deposit Accounts; Cash Collateral
48
 
7.3.
[Reserved]
48
 
7.4.
Other Collateral
49
 
7.5.
No Assumption of Liability
49
 
7.6.
Further Assurances
49



Section 8.
COLLATERAL ADMINISTRATION
49
 
8.1.
Borrowing Base Certificates
49
 
8.2.
Administration of Accounts
49
 
8.3.
Administration of Inventory
50
 
8.4.
[Reserved]
51
 
8.5.
Administration of Deposit Accounts
51
 
8.6.
General Provisions
51
 
8.7.
Power of Attorney
52



Section 9.
REPRESENTATIONS AND WARRANTIES
52
 
9.1.
General Representations and Warranties
52
 
9.2.
Complete Disclosure
56



Section 10.
COVENANTS AND CONTINUING AGREEMENTS
57
 
10.1.
Affirmative Covenants
57
 
10.2.
Negative Covenants
60
 
10.3.
Minimum Fixed Charge Coverage Ratio
66



Section 11.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT
66
 
11.1.
Events of Default
66
 
11.2.
Remedies upon Default
67
 
11.3.
License
68
 
11.4.
Setoff
68
 
11.5.
Remedies Cumulative; No Waiver
69



Section 12.
AGENT
69
 
12.1.
Appointment, Authority and Duties of Agent
69
 
12.2.
Agreements Regarding Collateral and Field Examination Reports
70
 
12.3.
Reliance By Agent
71
 
12.4.
Action Upon Default
71
 
12.5.
Ratable Sharing
71
 
12.6.
Indemnification
71
 
12.7.
Limitation on Responsibilities of Agent
72
 
12.8.
Successor Agent and Co-Agents
72
 
12.9.
Due Diligence and Non-Reliance
73
 
12.10.
Replacement of Certain Lenders
73
 
12.11.
Remittance of Payments and Collections
73
 
12.12.
Agent in its Individual Capacity
74
 
12.13.
Agent Titles
74
 
12.14.
Bank Product Providers
74
 
12.15.
No Third Party Beneficiaries
74
 
12.16.
Withholding
74

 
 
ii

--------------------------------------------------------------------------------

 


Section 13.
BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
75
 
13.1.
Successors and Assigns
75
 
13.2.
Participations
75
 
13.3.
Assignments
76



Section 14.
MISCELLANEOUS
77
 
14.1.
Consents, Amendments and Waivers
77
 
14.2.
Indemnity
78
 
14.3.
Notices and Communications
78
 
14.4.
Performance of Borrower’s Obligations
79
 
14.5.
Credit Inquiries
80
 
14.6.
Severability
80
 
14.7.
Cumulative Effect; Conflict of Terms
80
 
14.8.
Counterparts
80
 
14.9.
Entire Agreement
80
 
14.10.
Obligations of Lenders
80
 
14.11.
Confidentiality
81
 
14.12.
Certifications Regarding Indentures
82
 
14.13.
GOVERNING LAW
82
 
14.14.
Consent to Forum
82
 
14.15.
Waivers
82
 
14.16.
Patriot Act Notice
83



 
LIST OF EXHIBITS AND SCHEDULES


Exhibit A
Revolver Note
Exhibit B
Notice of Borrowing
Exhibit C
Assignment and Acceptance
Exhibit D
Assignment Notice
Exhibit E-1
New Lender Supplement
Exhibit E-2
Increased Commitment Agreement



Schedule 1.1
Commitments of Lenders
Schedule 2.3.4
Outstanding Letters of Credit
Schedule 8.6.1
Business Locations
Schedule 9.1.4
Names and Capital Structure
Schedule 9.1.5
Former Names and Companies
Schedule 9.1.16
Restrictive Agreements
Schedule 9.1.17
Litigation
Schedule 9.1.19
Pension Plans
Schedule 9.1.21
Labor Contracts
Schedule 10.2.1
Existing Debt
Schedule 10.2.2
Existing Liens
Schedule 10.2.5.
Existing Investments


 
iii

--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT is dated as of April 28, 2011, among AK STEEL
CORPORATION, a Delaware corporation (“Borrower”), the financial institutions
party to this Agreement from time to time as lenders (collectively, “Lenders”),
and BANK OF AMERICA, N.A., a national banking association, as agent for the
Lenders (“Agent”).


R E C I T A L S:


WHEREAS, AK Steel Corporation, Bank of America, N.A., as agent, and certain
financial institutions party thereto as lenders are parties to that certain Loan
and Security Agreement, dated as of February 20, 2007 (as heretofore amended,
supplemented and modified, the “Existing Loan Agreement”);
 
WHEREAS, Borrower has requested that Lenders provide a credit facility to
Borrower to refinance amounts outstanding under the Existing Loan Agreement and
to continue to finance its business enterprise; and
 
WHEREAS, Lenders are willing to provide the credit facility on the terms and
conditions set forth in this Agreement.
 
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
 
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
 
1.1. Definitions.  As used herein, the following terms have the meanings set
forth below:
 
Account:  as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
 
Account Debtor:  a Person who is obligated under an Account, Chattel Paper or
General Intangible.
 
Accounts Formula Amount:  85% of the Value of Eligible Accounts.
 
Accounts Reserve:  reserves reasonably established by Agent in its Credit
Judgment upon two (2) Business Days’ prior notice to Borrower (including
telephonic or electronic notice promptly confirmed by written notice) to reflect
factors arising or becoming known to Agent after the Closing Date that
negatively impact the Value of Accounts, including with respect to dilution.
 
Affiliate:  with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.
 
Agent Indemnitees:  Agent and its officers, directors, employees, Affiliates,
agents and attorneys.
 
Agent Professionals:  attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
Agreement: this Loan and Security Agreement, as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time.
 
Anti-Terrorism Laws:  any laws relating to terrorism or money laundering,
including the Patriot Act.
 
Applicable Law:  all laws, rules and regulations applicable to the Person,
conduct, transaction, agreement or matter in question, including all applicable
statutory law and common law, and all provisions of constitutions, treaties,
statutes, rules, regulations, orders and decrees of Governmental Authorities.
 
Applicable Margin:  with respect to any Type of Loan, the margin set forth
below, as determined by average daily Availability as set forth below:
 
Level
Availability
Base Rate Revolver Loans
LIBOR Revolver Loans
       
I
< $250,000,000
1.50%
2.50%
II
≥ $250,000,000 < $500,000,000
1.25%
2.25%
III
≥ $500,000,000 < $750,000,000
1.00%
2.00%
IV
≥ $750,000,000
0.75%
1.75%



 
Until July 1, 2011, margins shall be determined as if Level III were
applicable.  On such date and thereafter, the margins shall be subject to
increase or decrease upon Agent’s determination of average daily Availability
over the most recently ended Fiscal Quarter, which change shall be effective on
the first day of the new Fiscal Quarter.
 
Approved Fund:  any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of business and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.
 
Asset Disposition:  a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.
 
Assignment and Acceptance:  an assignment agreement between a Lender and
Eligible Assignee, in the form of Exhibit C.
 
Availability:  the Borrowing Base, minus the principal balance of all Revolver
Loans.  For purposes of determining Availability in connection with the delivery
of any Notice of Borrowing or LC Request, (i) all Reserves established by Agent
following the Closing Date shall be deducted in calculating the Borrowing Base,
regardless of whether any required notice periods for the implementation thereof
have expired and (ii) all Accounts and Inventory rendered ineligible as a result
of criteria established by Agent following the Closing Date  shall be excluded
from the Borrowing Base, regardless of whether any required notice periods for
the effectiveness of such criteria have expired.
 
Availability Reserve:  the sum (without duplication) of (a) the Rent and Charges
Reserve; (b) the LC Reserve; (c) the aggregate amount of liabilities secured by
Liens upon Collateral that are senior to Agent’s Liens (but imposition of any
such reserve shall not waive an Event of Default arising therefrom); and (d)
such additional reserves, in such amounts and with respect to such matters, as
Agent in its Credit Judgment may elect to impose from time to time upon two (2)
Business Days’ prior notice to Borrower
 
 
-2-

--------------------------------------------------------------------------------

 
 
(including telephonic or electronic notice promptly confirmed by written
notice); provided however, that the amount of any Availability Reserve
established under this clause (d) shall (i) bear a reasonable relationship to
the issue giving rise to the implementation thereof and (ii) not be duplicative
of other reserves or adjustments used in calculating the Borrowing Base.
 
Bank of America:  Bank of America, N.A., a national banking association, and its
successors and assigns.
 
Bank of America Indemnitees:  Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.
 
Bank Product:  any of the following products, services or facilities extended to
Borrower or any Subsidiary by any Lender or any of its Affiliates:  (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card, stored value cards and merchant card services and e-payable
services; and (d) leases and other banking products or services as may be
requested by Borrower or any Subsidiary, other than Letters of Credit.
 
Bank Product Debt:  Debt and other obligations of an Obligor relating to Bank
Products.
 
Bank Product Reserve:  the aggregate amount of reserves established by Agent
from time to time in its discretion in respect of Secured Bank Product
Obligations.
 
Bankruptcy Code:  Title 11 of the United States Code.
 
Base Rate:  for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or (c)
LIBOR for a 30 day interest period as determined on such day, plus 1.0%.
 
Base Rate Loan:  any Loan that bears interest based on the Base Rate.
 
Base Rate Revolver Loan:  a Revolver Loan that bears interest based on the Base
Rate.
 
Basel III:  (a) “Basel III: A global regulatory framework for more resilient
banks and banking systems” issued by the Basel Committee on Banking Supervision
(“BIS Committee”) in December 2010, (b) “Basel III: International framework for
liquidity risk measurement, standards and monitoring” issued by the BIS
Committee in December 2010, and (c) “Annex: Minimum requirements to ensure loss
absorbency at the point of non-viability” issued by the BIS Committee in January
2011.
 
Board of Governors:  the Board of Governors of the Federal Reserve System.
 
Borrowing:  a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.
 
Borrowing Base:  on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments, minus the Availability
Reserve; and (b) the sum of the Accounts Formula Amount minus the Accounts
Reserve, plus the Inventory Formula Amount minus the Inventory Reserve, minus
the Availability Reserve, minus the Bank Product Reserve, provided, however,
that no Reserve shall be duplicative of any factor to the extent that it is
already reflected in the calculation of the Borrowing Base.
 
Borrowing Base Certificate:  a certificate, in form and substance reasonably
satisfactory to Agent, by which Borrower certifies calculation of the Borrowing
Base.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Business Day:  any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, and if such day relates to a LIBOR Loan,
any such day on which dealings in Dollar deposits are conducted between banks in
the London interbank Eurodollar market.
 
Capital Expenditures:  all liabilities incurred, expenditures made or payments
due (whether or not made) by Borrower or any Subsidiary for the acquisition of
any fixed assets, or any improvements, replacements, substitutions or additions
thereto with a useful life of more than one year, including the principal
portion of Capital Leases.
 
Capital Lease:  any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP as in effect on December 31, 2010.
 
Cash Collateral:  cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.
 
Cash Collateral Account:  a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
reasonable discretion, which account shall be subject to Agent’s Liens for the
benefit of Secured Parties.
 
Cash Collateralize:  the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 102%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations, but
excluding indemnification obligations which are either contingent or inchoate to
the extent no claims giving rise thereto have been asserted), Agent’s good faith
estimate of the amount due or to become due, including all fees and other
amounts relating to such Obligations.  “Cash Collateralization” has a
correlative meaning.
 
Cash Equivalents:  (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by Bank of America or a commercial bank organized under the
laws of the United States or any state or district thereof, rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s at the time of acquisition, and
(unless issued by a Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank meeting
the qualifications specified in clause (b); (d) commercial paper issued by Bank
of America or rated A-1 (or better) by S&P or P-1 (or better) by Moody’s, and
maturing within nine months of the date of acquisition; and (e) shares of any
money market fund that has substantially all of its assets invested continuously
in the types of investments referred to above, has net assets of at least
$500,000,000 and has the highest rating obtainable from either Moody’s or S&P.
 
Cash Management Services:  any services provided from time to time by any
Lender or any of its Affiliates to Borrower or any Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, controlled disbursement,
depository, electronic funds transfer, information reporting, lockbox, stop
payment, overdraft and/or wire transfer services.
 
CERCLA:  the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
 
Change in Law:  the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the
 
 
-4-

--------------------------------------------------------------------------------

 
 
administration, interpretation or application thereof by any Governmental
Authority; or (c) the making, issuance or application of any request, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
 
Change of Control:  any of the following:  (i) any Person, either individually
or acting in concert with one or more other Persons, shall have acquired
beneficial ownership (provided that a Person shall not be deemed to be the
beneficial owner of shares tendered pursuant to a tender offer made by that
Person or its Affiliate until the tendered shares are accepted for purchase),
directly or indirectly, of Equity Interests of Holdings (or other Equity
Interests convertible into such Equity Interests) representing 49.9% or more of
the combined voting power of all Equity Interests of Holdings entitled to vote
in the election of members of the board of directors or other governing body of
Holdings or Borrower, (ii) the occurrence of a change in the composition of the
board of directors or other governing body of Holdings or Borrower such that a
majority of the members of any such board of directors or other governing body
are not Continuing Members, (iii) the failure at any time of Holdings legally
and beneficially to own and control 100% of the issued and outstanding shares of
capital stock of Borrower or the failure at any time of Holdings to have the
ability to elect all of the board of directors or other governing body of
Borrower, and (iv) the occurrence of any “Change in Control” as defined in the
indenture for the Existing 2020 Senior Notes.  As used herein, the term
“beneficially own” or “beneficial ownership” shall have the meaning set forth in
the Exchange Act and the rules and regulations promulgated thereunder.
 
Claims:  all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by any Indemnitee
or asserted against any Indemnitee by any Obligor or other Person, in any way
relating to (a) any Loans, Letters of Credit, Loan Documents, or the use thereof
or transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Obligor to perform
or observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.
 
Closing Date:  as defined in Section 6.1.
 
Code:  the Internal Revenue Code of 1986, as amended from time to time.
 
Collateral:  all Property described in Section 7.1, all Property described in
any Security Documents as security for any Obligations, and all other Property
that now or hereafter secures (or is intended to secure) any Obligations.
 
Commitment:  for any Lender, the aggregate amount of such Lender’s Revolver
Commitment.  “Commitments” means the aggregate amount of all Revolver
Commitments.
 
Commitment Termination Date:  the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrower terminates the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Compliance Certificate:  a certificate, in form and substance reasonably
satisfactory to Agent, by which Borrower certifies compliance with Sections
10.2.3 and 10.3 and calculates the applicable Level for the Applicable Margin.
 
Concentration Account:  means account number 4426374895 held by Borrower at Bank
of America and any replacement concentration account thereof.
 
Consolidated Net Asset Value:  on any date, the excess of (i) the aggregate book
value of the assets of Holdings, Borrower and Subsidiaries, determined on a
consolidated basis in accordance with GAAP, over (ii) the sum of (x) the
aggregate book value of the liabilities of Holdings, Borrower and Subsidiaries,
determined on a consolidated basis in accordance with GAAP, (y) the aggregate
value of off-balance-sheet liabilities of Holdings, Borrower and Subsidiaries,
and (z) the aggregate Synthetic Lease Obligations of Holdings, Borrower and
Subsidiaries.
 
Contingent Obligation:  any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.
 
Continuing Members:  with respect to the board of directors or other governing
body of a Person on any date of determination, the persons who were members of
such board of directors or other governing body on the Closing Date, together
with each person who, on the date of determination, is a member of such board of
directors or other governing body whose nomination for election to such board of
directors or other governing body was recommended by a majority of the persons
who were Continuing Members of such board of directors or other governing body
at the time of such nomination.
 
Copyright Security Agreement:  each copyright security agreement pursuant to
which Borrower grants to Agent, for the benefit of the Secured Parties, a lien
on Borrower’s interests in copyrights, as security for the Obligations.
 
Credit Judgment:  Agent’s judgment exercised in good faith and in accordance
with its customary practices for similar asset-based transactions, based upon
its consideration of any factor that it reasonably believes (a) could reasonably
be expected to adversely affect the quantity, quality, mix or value of
Collateral (including any Applicable Law that may inhibit collection of an
Account), the enforceability or priority of Agent’s Liens, or the amount that
Agent and Lenders could receive in liquidation of any Collateral; (b) reasonably
suggests that any collateral report or financial information delivered by any
Obligor is incomplete, inaccurate or misleading in any material respect; (c)
materially increases the likelihood of any Insolvency Proceeding involving an
Obligor; or (d) creates or could reasonably be expected to result in a Default
or Event of Default.  In exercising such judgment, Agent may consider any
factors that could reasonably be expected to increase the credit risk of lending
to Borrower on the security of the Collateral.
 
CWA:  the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
 
 
-6-

--------------------------------------------------------------------------------

 
 
Debt: as applied to any Person, without duplication, (a) all obligations of such
Person for borrowed money or with respect to deposits or advances of any kind
received by such Person (excluding deposits and advances received in the
Ordinary Course of Business), (b) all obligations of such Person evidenced by
notes, drafts, bonds, debentures, credit documents or similar instruments, (c)
all obligations of such Person which accrue interest or are of a type upon which
interest charges are customarily paid (excluding trade payables owing in the
Ordinary Course of Business), (d) all obligations of such Person that were
issued or assumed as full or partial payment for Property, including pursuant to
conditional sale or title retention agreements and earnouts and similar
agreements (excluding trade payables incurred and paid in the Ordinary Course of
Business), (e) all obligations of such Person in respect of Capital Leases, (f)
all obligations, contingent or otherwise, of such Person as an account party or
guarantor in respect of letters of credit or in respect of letters of guaranty
issued by a bank or any other financial institution, (g) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances, (h)
all obligations of such Person in respect of Debt of others secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on Property owned or acquired by such Person, whether or
not the Debt secured thereby has been assumed, (i) all Contingent Obligations of
such Person of Debt of others, (j) all obligations of such Person in respect of
any Hedging Agreement, (k) all obligations of such Person with respect to the
redemption, repayment or other repurchase of any Disqualified Equity Interests
and (l) all obligations of such person in respect of “off-balance sheet
liabilities” such as synthetic leases, note repurchase agreements or other
arrangements which are the functional equivalent of borrowing money but not
reflected as liabilities on a balance sheet. The Debt of a Person shall include
any recourse Debt of any partnership in which such Person is a general partner
or joint venture. All debt, liabilities and obligations which are limited in
recourse to any property shall be included in Debt only to the extent of the
book value of such property as would be shown on a balance sheet of such Person
prepared in accordance with GAAP.


Default:  an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.
 
Default Rate:  for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
 
Defaulting Lender: any Lender that, as reasonably determined by Agent, (a) has
failed to perform any funding obligations hereunder, and such failure is not
cured within three Business Days; (b) has notified Agent or Borrower that such
Lender does not intend to comply with its funding obligations hereunder or has
made a public statement to the effect that it does not intend to comply with its
funding obligations hereunder or under any other credit facility; (c) has
failed, within three Business Days following request by Agent, to confirm in a
manner satisfactory to Agent that such Lender will comply with its funding
obligations hereunder; or (d) has, or has a direct or indirect parent company
that has, become the subject of an Insolvency Proceeding or taken any action in
furtherance thereof; provided, however, that a Lender shall not be a Defaulting
Lender solely by virtue of a Governmental Authority’s direct or indirect
ownership of an equity interest in such Lender or parent company.
 
Deposit Account Control Agreements:  the Deposit Account control agreements to
be executed by each institution maintaining a Deposit Account for Borrower, in
favor of Agent, for the benefit of Secured Parties, as security for the
Obligations.
 
Deposit Account List:  as defined in Section 8.5.
 
Dilution Percent:  the percent, determined for Borrower’s most recent Fiscal
Quarter, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts, divided by (b) gross sales.
 
Disqualified Equity Interest: Equity Interest that, by its terms (or by the
terms of any security into
 
 
-7-

--------------------------------------------------------------------------------

 
 
which it is convertible or for which it is exchangeable), or upon the happening
of any event, (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is six months
after the Revolver Termination Date, (b) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) debt securities or
(ii) any Equity Interest referred to in clause (a) above, in each case at any
time prior to the date that is six months after the Revolver Termination Date,
(c) contains any repurchase obligation that may come into effect prior to Full
Payment of all Obligations, (d) requires cash dividend payments (other than
taxes) prior to the date that is six months after the Revolver Termination Date,
or (e) provides the holders of such Equity Interest thereof with any rights to
receive any cash upon the occurrence of a change of control or asset sale prior
to the first date that is six months after the Full Payment of the Obligations,
unless the rights to receive such cash are contingent upon the Full Payment of
the Obligations.


Distribution:  any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); any distribution,
advance or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.
 
Documents:  as defined in the UCC.
 
Dollars:  lawful money of the United States.
 
Domestic Subsidiary:  any Subsidiary that is incorporated or organized under the
laws of the United States of America, any state thereof or in the District of
Columbia.
 
Dominion Account:  a special account established by Borrower at Bank of America
or another bank acceptable to Agent, over which Agent shall have exclusive
control for withdrawal purposes during a Dominion Period.
 
Dominion Period:  any time that either (a) an Event of Default has occurred and
is continuing or (b) Availability is less than the greater of (i) 12.5% of the
aggregate amount of Revolver Commitments at such time or (ii) $125,000,000 and
until Availability exceeds the greater of (i) 12.5% of the aggregate amount of
Revolver Commitments at such time or (ii) $125,000,000 for 30 consecutive days.
 
EBITDA:  determined on a last-in first-out inventory method and consolidated
basis for Holdings, Borrower and Subsidiaries in conformity with GAAP, the sum,
without duplication, of net income, calculated before interest expense,
provision for income taxes, depreciation and amortization expense, losses
arising from the sale of capital assets, other non-cash extraordinary losses and
charges deducted in the calculation of net income (other than any such non-cash
item to the extent that it represents an accrual of or reserve for cash
expenditures in any future period) and all non-cash corridor charges associated
with pensions and other post-retirement benefit obligations (in each case, only
to the extent included in determining net income), less non-cash gains included
in the calculation of net income (other than any such non-cash item to the
extent that it will result in the receipt of cash payments within 12 months
after the date on which it was accrued), gains arising from the sale of capital
assets, gains arising from the write-up of assets, any extraordinary gains and
all non-cash corridor gains associated with pensions and other post-retirement
benefit obligations (in each case, only to the extent included in determining
net income).
 
Eligible Account:  an Account owing to Borrower that arises in the Ordinary
Course of Business from the sale of goods and is payable in Dollars; provided
that, no Account shall be an Eligible Account if (a) it is more than 60 days
past due, or it is unpaid for more than 90 days after the original invoice date;
(b) 50% or more of the Accounts owing by the Account Debtor are not Eligible
Accounts under the
 
 
-8-

--------------------------------------------------------------------------------

 
 
foregoing clause; (c) when aggregated with other Accounts owing by the Account
Debtor, it exceeds 20% of the aggregate Eligible Accounts (or such higher
percentage as Agent may establish for the Account Debtor from time to time), but
only to the extent of such excess; (d) it does not conform with a covenant or
representation herein with respect to such Account; (e) it is owing by a
creditor or supplier, or is otherwise subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance (but ineligibility shall be limited to the
amount thereof); (f) an Insolvency Proceeding has been commenced by or against
the Account Debtor; or the Account Debtor has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs, or is not
Solvent, unless (i) such Account Debtor (A) is a debtor-in-possession in a case
then pending under chapter 11 of the Bankruptcy Code, (B) has established
debtor-in-possession financing satisfactory to the Agent in its sole discretion
and (C) otherwise satisfies each of the requirements set forth in this
definition of Eligible Account and (ii) such Account was incurred post-petition;
(g) the Account Debtor is organized or has its principal offices or assets
outside the United States or Canada, unless such Account is supported by a
letter of credit on terms acceptable to the Agent, in its discretion exercised
in a commercially reasonable manner and (i) such letter of credit names the
Agent as beneficiary for the benefit of the Secured Parties or (ii) the issuer
of such letter of credit has consented to the assignment of the proceeds thereof
to the Agent; (h) it is owing by a Government Authority, unless the Account
Debtor is the United States or any department, agency or instrumentality thereof
and the Account has been assigned to Agent in compliance with the Assignment of
Claims Act; (i) it is not subject to a duly perfected, first priority Lien in
favor of Agent, or is subject to any other Lien (other than non-consensual
Permitted Liens arising by operation of law which are junior to the Agent’s
Lien) unless an appropriate Reserve has been established in Agent’s sole
discretion; (j) the goods giving rise to it have not been delivered to and
accepted by the Account Debtor, the services giving rise to it have not been
accepted by the Account Debtor, or it otherwise does not represent a final sale;
(k) it is evidenced by Chattel Paper or an Instrument of any kind, or has been
reduced to judgment; (l) its payment has been extended, the Account Debtor has
made a partial payment, or it arises from a sale on a cash-on-delivery basis;
(m) it arises from a sale to an Affiliate, or from a sale on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment, or other
repurchase or return basis; (n) it represents a progress billing or retainage;
(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof; (p) it arises from a retail sale to a
Person who is purchasing for personal, family or household purposes.  In
calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded; or (q) it is an Account which
Agent has (i) determined in its Credit Judgment is unacceptable for inclusion in
the Borrowing Base and (ii) provided at least two (2) Business Days’ prior
notice to Borrower (including telephonic or electronic notice promptly confirmed
in writing) of such determination.
 
Eligible Assignee:  a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent,
Issuing Bank and Borrower (which approvals shall not be unreasonably withheld or
delayed, and which approval by Borrower shall be deemed given if no objection is
made within two Business Days after written notice of the proposed assignment),
that is organized under the laws of the United States or any state or district
thereof, has total assets in excess of $5 billion, extends asset-based lending
facilities in its ordinary course of business and whose becoming an assignee
would not constitute a prohibited transaction under Section 4975 of the Code or
any other Applicable Law; and (c) during a Specific Event of Default, any Person
acceptable to Agent in its discretion.
 
Eligible In-Transit Inventory:  Inventory owned by Borrower that would be
Eligible Inventory if it were not subject to a Document and in transit from a
location (foreign or otherwise) of a vendor to a location of Borrower within the
United States, or from a location of Borrower (foreign or otherwise) to a
location of Borrower within the United States, and that Agent, in its Credit
Judgment, deems to be Eligible In-Transit Inventory.  Without limiting the
foregoing, no Inventory shall be Eligible In-Transit Inventory unless (a) it is
subject to a negotiable Document showing Agent (or, with the consent of Agent,
 
 
-9-

--------------------------------------------------------------------------------

 
 
Borrower) as consignee, which Document is in the possession of Agent or such
other Person as Agent shall approve; (b) it is fully insured in a manner
reasonably satisfactory to Agent; (c) it is being handled by a customs broker,
freight-forwarder or other handler that has delivered a Lien Waiver, unless an
appropriate Availability Reserve has been established in Agent’s sole
discretion; and (d) if it is Inventory in transit from a vendor to Borrower, (i)
has been identified to the applicable sales contract and title has passed to
Borrower; (ii) is not sold by a vendor that has a right to reclaim, divert
shipment of, repossess, stop delivery, claim any reservation of title or
otherwise assert Lien rights against the Inventory, or with respect to whom
Borrower is in default of any obligations; (iii) is subject to purchase orders
and other sale documentation reasonably satisfactory to Agent; and (iv) is
shipped by a common carrier that is not affiliated with the vendor.
 
Eligible Inventory:  Inventory owned by Borrower; provided that, no Inventory
shall be Eligible Inventory unless it (a) is finished goods, work-in-process or
raw materials, and not packaging or shipping materials, labels, samples, display
items, bags, replacement parts or manufacturing supplies; (b) is not held on
consignment or approval or subject to any deposit or down payment; (c) is in new
and saleable condition and is not damaged, defective, shopworn or otherwise
unfit for sale; (d) is not slow-moving, obsolete or unmerchantable, and does not
constitute returned or repossessed goods; (e) meets all standards imposed by any
Governmental Authority; (f) conforms with the covenants and representations
herein; (g) is subject to Agent’s duly perfected, first priority Lien, and no
other Lien (other than non-consensual Permitted Liens arising by operation of
law which are junior to the Agent’s Lien) unless an appropriate Reserve has been
established in Agent’s sole discretion; (h) is within the continental United
States or Canada, is not in transit (except Eligible In-Transit Inventory not to
exceed $20,000,000 at any time outstanding), and is not consigned to any Person;
(i) is not subject to any warehouse receipt or negotiable Document unless an
appropriate Reserve has been established in Agent’s sole discretion; (j) is not
subject to any License or other arrangement that restricts Borrower’s or Agent’s
right to dispose of such Inventory, unless Agent has received an appropriate
Lien Waiver; and (k) is not located on leased premises or in the possession of a
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person, unless the lessor or such Person has delivered a Lien Waiver or an
appropriate Availability Reserve has been established in Agent’s sole
discretion; provided further, Inventory shall not be Eligible Inventory if it is
Inventory which Agent has (i) determined in its Credit Judgment is unacceptable
for inclusion in the Borrowing Base and (ii) provided at least two (2) Business
Days’ prior notice to Borrower (including telephonic or electronic notice
promptly confirmed in writing) of such determination.
 
Enforcement Action:  any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, exercise of
any right to vote or act in an Obligor’s Insolvency Proceeding, or otherwise).
 
Environmental Laws:  all Applicable Laws (including all permits issued by a
Governmental Authority), relating to public health or the protection or
pollution of the environment, including CERCLA, RCRA and CWA.
 
Environmental Notice:  a notice from any Governmental Authority or other Person
of any alleged or threatened noncompliance with, investigation of, violation of,
litigation relating to, or potential fine or liability under any Environmental
Law, or with respect to any Environmental Release, including threatened
releases.
 
Environmental Release:  a release as defined in CERCLA or under any other
Environmental Law, including threatened releases.
 
 
-10-

--------------------------------------------------------------------------------

 
 
Equity Interest:  the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.
 
ERISA:  the Employee Retirement Income Security Act of 1974.
 
 ERISA Affiliate:  any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
 
 ERISA Event:  (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041(c) or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
the failure by any Obligor or ERISA Affiliate to meet any funding obligations
with respect to any Pension Plan or Multiemployer Plan that has resulted or
could reasonably be expected to result in a Lien; or (f) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan.
 
Event of Default:  as defined in Section 11.
 
Excluded Tax:  with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however determined) or gross
income (in lieu of net income taxes) and franchise (and similar) taxes imposed
on it (in lieu of net income taxes), (i) by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, and (ii) as a result of a present or
former connection between such recipient and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising from the
recipient having executed, delivered, enforced, or performed its obligations or
received a payment under this Agreement or any other Loan Document), and any
branch profit taxes imposed by the United States or any similar tax imposed by
any other Governmental Authority in any other jurisdiction in which the
recipient is located; (b) any branch profits taxes imposed by the United States
or any similar tax imposed by any other jurisdiction in which Borrower is
located; (c) any backup withholding tax required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with Section 5.10; (d) any
withholding tax that is (i) required pursuant to the laws in force at the time
such Lender becomes a Lender (or designates a new Lending Office) hereunder, or
(ii) attributable to such Lender’s failure or inability (other than as a result
of a Change in Law) to deliver a form that is required by Section 5.10 and that
claims complete exemption from such withholding tax, except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new Lending Office (or assignment), to receive additional amounts from
Borrower with respect to such withholding tax; (e) taxes imposed on it by reason
of Section 1471 or 1472 of the Code (as of the date hereof, and any present or
future regulations promulgated thereunder and any interpretation or other
guidance issued in connection therewith); and (f) any interest, additions to tax
or penalties in respect of any of the foregoing.


Existing 166 Direct Loan: that certain State of Ohio 166 Direct Loan evidenced
by the Ohio
 
 
-11-

--------------------------------------------------------------------------------

 
 
Department of Development Note due March 2015 in the principal amount
outstanding as of the date hereof of $5,000,000.
 
Existing 1997 IRB Agreement:  that certain Loan Agreement, dated as of
February 1, 1997, between the City of Rockport, Indiana, and Borrower, together
with all documents, agreements, and instruments relating thereto, in each case
as amended, modified, or supplemented through the Closing Date and from time to
time thereafter to the extent permitted by Section 10.2.18.
 
Existing 1998 IRB Agreement:  that certain Loan Agreement, dated as of
February 1, 1998, between the City of Rockport, Indiana, and Borrower, together
with all documents, agreements, and instruments relating thereto, in each case
as amended, modified, or supplemented through the Closing Date and from time to
time thereafter to the extent permitted by Section 10.2.18.
 
Existing 1999 IRB Agreement:  that certain Loan Agreement, dated as of
January 1, 1999, between the City of Rockport, Indiana, and Borrower, together
with all documents, agreements, and instruments relating thereto, in each case
as amended, modified, or supplemented through the Closing Date and from time to
time thereafter to the extent permitted by Section 10.2.18.
 
Existing 2004 IRB Agreement:  that certain Loan Agreement, dated as of June 1,
2004, between the Ohio Air Quality Development Authority and Borrower, together
with all documents, agreements, and instruments relating thereto, in each case
as amended, modified, or supplemented through the Closing Date and from time to
time thereafter to the extent permitted by Section 10.2.18.
 
Existing 2020 Senior Notes:  the 7 5/8% Senior Notes due 2020, issued pursuant
to that certain Indenture, dated as of May 11, 2010, among Borrower, Holdings
and U.S. Bank National Association, as trustee, together with all documents,
agreements, and instruments relating thereto, in each case as amended, modified,
or supplemented through the Closing Date and from time to time thereafter to the
extent permitted by Section 10.2.18.
 
Existing Butler County Bonds: the Butler County Industrial Development Authority
Variable Rate Economic Development Revenue Bonds, 1996 Series A due June, 2020
with a principal amount outstanding on the Closing Date of $7,300,000.
 
Existing IRB Agreements:  the Existing 1997 IRB Agreement, the Existing 1998 IRB
Agreement, the Existing 1999 IRB Agreement, the Existing 2004 IRB Agreement, the
Existing Butler County Bonds and the Existing Ohio Bonds, together with all
documents, agreements, and instruments relating thereto, in each case as
amended, modified, or supplemented through the Closing Date and from time to
time thereafter to the extent permitted by Section 10.2.18.
 
Existing Ohio Bonds: the Ohio Air Quality Development Authority Variable Rate
Demand Revenue Bonds, Series 2004A, due June 2024 with a principal amount
outstanding on the Closing Date of $36,000,000 and the Ohio Air Quality
Development Authority Taxable Variable Rate Demand Revenue Bonds, Series 2004B,
due June 2024 with a principal amount outstanding on the Closing Date of
$26,000,000.
 
Existing Senior Debt:  collectively, the Existing 2020 Senior Notes, the
Existing IRB Agreements, the Existing 166 Direct Loan and the Existing Taxpayer
Agreement.
 
Existing Taxpayer Agreement:  that certain Taxpayer Agreement, made as of May 1,
1997, by and between the Spencer County Redevelopment Commission and Borrower,
together with all documents, agreements, and instruments relating thereto, in
each case as amended, modified, or supplemented through the Closing Date and
from time to time thereafter to the extent permitted by Section 10.2.18.
 
 
-12-

--------------------------------------------------------------------------------

 
 
Extraordinary Expenses:  all reasonable and documented out-of-pocket costs,
expenses or advances that Agent may incur during a Default or Event of Default,
or during the pendency of an Insolvency Proceeding of an Obligor, including
those relating to (a) any audit, inspection, repossession, storage, repair,
appraisal, insurance, manufacture, preparation or advertising for sale, sale,
collection, or other preservation of or realization upon any Collateral; (b) any
action, arbitration or other proceeding (whether instituted by or against Agent,
any Lender, any Obligor, any representative of creditors of an Obligor or any
other Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Agent’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims; (c) the exercise, protection or enforcement of
any rights or remedies of Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of any taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations; and (g) Protective
Advances.  Such costs, expenses and advances include transfer fees, Other Taxes,
storage fees, insurance costs, permit fees, utility reservation and standby
fees, reasonable and documented legal fees, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.  Extraordinary
Expenses shall also include all reasonable and documented out-of-pocket legal
fees that the Lenders may incur during a Default or Event of Default, or during
the pendency of an Insolvency Proceeding of an Obligor; provided that, in
addition to all legal fees of counsel for the Agent, Extraordinary Expenses
shall be limited to such legal fees of one law firm for all of the Lenders.
 
Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by the Agent.
 
Fee Letter:  the fee letter agreement, dated as of March 28, 2011, between
Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Borrower.
 
Fiscal Quarter:  each period of three months, commencing on the first day of a
Fiscal Year.
 
Fiscal Year:  the fiscal year of Borrower and Subsidiaries for accounting and
tax purposes, ending on December 31 of each year.
 
Fixed Charge Coverage Ratio:  the ratio, determined on a consolidated basis for
Borrower and Subsidiaries for the most recent four Fiscal Quarters, of (a)
EBITDA minus (i) federal, state, local and foreign income taxes paid in cash and
(ii) Capital Expenditures (except those financed with (I) Debt other than
Revolver Loans or (II) proceeds arising from a property loss event covered by
insurance, a Permitted Asset Disposition or an issuance of any Equity Interests
by the Parent, in each case, to the extent such proceeds are applied to finance
such Capital Expenditures within one hundred eighty (180) days) to (b) Fixed
Charges.
 
Fixed Charges:  the sum of interest expense payable in cash, scheduled principal
payments made on Debt, all cash payments in connection with pensions or other
post-retirement benefit obligations and Distributions made by Holdings or
Borrower (each only to the extent not otherwise deducted in the calculation of
clause (a) of the definition of Fixed Charge Coverage Ratio).
 
FLSA:  the Fair Labor Standards Act of 1938.
 
 
-13-

--------------------------------------------------------------------------------

 
 
Foreign Lender:  any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
 
Foreign Plan:  any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
 
Foreign Subsidiary:  any Subsidiary that is not a Domestic Subsidiary.
 
Fronting Exposure: a Defaulting Lender’s Pro Rata share of LC Obligations or
Swingline Loans, as applicable, except to the extent allocated to other Lenders
under Section 4.2.
 
Full Payment:  with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); and
(b) if such Obligations are LC Obligations or inchoate or contingent in nature
(other than indemnification obligations which are either contingent or inchoate
to the extent no claims giving rise thereto have been asserted), (i) Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Agent in its discretion, in the amount of required Cash Collateral) or (ii)
the full termination thereof.  No Loans shall be deemed to have been paid in
full until all Commitments related to such Loans have expired or been
terminated.
 
GAAP:  generally accepted accounting principles in effect in the United States
from time to time.
 
Governmental Approvals:  all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
 
Governmental Authority:  any federal, state, local, foreign or other  agency,
authority, body, commission, court, instrumentality, political subdivision, or
other entity or officer exercising executive, legislative, judicial, regulatory
or administrative functions for any governmental, judicial, investigative,
regulatory or self-regulatory authority.
 
Guarantors:  Holdings, any Guarantor Subsidiary and each other Person who
guarantees payment or performance of any Obligations.
 
Guarantor Subsidiary: any Wholly-Owned Domestic Subsidiary of Borrower which is
a Material Subsidiary and has executed and delivered a counterpart of the
Guaranty as required by Section 10.1.9.
 
Guaranty:  each guaranty agreement executed by a Guarantor in favor of Agent.
 
Hedging Agreement:  an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity (including energy), credit or equity risk.
 
Holdings:  AK Steel Holding Corporation, a Delaware corporation.
 
Immaterial Subsidiary:  any Subsidiary that (i) contributes less than 10% of
EBITDA, (ii) holds less than 10% of Consolidated Net Asset Value, and (iii) does
not have any assets included in Eligible Inventory or Eligible Accounts;
provided that if (x) the aggregate EBITDA (calculated solely with respect to
such Subsidiaries and not on a consolidated basis for Holdings, Borrower and
Subsidiaries) of all Subsidiaries that, but for this proviso, would constitute
Immaterial Subsidiaries exceeds 10% of EBITDA, then each such Subsidiary that,
but for this proviso, would constitute an Immaterial Subsidiary shall be deemed
to be a Material Subsidiary (such inclusion to be in order of those Subsidiaries
that contribute the greatest percentage of EBITDA) only to the extent required
for the aggregate EBITDA (calculated solely
 
 
-14-

--------------------------------------------------------------------------------

 
 
with respect to such Subsidiaries and not on a consolidated basis for Holdings,
Borrower and Subsidiaries) of all Subsidiaries that would constitute Immaterial
Subsidiaries, after giving effect to this proviso, to no longer exceed 10% of
EBITDA or (y) the aggregate net asset value of all Subsidiaries that, but for
this proviso, would constitute Immaterial Subsidiaries exceeds 10% of
Consolidated Net Asset Value then each such Subsidiary that, but for this
proviso, would constitute an Immaterial Subsidiary (such inclusion to be in
order of those Subsidiaries that have the largest net asset value) shall be
deemed to be a Material Subsidiary only to the extent required for the aggregate
net asset value of all Subsidiaries that would constitute Immaterial
Subsidiaries, after giving effect to this proviso, to no longer exceed 10% of
Consolidated Net Asset Value.
 
Increasing Lenders:  as defined in Section 2.1.4(d).
 
Indemnified Taxes:  Taxes other than Excluded Taxes.
 
Indemnitees:  Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees
and Bank of America Indemnitees.
 
Insolvency Proceeding:  any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
applicable insolvency, debtor relief or debt adjustment law; (b) the appointment
of a receiver, trustee, liquidator, administrator, conservator or other
custodian for such Person or any part of its Property; or (c) an assignment or
trust mortgage for the benefit of creditors.
 
Intellectual Property:  all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
 
Intellectual Property Claim:  any claim or assertion (whether in writing, by
suit or otherwise) that Borrower’s or Subsidiary’s ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
 
Interest Period:  as defined in Section 3.1.3.
 
Inventory:  as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in Borrower’s business
(but excluding Equipment).
 
Inventory Formula Amount:  the lesser of (i) 70% of the Value of Eligible
Inventory; or (ii) 85% of the NOLV Percentage of the Value of Eligible
Inventory.
 
Inventory Reserve:  reserves reasonably established by Agent in its Credit
Judgment, upon two (2) Business Days’ prior notice to Borrower (including
telephonic or electronic notice promptly confirmed by written notice) to reflect
factors arising or becoming known to Agent after the Closing Date that may
reasonably be expected to negatively impact the Value of Inventory, including
change in salability, obsolescence, seasonality, theft, shrinkage, imbalance,
change in composition or mix, markdowns and vendor chargebacks.
 
Investment:  any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance, loan or capital contribution to
 
 
-15-

--------------------------------------------------------------------------------

 
 
or other investment in a Person; provided that, Capital Expenditures shall not
in and of themselves constitute “Investments”.
 
IRS:  the United States Internal Revenue Service.
 
Issuing Bank:  Bank of America, an Affiliate of Bank of America, PNC Bank,
National Association and any other Lender or Affiliate of a Lender that is
acceptable to Borrower, and any replacement issuer appointed pursuant to Section
2.3.5.
 
Issuing Bank Indemnitees:  Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.
 
LC Application:  an application by Borrower to Issuing Bank for issuance of a
Letter of Credit, in form and substance reasonably satisfactory to Issuing Bank.
 
LC Conditions:  the following conditions necessary for issuance of a Letter of
Credit:  (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 or 366, as applicable, days from
issuance, in the case of standby Letters of Credit; provided that, standby
Letters of Credit may provide for automatic renewal for successive periods of
365 or 366, as applicable, days unless the Issuing Bank elects not to extend,
(ii) no more than 120 days from issuance, in the case of documentary Letters of
Credit, and (iii) at least 20 Business Days prior to the Revolver Termination
Date (unless Cash Collateralized at least twenty (20) days prior to the Revolver
Termination Date); (d) the Letter of Credit and payments thereunder are
denominated in Dollars; and (e) the form of the proposed Letter of Credit is
reasonably satisfactory to Agent and Issuing Bank in their reasonable
discretion.
 
LC Documents:  all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrower or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.
 
LC Obligations:  the sum (without duplication) of (a) all amounts owing by
Borrower for any drawings under Letters of Credit; (b) the stated amount of all
outstanding Letters of Credit; and (c) all reasonable fees and other amounts
owing with respect to Letters of Credit.
 
LC Request:  a request for issuance of a Letter of Credit, to be provided by
Borrower to Issuing Bank, in form reasonably satisfactory to Agent and Issuing
Bank.
 
LC Reserve:  the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized; and (b) if no Default or Event of Default exists,
those constituting charges owing to the Issuing Bank.
 
Lender Indemnitees:  Lenders and their officers, directors, employees, members,
partners Affiliates, agents and attorneys.
 
Lenders:  as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.
 
Lending Office:  the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower.
 
 
-16-

--------------------------------------------------------------------------------

 
 
Letter of Credit:  any standby or documentary letter of credit issued by Issuing
Bank for the account of Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of Borrower.
 
Letter of Credit Subline:  $300,000,000.
 
LIBOR:  for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded upward, if necessary, to the nearest 1/32nd of 1%),
determined by Agent at approximately 11:00 a.m. (London time) two Business Days
prior to commencement of such Interest Period, for a term comparable to such
Interest Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
designated by Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Loan would be offered by Bank of America’s London branch to major banks in the
London interbank Eurodollar market.  If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then LIBOR shall be the foregoing
rate, divided by 1 minus the Reserve Percentage.
 
LIBOR Loan:  each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.
 
LIBOR Revolver Loan:  a Revolver Loan that bears interest based on LIBOR.
 
License:  any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
 
Licensor:  any Person from whom an Obligor obtains the right to use any
Intellectual Property.
 
Lien:  any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.
 
Lien Waiver:  an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, if any, the
Licensor grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s
Liens with respect to the Collateral, including the right to dispose of it with
the benefit of the Intellectual Property, whether or not a default exists under
any applicable License.
 
Loan:  a Revolver Loan.
 
Loan Account:  the loan account established by each Lender on its books pursuant
to Section 5.8.
 
Loan Documents:  this Agreement, Other Agreements and Security Documents.
 
 
-17-

--------------------------------------------------------------------------------

 
 
Loan Year:  each calendar year commencing on the Closing Date and on each
anniversary of the Closing Date.
 
Margin Stock:  as defined in Regulation U of the Board of Governors.
 
Material Adverse Effect:  the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business, assets,
liabilities (actual or contingent), results of operations, or financial
condition of Borrower and its Subsidiaries taken as a whole, on the
enforceability of any material provision of any Loan Document, or on the
validity or priority of Agent’s Liens on any material portion of the Collateral;
(b) impairs in any material respect the ability of any Obligor to perform any
material obligations under the Loan Documents, including repayment of any
Obligations; or (c) otherwise impairs in any material respect the ability of
Agent or any Lender to enforce or collect any Obligations or to realize upon any
Collateral.
 
Material Contract:  any agreement to which Borrower or any Subsidiary is party
(other than the Loan Documents) (a) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; or (b) that relates to Subordinated Debt, Existing
Senior Debt or Debt in an amount of $40,000,000 or more under any such
agreement.
 
Material Subsidiary:  any Subsidiary of Holdings that is not an Immaterial
Subsidiary.
 
Moody’s:  Moody’s Investors Service, Inc., and its successors.
 
Multiemployer Plan:  any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
 
Net Proceeds:  with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by Borrower or any
Subsidiary in cash from such disposition, net of bona fide direct costs incurred
in connection therewith, including (a) reasonable and customary costs and
expenses actually incurred in connection therewith, including legal fees and
sales commissions and fees of accountants, investment banks and consultants; (b)
amounts applied to repayment of Debt secured by a Permitted Lien senior to
Agent’s Liens on Collateral sold; (c) transfer, income or gains taxes; and (d)
reserves for indemnities, until such reserves are no longer needed.
 
New Lender:  as defined in Section 2.1.4(d).
 
New Lender Supplement:  as defined in Section 2.1.4(d).
 
NOLV Percentage:  the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrower’s Inventory performed by an appraiser and
on terms reasonably satisfactory to Agent.
 
Notes:  each Revolver Note and other promissory note executed by Borrower to
evidence any Obligations.
 
Notice of Borrowing:  a Notice of Borrowing to be provided by Borrower to
request a Borrowing of Revolver Loans, in the form of Exhibit B.
 
 
-18-

--------------------------------------------------------------------------------

 
 
Notice of Conversion/Continuation:  a Notice of Conversion/Continuation to be
provided by Borrower to request a conversion or continuation of any Loans as
LIBOR Loans, in form reasonably satisfactory to Agent.
 
Noticed Hedge:  Secured Bank Product Obligations arising under a Hedging
Agreement.
 
Obligations:  all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims, (e)
Extraordinary Expenses, (f) Secured Bank Product Obligations, and (g) other
Debts, obligations and liabilities of any kind owing by Obligors pursuant to the
Loan Documents, whether now existing or hereafter arising, whether evidenced by
a note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several.
 
Obligor:  Holdings, Borrower and each Guarantor or other Person that is liable
for payment of any Obligations or that has granted a Lien in favor of Agent on
its assets to secure any Obligations.
 
Ordinary Course of Business:  the ordinary course of business of Borrower or any
Subsidiary, consistent with past practices and undertaken in good faith.
 
Organic Documents:  with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
 
OSHA:  the Occupational Safety and Hazard Act of 1970.
 
Other Agreement:  each Note; LC Document; Fee Letter; Lien Waiver; Borrowing
Base Certificate; Compliance Certificate; Notice of Borrowing or financial
statement or report delivered hereunder.
 
Other Taxes:  all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.
 
Outstanding Letters of Credit: as defined in Section 2.3.4.
 
Overadvance:  as defined in Section 2.1.5.
 
Overadvance Loan:  a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.
 
Participant:  as defined in Section 13.2.
 
Participant Register:  as defined in Section 13.2.
 
Patent Assignment:  each patent collateral assignment agreement pursuant to
which Borrower assigns to Agent, for the benefit of Secured Parties, Borrower’s
interests in its patents, as security for the Obligations.
 
 
-19-

--------------------------------------------------------------------------------

 
 
Patriot Act:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
 
Payment Item:  each check, draft or other item of payment payable to Borrower,
including those constituting proceeds of any Collateral.
 
PBGC:  the Pension Benefit Guaranty Corporation.
 
 Pension Plan:  any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Section 412 of the Code or Title IV of ERISA and is sponsored or maintained by
any Obligor or ERISA Affiliate or to which the Obligor or ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the preceding five plan years.
 
Permitted Asset Disposition:  as long as no Default or Event of Default exists
and all Net Proceeds (that consist of Collateral and to the extent that Loans
are then outstanding) are remitted to Agent, an Asset Disposition that is (a) a
sale or disposition of Cash Equivalents or Inventory in the Ordinary Course of
Business; (b) a disposition of Inventory that is obsolete, unmerchantable or
otherwise unsalable or replaced in the Ordinary Course of Business; (c) a
termination of a lease of real or personal Property that is not necessary for
the Ordinary Course of Business, where such termination could not reasonably be
expected to have a Material Adverse Effect and does not result from an Obligor’s
default; (d) a discount or other compromise for less than face value of notes or
accounts receivable in the Ordinary Course of Business and consistent with past
conduct; (e) a sale or disposal of capital stock of Borrower or any Subsidiary
in order to qualify members of the board of directors or other governing body of
such Subsidiary if required by Applicable Law; (f) assignments and licenses of
intellectual property in the Ordinary Course of Business; (g) a sale to Borrower
or any Subsidiary to the extent permitted as an Investment herein; (h) transfers
of property subject to condemnation, takings or casualty events; (i) the
leasing, occupancy agreements or sub-leasing of property in the Ordinary Course
of Business and which do not materially interfere with the business of Borrower
or its Subsidiaries; (j) the sale or discount, in each case without recourse and
in the Ordinary Course of Business, of overdue accounts receivable arising in
the Ordinary Course of Business, to the extent that such overdue accounts
receivable are not Eligible Accounts; (k) as long as no Default or Event of
Default is continuing or would result therefrom, any other disposition for fair
market value; provided, however, that with respect to any such sale, (i) except
with respect to dispositions for an aggregate consideration up to $75,000,000,
at least 75% of the consideration received for such sale shall be cash, Cash
Equivalents or the assumption of liabilities of the seller as shown on its
balance sheet (except any liabilities with respect to Subordinated Debt) and
(ii) the aggregate consideration received shall not exceed $200,000,000 per
Fiscal Year or $400,000,000 in the aggregate (provided, there shall be no
limitation on the aggregate consideration received as long as no Default or
Event of Default exists and, after giving pro forma effect to any such
disposition, either (A) Availability exceeds the greater of (x) 20.0% of the
aggregate amount of Revolver Commitments at such time or (ii) $200,000,000 or
(B) (x) Availability exceeds the greater of (I) 15.0% of the aggregate amount of
Revolver Commitments at such time or (II) $150,000,000 and (y) the Fixed Charge
Coverage Ratio as of the most recently ended Fiscal Quarter ended at least
thirty days prior to the date of determination is at least 1.00:1.00); (l)
approved in writing by Agent and Required Lenders; (m) a disposition of property
pursuant to a like-kind exchange to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are applied to the purchase price of
such replacement property, in each case in accordance with Section 1031 of the
Code; (n) a disposition of property pursuant to sale-leaseback transactions if
the debt attributable to such transaction is otherwise permitted hereunder as a
Capital Lease; or (o) a disposition of an investment in a joint venture
(regardless of the form of legal entity) to the extent required by, or made
pursuant to,
 
 
-20-

--------------------------------------------------------------------------------

 
customary buy/sell arrangements between the joint venture parties set forth in
joint venture agreements and similar binding agreements.
 
Permitted Asset Investments:  the acquisition of assets (including Equity
Interests and including Equity Interests of Subsidiaries formed in connection
with any such acquisition) and the continuation of ownership of such assets
after the acquisition thereof constituting (a) an acquisition of a going concern
or line of business or (b) a transaction that results in a Person becoming a
Subsidiary (such going concern, line of business or new Subsidiary, a “Subject
Business”); provided that Borrower shall, and shall cause the Domestic
Subsidiaries to, comply with the requirements of Section 10.1.9 with respect to
each such acquisition that results in a Person becoming a Subsidiary; provided;
further that neither Borrower nor any of Subsidiaries shall consummate an
acquisition of a Subject Business, unless:
 
 
(a) such Subject Business is in a line of business in which Borrower and
Subsidiaries are permitted to engage hereunder;
 
 
(b) prior to the consummation of such transaction, the board of directors or
other governing body of each Subject Business shall have recommended to the
holders of the Equity Interests of such Subject Business that they vote in favor
of approving such transaction (or that they tender their shares, in the case of
a stock acquisition);
 
 
(c) if (A) the purchase price (including cash paid and debt incurred or assumed)
for the Subject Business (when aggregated with the purchase price of all Subject
Businesses acquired as part of the same transaction or series of related
transactions) is more than $75,000,000 or (B) Availability is less than
$400,000,000, determined on a pro forma basis after giving effect to the
transaction (or series of related transactions), then, at least 10 Business Days
prior to the consummation of such transaction (or the first material transaction
in such series), Borrower shall have:
 
 
(1) given notice to Agent;
 
 
(2) delivered copies of all material agreements and other documents relating to
such transaction to Agent;
 
 
(3) delivered audited historical financial statements prepared in accordance
with GAAP (to the extent available; otherwise, unaudited historical financial
statements (prepared in accordance with GAAP to Borrower’s knowledge) to the
extent available; otherwise, such financial information as may be reasonably
acceptable to Agent in the exercise of its Credit Judgment) of the Person to be
acquired, prepared in reasonable detail, together with pro forma financial
information, satisfactory to Agent (in the exercise of its Credit Judgment), and
showing pro forma compliance with all covenants contained in this Agreement and
the other Loan Documents as of the most recent Fiscal Quarter for which
financial statements are available from Borrower and Subsidiaries and the
Subject Business, treating the transaction (or series of related transactions)
as though it had been consummated on the first day of the four-Fiscal Quarter
period ended on the last day of such Fiscal Quarter; and
 
 
 
-21-

--------------------------------------------------------------------------------

 
(4) given authorization to Agent to distribute copies of all such items to the
Lenders;
 
 
(d) except with respect to an acquisition made solely with the proceeds of, or
paid for solely by the issuance of, any Equity Interests by Holdings, after
giving pro forma effect to any such acquisition, either (A) Availability exceeds
the greater of (x) 20.0% of the aggregate amount of Revolver Commitments at such
time or (ii) $200,000,000 or (B) (x) Availability exceeds the greater of (I)
15.0% of the aggregate amount of Revolver Commitments at such time or (II)
$150,000,000 and (y) the Fixed Charge Coverage Ratio as of the most recently
ended Fiscal Quarter ended at least thirty days prior to the date of
determination is at least 1.00:1.00; and
 
 
(e) both before and after giving pro forma effect to such transaction, Borrower
shall be in compliance with all covenants contained in this Agreement and the
other Loan Documents, and no Default or Event of Default shall exist and be
continuing or result from such transaction.
 
Permitted Contingent Obligations:  Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (d)
incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; (g) with respect to guaranties in respect of Debt permitted by
Section 10.2.1; (h) constituting Investments permitted by this Agreement; and
(i) all other Contingent Obligations not described in the foregoing items (a)
through (h), but only to the extent the same do not exceed $25,000,000 in the
aggregate at any one time outstanding.
 
Permitted Lien:  as defined in Section 10.2.2.
 
Permitted Purchase Money Debt:  Purchase Money Debt of Borrower and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate principal amount (when taken together with such Debt permitted under
Section 10.2.1(f) hereof) does not exceed $250,000,000 at any time and its
incurrence does not violate Section 10.2.3.
 
Person:  any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.
 
Plan:  any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
 
Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate.  Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate.  Any change in such rate announced
by Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change.
 
 
-22-

--------------------------------------------------------------------------------

 
 
Pro Forma Basis: means, with respect to any determination for any period, that
such determination shall be made giving pro forma effect to each acquisition or
disposition consummated during such period, together with all transactions
relating thereto consummated during such period (including any incurrence,
assumption, refinancing or repayment of Debt), as if such acquisition or
disposition and related transactions had been consummated on the first day of
such period, in each case based on historical results accounted for in
accordance with GAAP and, to the extent applicable, reasonable assumptions with
respect to cost savings that are expected to have a continuing impact on the
Loan Parties and that are specified in details in the relevant compliance
certificate, financial statement or other document provided and certified to
Agent or any Lender by the chief financial officer of Borrower in connection
herewith in accordance with Regulation S-X of the Securities Act of 1933.
 
Pro Rata:  with respect to any Lender, a percentage (carried out to the ninth
decimal place) determined (a) while Revolver Commitments are outstanding, by
dividing the amount of such Lender’s Revolver Commitment by the aggregate amount
of all Revolver Commitments; and (b) at any other time, by dividing the amount
of such Lender’s Loans and LC Obligations by the aggregate amount of all
outstanding Loans and LC Obligations.
 
Properly Contested:  with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not reasonably be expected to have a Material Adverse Effect;
(e) no Lien is imposed on any Collateral of the Obligor, unless bonded and
stayed to the satisfaction of Agent; and (f) if the obligation results from
entry of a judgment or other order, such judgment or order is stayed pending
appeal or other judicial review.
 
Property:  any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
 
Protective Advances:  as defined in Section 2.1.6.
 
Purchase Money Debt:  (a) Debt (other than the Obligations), including Capital
Leases, for payment of any of the purchase price of fixed assets (including,
without limitation, equipment and vehicles) or construction or improvement
thereof; (b) Debt (other than the Obligations) incurred within 90 days before or
after acquisition of any fixed assets (including, without limitation, equipment
and vehicles), for the purpose of financing any of the purchase price or for the
construction or improvement thereof; and (c) any renewals, extensions or
refinancings (but not increases) thereof.
 
Purchase Money Lien:  a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.
 
RCRA:  the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
 
Receivables:  all Accounts owned by Borrower and all other rights, titles or
interests that, in accordance with GAAP, would be included in receivables on its
balance sheet (including any such Accounts and/or rights, titles or interests
that might be characterized as Chattel Paper, Documents, Instruments or General
Intangibles under the Uniform Commercial Code in effect in any jurisdiction), in
each case arising from the sale, lease, exchange or other disposition of
Inventory, and all of Borrower’s rights to any goods, services or other property
related to any of the foregoing (including returned or repossessed goods and
unpaid seller’s rights of rescission, replevin, reclamation and rights to
stoppage in transit), and all collateral security and supporting obligations of
any kind given by any Person with respect to any of the foregoing.
 
 
-23-

--------------------------------------------------------------------------------

 
 
Real Estate:  all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
 
Refinancing Conditions:  the following conditions for Refinancing Debt:  (a) it
is in an aggregate principal amount (or accreted value, if applicable) that does
not exceed the principal amount (or accreted value, if applicable) of the Debt
being extended, renewed or refinanced plus any premium or similar amount
required to be paid, and fees and expenses, including in the form of original
issue discount, incurred in connection with any of the foregoing; (b) it has a
final maturity no sooner than, a weighted average life no less than the Debt
being extended, renewed or refinanced, and an interest rate no greater than
prevailing interest rates at the time of such extension, renewal or refinancing,
provided, that Refinancing Debt in respect of the Existing 2020 Senior Notes
shall not amortize or mature prior to 6 months following the Revolver
Termination Date; (c) it is subordinated to the Obligations at least to the same
extent as the Debt being extended, renewed or refinanced; (d) the terms and
conditions taken as a whole are not materially less favorable to Borrower than
those applicable to the Debt being extended, renewed or refinanced, provided,
that a certificate of a Senior Officer delivered to Agent at least five (5)
Business Days prior to the incurrence of such Debt, together with a reasonably
detailed description of the material terms and conditions of such Debt or drafts
of the documentation relating thereto, stating that Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless Agent notifies Borrower within such five (5)
Business Day period that it disagrees with such determination (including a
description of the basis upon which Agent disagrees); (e) no additional Lien is
granted to secure it; (f) no additional Person is obligated on such Debt; and
(g) upon giving effect to it, no Default or Event of Default exists.
 
Refinancing Debt:  Debt that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (f), (j) or (n) or Debt
evidenced by the Existing 2020 Senior Notes.
 
Register:  as defined in Section 13.3.
 
Reimbursement Date:  as defined in Section 2.3.2.
 
Rent and Charges Reserve:  the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.
 
Report:  as defined in Section 12.2.3.
 
Reportable Event:  any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.
 
Required Lenders:  Lenders (subject to Section 4.2) having (a) Revolver
Commitments in excess of 50% of the aggregate Revolver Commitments; and (b) if
the Revolver Commitments have terminated, Loans in excess of 50% of all
outstanding Loans; provided, however, that the Commitments and Loans of any
Defaulting Lenders shall be excluded from such calculation.
 
Reserve:  an Accounts Reserve, Availability Reserve, Bank Product Reserve or
Inventory Reserve.
 
Reserve Percentage:  the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/32nd of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors for determining the maximum
reserve requirement (including any emergency,
 
 
-24-

--------------------------------------------------------------------------------

 
 
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”).
 
Responding Lender:  as defined in Section 2.1.4(d).
 
Restricted Investment:  any Investment by Holdings, Borrower or a Subsidiary,
other than (a) Investments in Subsidiaries to the extent existing on the Closing
Date; (b) Investments described on Schedule 10.2.5; (c) Cash Equivalents; (d)
loans and advances permitted under Section 10.2.7 (other than clause (d)
thereof); (e) acquisitions of securities from account debtors in connection with
the satisfaction or enforcement of Debt or claims due or owing to Borrower or
any of Subsidiaries or as security for any such Debt or claim, in each case in
the Ordinary Course of Business and consistent with past practice and so long as
such securities are pledged to Agent for the benefit of the Lenders in
accordance with the Loan Documents; (f) Investments in Wholly-Owned Domestic
Subsidiaries that are Material Subsidiaries in an amount not to exceed
$15,000,000 in the aggregate at any time outstanding; (g) Permitted Asset
Investments by Borrower or any of its Subsidiaries; (h) Investments in
Wholly-Owned Foreign Subsidiaries; provided that the amount of all such
Investments does not exceed $5,000,000 in the aggregate at any time outstanding;
(i) Investments in Wholly-Owned Immaterial Subsidiaries; provided that the
amount of all such Investments does not exceed $10,000,000 in the aggregate at
any time outstanding; (j) acquisitions by Holdings of obligations of one or more
officers or other employees of Borrower and Subsidiaries in connection with such
officers’ or employees’ acquisition of shares of Holdings’ common stock, so long
as no cash is actually advanced by Holdings or any of Subsidiaries to such
officers or employees in connection with the acquisition of any such
obligations, and so long as the incurrence of such obligations complies with
Applicable Law; (k) the receipt and holding of promissory notes and other
non-cash consideration received in connection with any Asset Disposition
permitted by Section 10.2.6; (l) investments in Borrower; (m) Investments in
Hedging Agreements to the extent permitted under Section 10.2.15, (n) deposits,
prepayments and other credits to suppliers made in the Ordinary Course of
Business consistent with the past practices of Borrower and its Subsidiaries;
(o) extensions of trade credit in the Ordinary Course of Business; (p) de
minimis Investments made in Persons that are newly formed subsidiaries; (q)
Investments made in the Ordinary Course of Business and resulting from pledges
and deposits to the extent permitted under Section 10.2.2(r); (r) Permitted
Contingent Obligations; (s) Investments of any Person in existence at the time
such Person becomes a Subsidiary; provided that such Investment was not created
in anticipation of such Person becoming a Subsidiary; (t) Investments (other
than Investments in respect of any Subject Business) to the extent made with the
proceeds of, or paid for by the issuance of, any Equity Interests by Holdings;
and (u) other Investments (other than Investments in respect of any Subject
Business) so long as (i) both before and after giving pro forma effect to such
Investment, no Default or Event of Default shall exist and be continuing or
result from such Investment and (ii) either (A) Availability exceeds the greater
of (x) 20.0% of the aggregate amount of Revolver Commitments at such time or (y)
$200,000,000 or (B) (x) Availability exceeds the greater of (I) 15.0% of the
aggregate amount of Revolver Commitments at such time or (II) $150,000,000 and
(y) the Fixed Charge Coverage Ratio as of the most recently ended Fiscal
Quarter ended at least thirty days prior to the date of determination is at
least 1.00:1.00.
 
Restricted Subsidiary: any Subsidiary of Borrower other than an Unrestricted
Subsidiary.
 
Restrictive Agreement:  an agreement (other than a Loan Document) that
conditions or materially restricts the right of Borrower or any other Obligor to
incur or repay the Obligations, to grant Liens on any Collateral in favor of
Agent and the Lenders, to modify, extend or renew any agreement evidencing the
Obligations, to repay any intercompany Debt or to declare or make Distributions.
 
Revolver Commitment:  for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, or as hereafter
 
 
-25-

--------------------------------------------------------------------------------

 
 
determined pursuant to each Assignment and Acceptance to which it is a
party.  “Revolver Commitments” means the aggregate amount of such commitments of
all Lenders.
 
Revolver Loan:  a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.
 
Revolver Note:  a promissory note to be executed by Borrower in favor of a
Lender in the form of Exhibit A, which shall be in the amount of such Lender’s
Revolver Commitment and shall evidence the Revolver Loans made by such Lender.
 
Revolver Termination Date:  April 28, 2016.
 
Royalties:  all royalties, fees, expense reimbursement and other amounts payable
by Borrower under a License.
 
S&P:  Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
 
Secured Bank Product Obligations: (a) Bank Product Debt owing to a Secured Bank
Product Provider, up to the maximum amount (in the case of any Secured Bank
Product Provider other than Bank of America and its Affiliates) specified by
such provider in writing to Agent, which amount may be established or increased
(by further written notice to Agent from time to time) as long as no Event of
Default exists and no Overadvance would result from establishment of a Bank
Product Reserve for such amount and all other Secured Bank Product Obligations
and (b) other Bank Product Debt owing to Secured Bank Product Providers in an
aggregate amount not to exceed $25,000,000.
 
Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Agent, in form and substance
satisfactory to Agent, by the later of the Closing Date or 10 days following
creation of the Bank Product, (i) describing the Bank Product and setting forth
the maximum amount to be secured by the Collateral and the methodology to be
used in calculating such amount, and (ii) agreeing to be bound by Section 12.14.
 
Secured Parties:  Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.
 
Security Documents:  this Agreement, the Guaranties, pledge agreements, security
agreements, Patent Assignments, Trademark Security Agreements, Copyright
Security Agreements, Deposit Account Control Agreements, and all other
documents, instruments and agreements now or hereafter securing (or given with
the intent to secure) any Obligations.
 
Senior Officer:  the chairman of the board, president, chief executive officer
or chief financial officer of Borrower or, if the context requires, an Obligor.
 
Settlement Report:  a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.
 
Solvent:  as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its
 
 
-26-

--------------------------------------------------------------------------------

 
 
business and transactions and all business and transactions in which it is about
to engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates.  “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.
 
Specific Event of Default:  an Event of Default (i) described in Section
11.1(a), 11.1(c), 11.1(f), 11.1(g) or 11.1(j) or (ii) arising out of a breach or
failure to perform any representation, warranty or covenant set forth in
Sections 7, 8, 10.2 or 10.3.
 
Subordinated Debt:  Debt incurred by Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations in a manner
reasonably satisfactory to Agent, and is on other market terms (including
maturity, interest, fees, repayment and covenants) that are generally customary
for subordinated debt securities.
 
Subsidiary:  any entity more than 50% of whose voting securities or Equity
Interests is owned by Borrower (including indirect ownership by Borrower through
other entities in which Borrower directly or indirectly owns more than 50% of
the voting securities or Equity Interests).  Notwithstanding the foregoing, the
term “Subsidiary” shall not include any Unrestricted Subsidiary except where the
term “Subsidiary” is used in Sections 9.1.8, 9.1.10, 9.1.14, 9.1.15, 9.1.17,
9.1.19, 9.1.21, 9.1.24, 10.1.1, 10.1.2, 10.1.3, 10.1.5 and 10.1.6.
 
Swingline Loan:  any Borrowing of Base Rate Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders pursuant to Section 4.1.3.
 
Synthetic Lease:  (a) a so-called synthetic, off-balance sheet or tax retention
lease, or (b) an agreement for the use or possession of property creating
obligations that do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).
 
Synthetic Lease Obligation:  the monetary obligation of a Person under a
Synthetic Lease.
 
Taxes:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
Trademark Security Agreement:  each trademark security agreement pursuant to
which Borrower grants to Agent, for the benefit of Secured Parties, a Lien on
Borrower’s interests in trademarks, as security for the Obligations.
 
Transferee:  any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
 
Trigger Period: the period (a) commencing on the day that (i) an Event of
Default occurs or (ii) Availability is less than the greater of (A) 12.5% of the
aggregate amount of Revolver Commitments or (B) $125,000,000 at any time and (b)
continuing until, during the preceding 60 consecutive days, no Event of Default
has existed and Availability has been greater than the greater of (i) 12.5% of
the aggregate amount of Revolver Commitments or (ii) $125,000,000 at all times.
 
 
-27-

--------------------------------------------------------------------------------

 
 
Type:  any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.
 
UCC:  the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.
 
 Unfunded Pension Liability:  the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.
 
Unused Line Fee Rate: a per annum rate equal to (a) 0.50%, if the average daily
balance of Revolver Loans and stated amount of Letters of Credit was 50% or less
of the Revolver Commitments during the preceding calendar month, or (b) 0.375%,
if such average daily balance was more than 50% of the Revolver Commitments
during the preceding calendar month.
 
Unrestricted Subsidiary: an Immaterial Subsidiary which (i) is not an Obligor
and (ii) pursuant to a resolution of the board of directors of Borrower has been
deemed to be an Unrestricted Subsidiary; provided that (i) any Unrestricted
Subsidiary shall cease to be an Unrestricted Subsidiary if any such Unrestricted
Subsidiary’s consolidated net assets are greater than or equal to $5,000,000 or
(ii) if the aggregate amount of consolidated net assets of all Immaterial
Subsidiaries that, but for this proviso, would constitute Unrestricted
Subsidiaries is greater than or equal to $10,000,000 then each such Immaterial
Subsidiary (such inclusion to be in order of those Immaterial Subsidiaries with
the greatest amount of assets) shall cease to be an Unrestricted Subsidiary to
the extent required for the aggregate amount of  consolidated net assets of all
Unrestricted Subsidiaries, after giving effect to this proviso, to be less than
$10,000,000.
 
Value:  (a) for Inventory, its value determined on the basis of the lower of
cost or market, calculated on a first-in, first-out basis, and excluding any
portion of cost attributable to intercompany profit between Borrower and its
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.
 
Wholly-Owned: with respect to a Subsidiary of a Person, a Subsidiary of such
person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by Applicable Law) are owned by such person and/or by one or
more wholly-owned Subsidiaries of such person.
 
1.2. Accounting Terms.  Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrower delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrower’s certified
public accountants concur in such change, the change is disclosed to Agent, and
Section 10.3 is amended in a manner reasonably satisfactory to Required Lenders
to take into account the effects of the change.
 
1.3. Uniform Commercial Code.  As used herein, the following terms are defined
in accordance with the UCC in effect in the State of New York from time to
time:  “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,”
“Equipment,” “General Intangibles,” “Goods,” “Instrument,” “Letter-of-Credit
Right” and “Supporting Obligation.”
 
 
-28-

--------------------------------------------------------------------------------

 
 
1.4. Certain Matters of Construction.  The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision.  Any pronoun used shall be
deemed to cover all genders.  In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.”  The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision.  Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan
Document.  All references to (a) laws or statutes include all related rules,
regulations, interpretations, amendments and successor provisions; (b) any
document, instrument or agreement include any amendments, waivers and other
modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) time of day mean time of day at Agent’s notice address under Section 14.3.1;
or (g) discretion of Agent, Issuing Bank or any Lender mean the sole and
absolute discretion of such Person.  All calculations of Value, fundings of
Loans, issuances of Letters of Credit and payments of Obligations shall be in
Dollars and, unless the context otherwise requires, all determinations
(including calculations of Borrowing Base and financial covenants) made from
time to time under the Loan Documents shall be made in light of the
circumstances existing at such time.  Borrowing Base calculations shall be
consistent with historical methods of valuation and calculation, and otherwise
satisfactory to Agent (and not necessarily calculated in accordance with
GAAP).  Borrower shall have the burden of establishing any alleged negligence,
misconduct or lack of good faith by Agent, Issuing Bank or any Lender under any
Loan Documents.  No provision of any Loan Documents shall be construed against
any party by reason of such party having, or being deemed to have, drafted the
provision.  Whenever the phrase “to the best of Borrower’s knowledge” or words
of similar import are used in any Loan Documents, it means actual knowledge of a
Senior Officer, or knowledge that a Senior Officer would have obtained if he or
she had engaged in good faith and diligent performance of his or her duties,
including reasonably specific inquiries of employees or agents and a good faith
attempt to ascertain the matter to which such phrase relates.
 
1.5. Certain Calculations.  For purposes of making all calculations of the Fixed
Charge Coverage Ratio hereunder, all components of such calculations shall be
adjusted to include or exclude, as the case may be, without duplication, such
components of such calculations attributable to any business or assets for an
aggregate consideration which is equal to at least $75,000,000 that have been
acquired or disposed of by Borrower or any of its Subsidiaries after the first
day of the applicable period of determination and prior to the end of such
period, as determined in good faith by Borrower on a Pro Forma Basis.
 
SECTION 2. CREDIT FACILITIES
 
2.1. Revolver Commitment.
 
2.1.1. Revolver Loans.  Each Lender agrees, severally on a Pro Rata basis up to
its Revolver Commitment, on the terms set forth herein, to make Revolver Loans
to Borrower from time to time through the Commitment Termination Date; provided
that the aggregate amount of Loans and LC Obligations shall not exceed the
Revolver Commitments.  The Revolver Loans may be repaid and reborrowed as
provided herein.  In no event shall Lenders have any obligation to honor a
request for a Revolver Loan if the unpaid balance of Revolver Loans outstanding
at such time (including the requested Loan) would exceed the Borrowing Base.
 
 
-29-

--------------------------------------------------------------------------------

 
 
2.1.2. Revolver Notes.  The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender.  At
the request of any Lender, Borrower shall deliver a Revolver Note to such
Lender.
 
2.1.3. Use of Proceeds.  The proceeds of Revolver Loans shall be used by
Borrower solely (a) to satisfy existing Debt; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Agreement; (d) to issue Letters of Credit;
and (e) for working capital and other lawful corporate purposes of Borrower.
 
2.1.4. Voluntary Reduction or Termination of Revolver Commitments.
 
(a)           The Revolver Commitments shall terminate on the Revolver
Termination Date, unless sooner terminated in accordance with this
Agreement.  Upon at least 10 days prior written notice to Agent (or upon such
shorter notice period as may be consented to by Agent in its sole discretion),
Borrower may, at its option, terminate the Revolver Commitments and this credit
facility.  Any notice of termination given by Borrower shall be irrevocable but,
subject to Agent’s discretion, may be conditioned upon the closing of a
refinancing transaction.  On the termination date, Borrower shall make Full
Payment of all Obligations.
 
(b)           Borrower may permanently reduce the Revolver Commitments, on a Pro
Rata basis for each Lender, upon at least 10 days prior written notice to Agent
(or upon such shorter notice period as may be consented to by Agent in its sole
discretion), which notice shall specify the amount of the reduction and shall be
irrevocable once given.  Each reduction shall be in a minimum amount of
$50,000,000, or an increment of $10,000,000 in excess thereof, and Borrower may
not permanently reduce the Revolver Commitments by more than $400,000,000 in the
aggregate.
 
(c)           [Intentionally Omitted].
 
(d)           Increases of the Revolver Commitments.  Borrower may request in
writing at any time that the then effective aggregate principal amount of
Revolver Commitments be increased by a minimum amount of $50,000,000, or an
increment of $10,000,000 in excess thereof; provided that (i) the aggregate
principal amount of the increase in Revolver Commitments pursuant to this
Section 2.1.4(d) shall not exceed $300,000,000; (ii) no Default or Event of
Default shall have occurred and be continuing or shall occur as a result of such
increase in Revolver Commitments; (iii) prior to the date of such increase, each
Lender shall have received written notice from Agent of the aggregate principal
amount of such increase; (iv) Borrower shall, and shall cause the Guarantors to,
execute and deliver such documents and instruments and take such other actions
as may be reasonably requested by Agent in connection with such increase and (v)
such increase in the Revolver Commitment shall be subject to successful
syndication thereof.  Any request under this Section 2.1.4(d) shall be submitted
by Borrower to Agent (and Agent shall forward copies to Lenders), specify the
proposed effective date and amount of such increase and be accompanied by an
officer’s certificate of Borrower stating that no Default or Event of Default
exists or will occur as a result of such increase.  Borrower may also specify
any fees offered to those Lenders (the “Increasing Lenders”) that agree to
increase the principal amount of their Revolver Commitments, which fees may be
variable based upon the amount by which any such Lender is willing to increase
the principal amount of its Revolver Commitment.  No Lender shall have any
obligation, express or implied, to offer to increase the aggregate principal
amount of its Revolver Commitment.  Only the consent of each Increasing Lender
and Agent shall be required for an increase in the aggregate principal amount of
Revolver Commitments pursuant to this Section 2.1.4(d).  No Lender that elects
not to increase the principal amount of its Revolver Commitment may be replaced
in respect of its existing Revolver Commitment as a result thereof without such
Lender’s consent.
 
Each Lender that desires to increase its Revolver Commitment (each a “Responding
Lender”) shall as soon as practicable specify the amount of the proposed
increase which it is willing to
 
 
-30-

--------------------------------------------------------------------------------

 
assume.  If the total amount that Responding Lenders are willing to increase
their Revolver Commitments exceeds the amount of the requested increase, Agent
shall allocate the proposed increase among the Responding Lenders ratably in
proportion to the amount that each Responding Lender specified that it was
willing to assume.  If the total amount that the Responding Lenders are willing
to increase their Revolver Commitments is less than the amount of the proposed
increase, Borrower may designate new lenders who qualify as Eligible Assignees
and who are reasonably acceptable to Agent as additional Lenders hereunder in
accordance with this Section 2.1.4(d) (each such new lender being a “New
Lender”), which New Lender may assume all or a portion of the increase in the
aggregate principal amount of the Revolver Commitments.
 
Each New Lender designated by Borrower and reasonably acceptable to Agent shall
become an additional party hereto as a New Lender concurrently with the
effectiveness of the proposed increase in the aggregate principal amount of the
Revolver Commitment, upon its execution of New Lender Supplement in the form of
Exhibit E-1 (and, in each case, otherwise in form and substance reasonably
satisfactory to Agent) (the “New Lender Supplement”).  Each Increasing Lender
shall execute an Increased Commitment Agreement in the form of Exhibit E-2 (and,
in each case, otherwise in form and substance reasonably acceptable to Agent).
 
Subject to the foregoing, any increase requested by Borrower shall be effective
as of the date proposed by Borrower and agreed to by Agent and shall be in the
principal amount equal to (i) the principal amount which Increasing Lenders are
willing to assume as increases to the principal amount of their Revolver
Commitment, plus (ii) the principal amount offered by New Lenders with respect
to Revolver Commitments.  Upon effectiveness of any such increase, the Pro Rata
interest of each Lender will be adjusted to give effect to the increase in
Revolver Commitments.  To the extent that in the aggregate Revolver Commitments
such adjustment results in loss or expenses to any Lender as a result of the
prepayment of any LIBOR Loan on a date other than the scheduled last day of the
applicable Interest Period, Borrower shall be responsible for such loss or
expense pursuant to Section 3.9.
 
Following the effective date of such increase to the Revolver Commitments, Agent
shall deliver to Borrower an amended and restated Schedule 1.1 to the Agreement
reflecting such increases to the aggregate Revolver Commitments.
 
2.1.5. Overadvances.  If the aggregate Revolver Loans exceed the Borrowing Base
at any time, the excess amount (“Overadvance”) shall be payable by Borrower on
demand by Agent, but all such Revolver Loans shall nevertheless constitute
Obligations secured by the Collateral and entitled to all benefits of the Loan
Documents.  Unless its authority has been revoked in writing by Required
Lenders, Agent may require Lenders to honor requests for Overadvance Loans and
to forbear from requiring Borrower to cure an Overadvance, (a) when no other
Event of Default is known to Agent, as long as (i) the Overadvance does not
continue for more than 30 consecutive days (and no Overadvance may exist for at
least five consecutive days thereafter before further Overadvance Loans are
required), and (ii) the Overadvance is not known by Agent to exceed 5% of the
Borrowing Base, less any outstanding Protective Advances; and (b) regardless of
whether an Event of Default exists, if Agent discovers an Overadvance not
previously known by it to exist, as long as from the date of such discovery the
Overadvance (i) is not increased by more than 5% of the Borrowing Base, less any
outstanding Protective Advances, and (ii) does not continue for more than 30
consecutive days.  In no event shall Overadvance Loans be required that would
cause (i) the outstanding Revolver Loans and LC Obligations of any Lender to
exceed its Revolver Commitment or (ii) the outstanding Revolver Loans and LC
Obligations to exceed the aggregate Revolver Commitments.  Any funding of an
Overadvance Loan or sufferance of an Overadvance shall not constitute a waiver
by Agent or Lenders of the Event of Default caused thereby.  In no event shall
Borrower or any other Obligor be deemed a beneficiary of this Section or
authorized to enforce any of its terms.
 
 
-31-

--------------------------------------------------------------------------------

 
 
2.1.6. Protective Advances.  At any time after an Event of Default has occurred
and is continuing, Agent shall be authorized, in its reasonable discretion, at
any time that any conditions in Section 6 are not satisfied, to make Base Rate
Revolver Loans (“Protective Advances”) (a) up to an aggregate amount outstanding
at any time, when aggregated with all outstanding Overadvances, of 5% of the
Borrowing Base, if Agent deems such Loans necessary or desirable to preserve or
protect Collateral, or to enhance the collectibility or repayment of
Obligations; or (b) to pay any other amounts chargeable to Obligors under any
Loan Documents, including costs, fees and expenses.  In no event shall
Protective Advances cause (i) the outstanding Revolver Loans and LC Obligations
of any Lender to exceed its Revolver Commitment or (ii) the outstanding
Revolving Loans and LC Obligations to exceed the aggregate Revolver
Commitments.  Each Lender shall participate in each Protective Advance on a Pro
Rata basis.  Required Lenders may at any time revoke Agent’s authority to make
further Protective Advances under clause (a) by written notice to Agent.  Absent
such revocation, Agent’s determination that funding of a Protective Advance is
appropriate shall be conclusive.
 
2.2. [Reserved].
 
2.3. Letter of Credit Facility.
 
2.3.1. Issuance of Letters of Credit.  Issuing Bank agrees to issue Letters of
Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:
 
(a)           Borrower acknowledges that Issuing Bank’s willingness to issue any
Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC Application
with respect to the requested Letter of Credit, as well as such other
instruments and agreements as Issuing Bank may customarily require for issuance
of a letter of credit of similar type and amount.  Issuing Bank shall have no
obligation to issue any Letter of Credit unless (i) Issuing Bank receives a LC
Request and LC Application at least three Business Days prior to the requested
date of issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting
Lender exists, Borrower or such Lender has entered into arrangements
satisfactory to Agent and Issuing Bank to eliminate any Fronting Exposure
associated with such Lender.  If Issuing Bank receives written notice from a
Lender at least one Business Day before issuance of a Letter of Credit that any
LC Condition has not been satisfied, Issuing Bank shall have no obligation to
issue the requested Letter of Credit (or any other) until such notice is
withdrawn in writing by that Lender or until Required Lenders have waived such
condition in accordance with this Agreement.  Prior to receipt of any such
notice, Issuing Bank shall not be deemed to have knowledge of any failure of LC
Conditions.
 
(b)           Letters of Credit may be requested by Borrower only (i) to support
obligations of Borrower incurred in the Ordinary Course of Business; or (ii) for
other purposes as Agent may approve from time to time in writing.  The renewal
or extension of any Letter of Credit shall be treated as the issuance of a new
Letter of Credit, except that delivery of a new LC Application shall be required
at the discretion of Issuing Bank.
 
(c)           Borrower assumes all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary.  In connection with issuance of any
Letter of Credit, none of Agent, Issuing Bank or any Lender shall be responsible
for the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or Documents; any deviation
from instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and Borrower; errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail,
 
 
-32-

--------------------------------------------------------------------------------

 
 
cable, telegraph, telex, telecopy, e-mail, telephone or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of any
Letter of Credit or the proceeds thereof; or any consequences arising from
causes beyond the control of Issuing Bank, Agent or any Lender, including any
act or omission of a Governmental Authority.  The rights and remedies of Issuing
Bank under the Loan Documents shall be cumulative.  Issuing Bank shall be fully
subrogated to the rights and remedies of each beneficiary whose claims against
Borrower are discharged with proceeds of any Letter of Credit.
 
(d)           In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such
experts.  Issuing Bank may employ agents and attorneys-in-fact in connection
with any matter relating to Letters of Credit or LC Documents, and shall not be
liable for the negligence or misconduct of agents and attorneys-in-fact selected
with reasonable care.
 
2.3.2. Reimbursement; Participations.
 
(a)           If Issuing Bank honors any request for payment under a Letter of
Credit, Borrower shall pay to Issuing Bank, within one Business Day of
notification thereof (“Reimbursement Date”), the amount paid by Issuing Bank
under such Letter of Credit, together with interest at the interest rate for
Base Rate Revolver Loans from the date such draw was honored until payment by
Borrower.  The obligation of Borrower to reimburse Issuing Bank for any payment
made under a Letter of Credit shall be absolute, unconditional, and irrevocable,
and shall be paid without regard to any lack of validity or enforceability of
any Letter of Credit or the existence of any claim, setoff, defense or other
right that Borrower may have at any time against the beneficiary.  Whether or
not Borrower submits a Notice of Borrowing, Borrower shall be deemed to have
requested a Borrowing of Base Rate Revolver Loans in an amount necessary to pay
all amounts due Issuing Bank on any Reimbursement Date and each Lender agrees to
fund its Pro Rata share of such Borrowing whether or not the Commitments have
terminated, an Overadvance exists or is created thereby, or the conditions in
Section 6 are satisfied.
 
(b)           Upon issuance of a Letter of Credit, each Lender shall be deemed
to have irrevocably and unconditionally purchased from Issuing Bank, without
recourse or warranty, an undivided Pro Rata interest and participation in all LC
Obligations relating to the Letter of Credit.  If Issuing Bank makes any payment
under a Letter of Credit and Borrower does not reimburse such payment on the
Reimbursement Date, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment.  Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time.
 
(c)           The obligation of each Lender to make payments to Agent for the
account of Issuing Bank in connection with Issuing Bank’s payment under a Letter
of Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations.  Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by Borrower or any other Person of any
obligations under any LC Documents.  Issuing Bank does not make to Lenders any
express
 
 
-33-

--------------------------------------------------------------------------------

 
 
or implied warranty, representation or guaranty with respect to the Collateral,
LC Documents or any Obligor.  Issuing Bank shall not be responsible to any
Lender for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Documents; the validity, genuineness, enforceability,
collectibility, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor.
 
(d)           No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any LC
Documents except as a result of its actual gross negligence or willful
misconduct.  Issuing Bank shall not have any liability to any Lender if Issuing
Bank refrains from any action under any Letter of Credit or LC Documents until
it receives written instructions from Required Lenders.
 
2.3.3. Cash Collateral.  If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default has occurred and the Obligations have been accelerated and/or the
Commitments have been terminated, (b) that Availability is less than zero or (c)
after the Commitment Termination Date, then Borrower shall, at Issuing Bank’s or
Agent’s request, Cash Collateralize the stated amount of all outstanding Letters
of Credit and pay to Issuing Bank the amount of all other LC
Obligations.  Borrower shall, if notified by 10:00 a.m. (Central Time), by
Issuing Bank or Agent from time to time, Cash Collateralize the Fronting
Exposure of any Defaulting Lender on the same Business Day (and otherwise on the
Business Day following receipt of such notification).  If Borrower fails to
provide Cash Collateral as required herein, Lenders may (and shall upon
direction of Agent) advance, as Revolver Loans, the amount of the Cash
Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are
satisfied).  Notwithstanding any other provision of this Agreement, Borrower
shall not be required to pay any interest or fees attributable to the Fronting
Exposure of a Defaulting Lender which has been Cash Collateralized.
 
2.3.4. Outstanding Letters of Credit.  Each of Borrower, each Guarantor, each
Lender and the Issuing Bank hereby agree that with respect to the letters of
credit set forth on Schedule 2.3.4 (“Outstanding Letters of Credit”), for all
purposes of this Agreement, such Outstanding Letters of Credit shall constitute
Letters of Credit hereunder.  Each Lender agrees to participate in each
Outstanding Letter of Credit issued by the Issuing Bank in an amount equal to
its Pro Rata share of the stated amount of such Outstanding Letter of Credit.
 
2.3.5. Resignation of Issuing Bank.  Issuing Bank may resign at any time upon
notice to Agent and Borrower.  On the effective date of such resignation,
Issuing Bank shall have no further obligation to issue, amend, renew, extend or
otherwise modify any Letter of Credit, but shall continue to have all rights and
obligations of an Issuing Bank hereunder, including under Section 2.3, 12.6 and
14.2, relating to any Letter of Credit issued prior to such date.  Agent shall
promptly appoint a replacement Issuing Bank, which, as long as no Default or
Event of Default exists, shall be reasonably acceptable to Borrower.
 
SECTION 3. INTEREST, FEES AND CHARGES
 
3.1. Interest.
 
3.1.1. Rates and Payment of Interest.
 
(a)           The Obligations shall bear interest (i) if a Base Rate Loan, at
the Base Rate in effect from time to time, plus the Applicable Margin; (ii) if a
LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin; and (iii) if any other Obligation (including, to the extent permitted by
law, interest not paid when due), at the Base Rate in effect from time to time,
plus the
 
 
-34-

--------------------------------------------------------------------------------

 
 
Applicable Margin for Base Rate Revolver Loans.  Interest shall accrue from the
date the Loan is advanced or the Obligation is incurred or payable, until paid
by Borrower.  If a Loan is repaid on the same day made, one day’s interest shall
accrue.
 
 (b)           During an Insolvency Proceeding with respect to Borrower, or
during any other Event of Default if Agent or Required Lenders in their
discretion so elect, Obligations shall bear interest at the Default Rate
(whether before or after any judgment).  Borrower acknowledges that the cost and
expense to Agent and Lenders due to an Event of Default are difficult to
ascertain and that the Default Rate is a fair and reasonable estimate to
compensate Agent and Lenders for this.
 
(c)           Interest accrued on the Loans shall be due and payable in arrears,
(i) (A) for any Base Rate Loan, on the first day of each month, (B) for any
LIBOR Loan (other than a LIBOR Loan having an Interest Period of six months), on
the last day of its Interest Period, and (C) for any LIBOR Loan having an
Interest Period of six months, on the day that is three months after the
commencement of its Interest Period and on the last day of its Interest Period;
(ii) on any date of prepayment, with respect to the principal amount of Loans
being prepaid; and (iii) on the Commitment Termination Date.  Interest accrued
on any other Obligations shall be due and payable as provided in the Loan
Documents and, if no payment date is specified, shall be due and payable on
demand.  Notwithstanding the foregoing, interest accrued at the Default Rate
shall be due and payable on demand.
 
3.1.2. Application of LIBOR to Outstanding Loans.
 
(a)           Borrower may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation, elect to convert any portion of the Base Rate Loans
to, or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan.  During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.  In addition, until Agent notifies Borrower that
syndication of the credit facility hereunder is complete, no Loan may be made as
or converted into a LIBOR Loan.
 
(b)           Whenever Borrower desires to convert or continue Loans as LIBOR
Loans, Borrower shall give Agent a Notice of Conversion/Continuation, no later
than 11:00 a.m. (Central Time) at least three Business Days before the requested
conversion or continuation date.  Promptly after receiving any such notice,
Agent shall notify each Lender thereof.  Each Notice of Conversion/Continuation
shall be irrevocable, and shall specify the amount of Loans to be converted or
continued, the conversion or continuation date (which shall be a Business Day),
and the duration of the Interest Period (which shall be deemed to be one month
if not specified).  If, upon the expiration of any Interest Period in respect of
any LIBOR Loans, Borrower shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.
 
3.1.3. Interest Periods.  In connection with the making, conversion or
continuation of any LIBOR Loans, Borrower shall select an interest period
(“Interest Period”) to apply, which interest period shall be 1, 2, 3 or 6
months; provided, however, that:
 
(a)           the Interest Period shall commence on the date the Loan is made or
continued as, or converted into, a LIBOR Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;
 
(b)           if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
 
 
-35-

--------------------------------------------------------------------------------

 
 
(c)           no Interest Period shall extend beyond the Revolver Termination
Date.
 
3.1.4. Interest Rate Not Ascertainable.  If Agent shall determine that on any
date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrower
of such determination.  Until Agent notifies Borrower that such circumstance no
longer exists, the obligation of Lenders to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.
 
3.2. Fees.
 
3.2.1. Unused Line Fee.  Borrower shall pay to Agent, for the Pro Rata benefit
of Lenders, a fee equal to the Unused Line Fee Rate times the amount by which
the Revolver Commitments exceed the average daily balance of Revolver Loans and
stated amount of Letters of Credit during any month.  Such fee shall be payable
in arrears, on the first day of each month and on the Commitment Termination
Date.
 
3.2.2. LC Facility Fees.  Borrower shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Revolver Loans times the average daily stated amount of Letters of Credit, which
fee shall be payable monthly in arrears, on the first day of each month; (b) to
the applicable Issuing Bank, for its own account, a fronting fee equal to 0.125%
per annum on the stated amount of each Letter of Credit, which fee shall be
payable monthly in arrears on the first day of each month or as otherwise agreed
upon between Borrower and such Issuing Bank, and shall be payable on any
increase in stated amount made between any such dates; and (c) to the applicable
Issuing Bank, for its own account, all customary charges associated with the
issuance, amending, negotiating, payment, processing, transfer and
administration of Letters of Credit, which charges shall be paid as and when
incurred.  During an Event of Default, the fee payable under clause (a) shall be
increased by 2% per annum.
 
3.2.3. [Reserved].
 
3.2.4. Agent Fees.  In consideration of Agent’s syndication of the Commitments
and service as Agent hereunder, Borrower shall pay to Agent and Banc of America
Securities LLC, for their own respective accounts, the fees described in the Fee
Letter.
 
3.3. Computation of Interest, Fees, Yield Protection.  All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days.  Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error.  All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration.  All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money.  A certificate as to amounts payable by
Borrower under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower by Agent
or the affected Lender, as applicable, shall be final, conclusive and binding
for all purposes, absent manifest error, and Borrower shall pay such amounts to
the appropriate party within 10 days following receipt of the certificate.
 
3.4. Reimbursement Obligations.  Borrower shall reimburse Agent and the Lenders
for all Extraordinary Expenses.  Borrower shall also reimburse Agent for all
reasonable, documented and out-of-pocket legal (not to exceed one law firm for
the arrangers and Agent and one additional local counsel in each applicable
foreign jurisdiction, if reasonably requested by Agent), accounting, appraisal,
consulting, and other fees, costs and expenses incurred by it in connection with
(a) syndication of the Revolver Commitments and negotiation and preparation of
any Loan Documents, including any amendment or other modification thereof; (b)
administration of and actions relating to any Collateral, Loan Documents
 
 
-36-

--------------------------------------------------------------------------------

 
 
and transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by Agent’s personnel or a third
party.  All legal, accounting and consulting fees shall be charged to Borrower
by Agent’s professionals at their full hourly rates, regardless of any reduced
or alternative fee billing arrangements that Agent, any Lender or any of their
Affiliates may have with such professionals with respect to this or any other
transaction).  If, for any reason (including inaccurate reporting on financial
statements or a Compliance Certificate), it is reasonably determined that a
higher Applicable Margin should have applied to a period than was actually
applied, then, following Agent’s consultation with Borrower, the proper margin
shall be applied retroactively and Borrower shall immediately pay to Agent, for
the Pro Rata benefit of Lenders, an amount equal to the difference between the
amount of interest and fees that would have accrued using the proper margin and
the amount actually paid.  All amounts payable by Borrower under this Section
shall be due on demand.
 
3.5. Illegality.  If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended until such Lender notifies Agent
that the circumstances giving rise to such determination no longer exist.  Upon
delivery of such notice, Borrower shall prepay or, if applicable, convert all
LIBOR Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans.  Upon any such prepayment or conversion,
Borrower shall also pay accrued interest on the amount so prepaid or converted.
 
3.6. Inability to Determine Rates.  If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, a LIBOR Loan that (a) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (b) adequate and reasonable means do not exist for
determining LIBOR for the requested Interest Period, or (c) LIBOR for the
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Agent will promptly so notify Borrower
and each Lender.  Thereafter, the obligation of Lenders to make or maintain
LIBOR Loans shall be suspended until Agent (upon instruction by Required
Lenders) revokes such notice.  Upon receipt of such notice, Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of a LIBOR
Loan or, failing that, will be deemed to have submitted a request for a Base
Rate Loan.
 
3.7. Increased Costs; Capital Adequacy.
 
3.7.1. Change in Law.  If any Change in Law shall:
 
(a)           impose modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or Issuing Bank;
 
(b)           subject any Lender or Issuing Bank to any Tax with respect to any
Loan, Loan Document, Letter of Credit or participation in LC Obligations, or
change the basis of taxation of payments to such Lender or Issuing Bank in
respect thereof (in each case excluding Indemnified Taxes or Other Taxes which
are governed by Section 5.9 and the imposition of, or any change in the rate of,
any
 
 
-37-

--------------------------------------------------------------------------------

 
Excluded Tax payable by such Lender or Issuing Bank, and, for the avoidance of
doubt, without duplication of Section 5.9); or
 
(c)           impose on any Lender, Issuing Bank or interbank market any other
condition, cost or expense affecting any Loan, Loan Document, Letter of Credit,
participation in LC Obligations or Commitment;
 
and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan or Commitment, or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit,
or to reduce the amount of any sum received or receivable by such Lender or
Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or Issuing Bank, Borrower will pay to such
Lender or Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.
 
3.7.2. Capital Adequacy.  If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s, Issuing Bank’s or holding company’s capital as a
consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, Issuing Bank or holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s, Issuing Bank’s
and holding company’s policies with respect to capital adequacy), then from time
to time Borrower will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate it or its holding company
for any such reduction suffered.
 
3.7.3. Compensation.  Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrower shall not be required to
compensate a Lender or Issuing Bank for any increased costs incurred or
reductions suffered more than 120 days prior to the date that the Lender or
Issuing Bank notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
3.8. Mitigation.  If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrower is required to pay additional
amounts with respect to a Lender under Section 5.9, then such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) in each case, would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or unlawful.  Borrower agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
3.9. Funding Losses.  If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Loan does not occur
on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, (c) Borrower fails to repay a LIBOR Loan when required hereunder, or (d)
a Lender (other than a Defaulting Lender) is required to assign a LIBOR Loan
prior to the end of its Interest Period pursuant to Section 12.10, then Borrower
shall pay to Agent its customary administrative charge and to each Lender all
resulting losses and expenses, and any loss or expense arising from liquidation
or redeployment of
 
 
-38-

--------------------------------------------------------------------------------

 
 
funds or from fees payable to terminate deposits of matching funds.  Lenders
shall not be required to purchase Dollar deposits in any interbank or offshore
Dollar market to fund any LIBOR Loan, but the provisions hereof shall be deemed
to apply as if each Lender had purchased such deposits.
 
3.10. Maximum Interest.  Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”).  If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrower.  In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and (c)
amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
SECTION 4. LOAN ADMINISTRATION
 
4.1. Manner of Borrowing and Funding Revolver Loans.
 
4.1.1. Notice of Borrowing.
 
(a)           Whenever Borrower desires funding of a Borrowing of Revolver
Loans, Borrower shall give Agent a Notice of Borrowing.  Such notice must be
received by Agent no later than 11:00 a.m. (Central Time) (i) on the Business
Day of the requested funding date, in the case of Base Rate Loans, and (ii) at
least three Business Days prior to the requested funding date, in the case of
LIBOR Loans.  Notices received after 11:00 a.m. (Central Time) shall be deemed
received on the next Business Day.  Each Notice of Borrowing shall be
irrevocable, shall specify (1) the amount of the Borrowing, (2) the requested
funding date (which must be a Business Day), (3) whether the Borrowing is to be
made as Base Rate Loans or LIBOR Loans, and (4) in the case of LIBOR Loans, the
duration of the applicable Interest Period (which shall be deemed to be 30 days
if not specified).
 
(b)           Unless payment is otherwise timely made by Borrower, the becoming
due of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral and Secured
Bank Product Obligations, but excluding Obligations other than principal,
interest, scheduled fees and LC Obligations, which are being disputed in good
faith by Borrower and are not more than thirty (30) days past due) shall be
deemed to be a request for Base Rate Revolver Loans on the due date, in the
amount of such Obligations.  The proceeds of such Revolver Loans shall be
disbursed as direct payment of the relevant Obligation.  In addition, Agent may,
at its option, charge such Obligations against any operating, investment or
other account of Borrower maintained with Agent or any of its Affiliates.
 
(c)           If Borrower establishes a controlled disbursement account with
Agent or any Affiliate of Agent, then the presentation for payment of any check,
ACH or electronic debit, or other payment item at a time when there are
insufficient funds to cover it shall be deemed to be a request for Base Rate
Revolver Loans on the date of such presentation, in the amount of such payment
item.  The proceeds of such Revolver Loans may be disbursed directly to the
controlled disbursement account or other appropriate account.
 
4.1.2. Fundings by Lenders.  Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder.  Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon (Central Time) on
the proposed funding date for Base Rate Loans or by 3:00 p.m. (Central Time) at
least two Business Days before any
 
 
-39-

--------------------------------------------------------------------------------

 
 
proposed funding of LIBOR Loans.  Each Lender shall fund to Agent such Lender’s
Pro Rata share of the Borrowing to the account specified by Agent in immediately
available funds not later than 1:00 p.m. (Central Time) on the requested funding
date, unless Agent’s notice is received after the times provided above, in which
event Lender shall fund its Pro Rata share by 11:00 a.m. (Central Time) on the
next Business Day.  Subject to its receipt of such amounts from Lenders, Agent
shall disburse the proceeds of the Revolver Loans as directed by
Borrower.  Unless Agent shall have received (in sufficient time to act) written
notice from a Lender that it does not intend to fund its Pro Rata share of a
Borrowing, Agent may assume that such Lender has deposited or promptly will
deposit its share with Agent, and Agent may disburse a corresponding amount to
Borrower.  If a Lender’s share of any Borrowing or of any settlement pursuant to
Section 4.1.3(b) is not in fact received by Agent, then Borrower agrees to repay
to Agent on demand the amount of such share, together with interest thereon from
the date disbursed until repaid, at the rate applicable to such Borrowing.
 
4.1.3. Swingline Loans; Settlement.
 
(a)           Agent may, but shall not be obligated to, advance Swingline Loans
to Borrower, up to an aggregate outstanding amount of $75,000,000, unless the
funding is specifically required to be made by all Lenders hereunder.  Each
Swingline Loan shall constitute a Revolver Loan for all purposes, except that
payments thereon shall be made to Agent for its own account.  The obligation of
Borrower to repay Swingline Loans shall be evidenced by the records of Agent and
need not be evidenced by any promissory note.
 
(b)           To facilitate administration of the Revolver Loans, Lenders and
Agent agree (which agreement is solely among them, and not for the benefit of or
enforceable by Borrower) that settlement among them with respect to Swingline
Loans and other Revolver Loans may take place periodically on a date determined
from time to time by Agent, which shall occur at least once each week.  On each
settlement date, settlement shall be made with each Lender in accordance with
the Settlement Report delivered by Agent to Lenders.  Between settlement dates,
Agent may in its discretion apply payments on Revolver Loans to Swingline Loans,
regardless of any designation by Borrower or any provision herein to the
contrary.  Each Lender’s obligation to make settlements with Agent is absolute
and unconditional, without offset, counterclaim or other defense, and whether or
not the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied.  If, due to an Insolvency Proceeding with respect to
Borrower or otherwise, any Swingline Loan may not be settled among Lenders
hereunder, then each Lender shall be deemed to have purchased from Agent a Pro
Rata participation in each unpaid Swingline Loan and shall transfer the amount
of such participation to Agent, in immediately available funds, within one
Business Day after Agent’s request therefor.
 
4.1.4. Notices.
 
  Borrower authorizes Agent and Lenders to extend, convert or continue Loans,
effect selections of interest rates, and transfer funds to or on behalf of
Borrower based on telephonic or e-mailed instructions.  Borrower shall confirm
each such request by prompt delivery to Agent of a Notice of Borrowing or Notice
of Conversion/Continuation, if applicable, but if it differs in any material
respect from the action taken by Agent or Lenders, the records of Agent and
Lenders shall govern.  Neither Agent nor any Lender shall have any liability for
any loss suffered by Borrower as a result of Agent or any Lender acting upon its
understanding of telephonic or e-mailed instructions from a person believed in
good faith by Agent or any Lender to be a person authorized to give such
instructions on Borrower’s behalf.
 
4.2. Defaulting Lender.
 
4.2.1. Reallocation of Pro Rata Share: Amendments.  For purposes of determining
Lenders’ obligations to fund or participate in Loans or Letters of Credit, Agent
shall exclude the Commitments and Loans of any Defaulting Lender(s) from the
calculation of Pro Rata shares; provided that no Lender shall be required to
fund or participate in Loans or Letters of Credit in excess of its
 
 
-40-

--------------------------------------------------------------------------------

 
Revolver Commitment.  A Defaulting Lender shall have no right to vote on any
amendment, waiver or other modification of a Loan Document, except as provided
in Section 14.1.1(c).
 
4.2.2. Payments; Fees.  Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full.  Agent may apply such amounts to the Defaulting Lender’s
defaulted obligations, use the funds to Cash Collateralize such Lender’s
Fronting Exposure, or readvance the amounts to Borrower hereunder.  A Lender
shall not be entitled to receive any fees accruing hereunder during the period
in which it is a Defaulting Lender, and the unfunded portion of its Commitment
shall be disregarded for purposes of calculating the unused line fee under
Section 3.2.1.  If any LC Obligations owing to a Defaulted Lender are
reallocated to other Lenders, fees attributable to such LC Obligations under
Section 3.2.2 shall be paid to such Lenders.  Agent shall be paid all fees
attributable to LC Obligations that are not reallocated.
 
4.2.3. Cure.  Borrower, Agent and Issuing Bank may agree in writing that a
Lender is no longer a Defaulting Lender.  At such time, Pro Rata shares shall be
reallocated without exclusion of such Lender’s Commitments and Loans, and all
outstanding Revolver Loans, LC Obligations and other exposures under the
Revolver Commitments shall be reallocated among Lenders and settled by Agent
(with appropriate payments by the reinstated Lender) in accordance with the
readjusted Pro Rata shares.  Unless expressly agreed by Borrower, Agent and
Issuing Bank, no reinstatement of a Defaulting Lender shall constitute a waiver
or release of claims against such Lender.  The failure of any Lender to fund a
Loan, to make a payment in respect of LC Obligations or otherwise to perform its
obligations hereunder shall not relieve any other Lender of its obligations, and
no Lender shall be responsible for default by another Lender.
 
4.3. Number and Amount of LIBOR Loans; Determination of Rate.  For ease of
administration, all LIBOR Revolver Loans having the same length and beginning
date of their Interest Periods shall be aggregated together, and such Borrowings
shall be allocated among Lenders on a Pro Rata basis.  No more than 10
Borrowings of LIBOR Loans may be outstanding at any time, and each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $5,000,000, or an
increment of $1,000,000 in excess thereof.  Upon determining LIBOR for any
Interest Period requested by Borrower, Agent shall promptly notify Borrower
thereof by telephone or electronically and, if requested by Borrower, shall
confirm any telephonic notice in writing.
 
4.4. [Reserved].
 
4.5. One Obligation.  The Loans, LC Obligations and other Obligations shall
constitute one general obligation of Borrower and shall be secured by Agent’s
Lien upon all Collateral.
 
4.6. Effect of Termination.  On the effective date of any termination of the
Commitments, all Obligations shall be immediately due and payable, and any
Lender may terminate its and its Affiliates’ Bank Products (including, only with
the consent of Agent, any Cash Management Services).  All undertakings of
Borrower contained in the Loan Documents shall survive any termination, and
Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents until Full Payment of the
Obligations.  Notwithstanding Full Payment of the Obligations, Agent shall not
be required to terminate its Liens in any Collateral unless, with respect to any
damages Agent may incur as a result of the dishonor or return of Payment Items
applied to Obligations, Agent receives (a) a written agreement reasonably
satisfactory to Agent, executed by Borrower and, to the extent requested by
Agent, any Person whose advances are used in whole or in part to satisfy the
Obligations, indemnifying Agent and Lenders from any such damages; and (b) such
Cash Collateral as Agent, in its reasonable discretion, deems appropriate to
protect against such damages.  Sections 2.3.1(c), 3.4, 3.7, 5.5, 5.9, 5.10, 12,
14.2 and this Section, and the obligation of each Obligor and Lender with
respect to each indemnity given by it
 
 
-41-

--------------------------------------------------------------------------------

 
in any Loan Document, shall survive Full Payment of the Obligations and any
release relating to this credit facility.
 
SECTION 5. PAYMENTS
 
5.1. General Payment Provisions.  All payments of Obligations shall be made in
Dollars, and subject to Section 5.9, without offset, counterclaim or defense of
any kind, and in immediately available funds, not later than 11:00 a.m. (Central
Time) on the due date.  Any payment after such time shall be deemed made on the
next Business Day.  Borrower may, at the time of payment, specify to Agent the
Obligations to which such payment is to be applied, but Agent shall in all
events retain the right to apply such payment in such manner as Agent, subject
to the provisions hereof, may determine to be appropriate.  If any payment under
the Loan Documents shall be stated to be due on a day other than a Business Day,
the due date shall be extended to the next Business Day and such extension of
time shall be included in any computation of interest and fees.  Any payment of
a LIBOR Loan prior to the end of its Interest Period shall be accompanied by all
amounts due under Section 3.9.  Any prepayment of Loans shall be applied first
to Base Rate Loans and then to LIBOR Loans; provided, however, that as long as
no Event of Default exists, prepayments of LIBOR Loans may, at the option of
Borrower and Agent, be held by Agent as Cash Collateral and applied to such
Loans at the end of their Interest Periods.
 
5.2. Repayment of Revolver Loans.  Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder.  Revolver Loans may be prepaid from time to time, without penalty or
premium.  If any Asset Disposition includes the disposition of Accounts or
Inventory, then Net Proceeds equal to the greater of (a) the net book value of
such Accounts and Inventory, or (b) the reduction in the Borrowing Base upon
giving effect to such disposition, shall be applied to the Revolver
Loans.  Notwithstanding anything herein to the contrary, if an Overadvance
exists, Borrower shall, on the sooner of Agent’s demand or the first Business
Day after Borrower has knowledge thereof, repay the outstanding Revolver Loans
in an amount sufficient to reduce the principal balance of Revolver Loans to the
Borrowing Base.
 
5.3. [Reserved].
 
5.4. Payment of Other Obligations.  Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrower as provided in
the Loan Documents or, if no payment date is specified, within one Business Day
of demand in the case of LC Obligations and 10 days of demand for all other such
Obligations.
 
5.5. Marshaling; Payments Set Aside.  None of Agent or Lenders shall be under
any obligation to marshal any assets in favor of any Obligor or against any
Obligations.  If any payment by or on behalf of Borrower is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.
 
5.6. Post-Default Allocation of Payments.
 
5.6.1. Allocation.  Notwithstanding anything herein to the contrary, during an
Event of Default, monies to be applied to the Obligations, whether arising from
payments by Obligors, realization on Collateral, setoff or otherwise, shall be
allocated as follows:
 
 
-42-

--------------------------------------------------------------------------------

 
 
(a)           first, to all costs and expenses, including Extraordinary
Expenses, owing to Agent;
 
(b)           second, to all amounts owing to Agent on Swingline Loans and
Protective Advances;
 
(c)           third, to all amounts owing to Issuing Bank;
 
(d)           fourth, to all Obligations constituting fees (other than Secured
Bank Product Obligations);
 
(e)           fifth, to all Obligations constituting interest (other than
Secured Bank Product Obligations);
 
(f)           sixth, to Cash Collateralization of LC Obligations;
 
(g)           seventh, to all Loans and Noticed Hedges up to the amount of the
Bank Product Reserve, including Cash Collateralization of Noticed Hedges;
 
(h)           eighth, to all other Noticed Hedges;
 
(i)           ninth, to all other Secured Bank Product Obligations; and
 
(j)           last, to all other Obligations.
 
Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.  Amounts distributed with respect to any Secured
Bank Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to Agent or the actual Secured Bank Product
Obligations as calculated by the methodology reported to Agent for determining
the amount due.  Agent shall have no obligation to calculate the amount to be
distributed with respect to any Secured Bank Product Obligations, and may
request a reasonably detailed calculation of such amount from the applicable
Secured Party.  If a Secured Party fails to deliver such calculation within five
days following request by Agent, Agent may assume the amount to be distributed
is zero.  The allocations set forth in this Section are solely to determine the
rights and priorities of Agent and Secured Parties as among themselves, and may
be changed by agreement among them without the consent of any Obligor.  This
Section is not for the benefit of or enforceable by Borrower.
 
5.6.2. Erroneous Application.  Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).
 
5.7. Application of Payments.  During any Dominion Period, the ledger balance in
the main Dominion Account as of the end of a Business Day shall be applied to
the Obligations at the beginning of the next Business Day.  Borrower irrevocably
waives the right to direct the application of any payments or Collateral
proceeds during any Dominion Period, and agrees that Agent shall have the
continuing, exclusive right to apply and reapply same against the Obligations,
in such manner as Agent deems advisable, notwithstanding any entry by Agent in
its records.  If, as a result of Agent’s receipt of Payment Items or proceeds of
Collateral, a credit balance exists, the balance shall not accrue interest in
favor of Borrower and shall be made available to Borrower as long as no Default
or Event of Default exists.
 
 
-43-

--------------------------------------------------------------------------------

 
 
5.8. Loan Account; Account Stated.
 
5.8.1. Loan Account.  Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrower resulting from each Loan or issuance of a Letter of Credit from time
to time.  Any failure of Agent to record anything in the Loan Account, or any
error in doing so, shall not limit or otherwise affect the obligation of
Borrower to pay any amount owing hereunder.  Agent may maintain a single Loan
Account in the name of Borrower, and Borrower confirms that such arrangement
shall have no effect on its liability for the Obligations.
 
5.8.2. Entries Binding.  Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein.  If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.
 
5.9. Taxes.
 
5.9.1. Payments Free of Taxes.  Any and all payments by any Obligor on account
of any Obligations shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, except as required by
Applicable Law.  If Applicable Law requires any Obligor or Agent to withhold or
deduct any amounts on account of Indemnified Taxes or Other Taxes, the sum
payable by Borrower shall be increased so that Agent, Lender or Issuing Bank, as
applicable, receives an amount equal to the sum it would have received if no
such withholding or deduction (including deductions applicable to additional
sums payable under this Section) had been made.  Without limiting the foregoing,
Borrower shall timely pay all Other Taxes to the relevant Governmental
Authorities.
 
5.9.2. Payment.  Borrower shall indemnify, hold harmless and reimburse Agent,
Lenders and Issuing Bank, within 30 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by any Obligor or Agent, or paid by Agent, any
Lender or Issuing Bank, with respect to any Obligations, Letters of Credit or
Loan Documents, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the calculations of such payment or
liability shall be delivered to Borrower by a Lender or Issuing Bank (with a
copy to Agent), or by Agent, and shall be conclusive absent manifest error.  As
soon as practicable after any payment of Indemnified Taxes or Other Taxes by
Borrower to a relevant Governmental Authority, Borrower shall deliver to Agent a
receipt issued by the Governmental Authority evidencing such payment or other
evidence of payment reasonably satisfactory to Agent.
 
5.9.3. Refunds. If any Lender or Issuing Bank determines, in its sole
discretion, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by Borrower pursuant to this Section 5.9, it shall promptly remit such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by Borrower under this Section 5.9 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund) to such Borrower, net of all
out-of-pocket expense of such Lender or Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Borrower, upon the
request of Lender or Issuing Bank, as the case may be, agrees promptly to return
such refund, plus any penalties, interest or other charges imposed on such party
by the relevant Governmental Authority, to such party in the event such party is
required to repay such refund to the relevant Governmental Authority.  This
subsection shall not be construed to require any Lender or Issuing Bank, as the
case may be, to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Borrower or any other
Person.
 
 
-44-

--------------------------------------------------------------------------------

 
 
5.10. Lender Tax Information.
 
5.10.1. Status of Lenders.  Each Lender shall deliver documentation and
information to Agent and Borrower, at the times and in form required by
Applicable Law or reasonably requested by Agent or Borrower, sufficient to
permit Agent or Borrower to determine (a) whether or not payments made with
respect to Obligations are subject to Taxes, (b) if applicable, the required
rate of withholding or deduction, and (c) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes for such payments or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.
 
5.10.2. Documentation.  If Borrower is resident for tax purposes in the United
States, any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to Agent and Borrower two duly
signed and properly completed copies of IRS Form W-9 or such other documentation
or information prescribed by Applicable Law on or prior to the date on which
such Lender becomes a Lender hereunder, upon the expiration, obsolescence or
invalidity of any previously delivered form and after the occurrence of any
change in circumstance relating to the Lender requiring a change in the most
recent form previously delivered by it to Borrower (and from time to time
thereafter upon request by Agent or Borrower), in each case certifying that such
Lender is entitled to receive payments hereunder without deduction or
withholding of any United States federal backup withholding tax.  If any Foreign
Lender is entitled to any exemption from or reduction of withholding tax for
payments with respect to the Obligations, it shall deliver to Agent and Borrower
(i) on or prior to the date on which such Lender becomes a Lender hereunder,
(ii) upon the expiration, obsolescence or invalidity of any previously delivered
form, and (iii) after the occurrence of any change in circumstances relating to
the Lender requiring a change in the most recent form previously delivered by it
to Borrower (and from time to time thereafter upon request by Agent or Borrower,
but only if such Foreign Lender is legally entitled to do so), (a) two duly
signed and properly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party; (b) two
duly signed and properly completed copies of IRS Form W-8ECI; (c) two duly
signed and properly completed copies of IRS Form W-8IMY and all required
supporting documentation; (d) in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, two duly signed and properly completed copies of IRS Form W-8BEN and a
certificate showing such Foreign Lender is not (i) a “bank” within the meaning
of section 881(c)(3)(A) of the Code, (ii) a “10 percent shareholder” of any
Obligor within the meaning of section 881(c)(3)(B) of the Code, or (iii) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code;
or (e) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in withholding tax, together with such
supplementary documentation necessary to allow Agent and Borrower to determine
the withholding or deduction required to be made, including, if applicable, any
documentation necessary to prevent withholding under Sections 1471 or 1472 of
the Code (as of the date hereof, and any regulations promulgated thereunder and
any interpretation or other guidance issued in connection therewith).
 
5.10.3. Lender Obligations.  Each Lender and Issuing Bank shall promptly notify
Borrower and Agent of any change in circumstances that would change any claimed
tax exemption or reduction.  Each Lender and Issuing Bank shall indemnify, hold
harmless and reimburse (within 10 days after demand therefor) Borrower and Agent
for any Taxes, losses, claims, liabilities, penalties, interest and expenses
(including reasonable attorneys’ fees) incurred by or asserted against Borrower
or Agent by any Governmental Authority due to such Lender’s or Issuing Bank’s
failure to deliver, or inaccuracy or deficiency in, any documentation required
to be delivered by it pursuant to this Section.  Each Lender and Issuing Bank
authorizes Agent to set off any amounts due to Agent under this Section against
any amounts payable to such Lender or Issuing Bank under any Loan Document.
 
SECTION 6. CONDITIONS PRECEDENT
 
 
-45-

--------------------------------------------------------------------------------

 
 
6.1. Conditions Precedent to Initial Loans.  Subject to Section 10.1.11, in
addition to the conditions set forth in Section 6.2, Lenders shall not be
required to fund any requested Loan, issue any Letter of Credit, or otherwise
extend credit to Borrower hereunder, until the date (“Closing Date”) that each
of the following conditions has been satisfied:
 
(a)           Notes shall have been executed by Borrower and delivered to each
Lender that requests issuance of a Note at least one (1) Business Day prior to
the Closing Date.  Each other Loan Document shall have been duly executed and
delivered to Agent by each of the signatories thereto.
 
(b)           Agent shall have received executed copies of all filings or
recordations necessary to perfect its Liens in the Collateral, as well as UCC
and Lien searches and other evidence reasonably satisfactory to Agent that such
Liens are the only Liens upon the Collateral, except Permitted Liens.
 
(c)           Agent shall have received a certificate or certificates, in form
and substance reasonably satisfactory to it, from a knowledgeable Senior Officer
or the Treasurer of Borrower certifying that, after giving effect to the initial
Loans and transactions hereunder, (i) Borrower is Solvent; (ii) no Default or
Event of Default exists; (iii) the representations and warranties set forth in
Section 9 are true and correct; and (iv) Borrower has complied with all
agreements and conditions to be satisfied by it under the Loan Documents.
 
(d)           Agent shall have received a certificate of a duly authorized
officer of each Obligor, certifying (i) that attached copies of such Obligor’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person executing the Loan Documents.  Agent may conclusively rely on this
certificate until it is otherwise notified by the applicable Obligor in writing.
 
(e)           Agent shall have received a written opinion of Weil, Gotshal &
Manges LLP, and Borrower’s general counsel, in form and substance reasonably
satisfactory to Agent.
 
(f)           Agent shall have received copies of the charter documents of each
Obligor, certified by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization.  Agent shall have received good
standing certificates for each Obligor, issued by the Secretary of State or
other appropriate official of such Obligor’s jurisdiction of organization and
each jurisdiction where such Obligor’s conduct of business or ownership of
Property necessitates qualification.
 
(g)           Agent shall have received copies of policies or certificates of
insurance for the insurance policies carried by Borrower, together with, with
respect to property insurance in respect of property constituting Collateral and
the general and/or excess liability insurance on the Properties and business of
Borrower and its Subsidiaries, loss payable and additional insured endorsements
naming Agent as loss payee and additional insured, as applicable, all in
compliance with the Loan Documents.
 
(h)           Agent shall have (i) received financial projections of Borrower
evidencing Borrower’s ability to comply with the financial covenants set forth
herein on a pro forma basis, (ii) completed its business, financial and legal
due diligence of Obligors, in all cases, with results reasonably satisfactory to
Agent, and (iii) received a reasonably satisfactory appraisal of Borrower’s
Inventory.  No material adverse change in the financial condition of any Obligor
or in the quality, quantity or value of any Collateral shall have occurred since
December 31, 2010.
 
(i)           Borrower shall have paid all fees and expenses to be paid to Agent
and Lenders on the Closing Date.
 
 
-46-

--------------------------------------------------------------------------------

 
 
(j)           Agent shall have received a Borrowing Base Certificate prepared as
of April 28, 2011.  Upon giving effect to the initial funding of Loans and
issuance of Letters of Credit, and the payment by Borrower of all fees and
expenses incurred in connection herewith as well as any payables stretched
beyond their customary payment practices, Availability shall be at least
$500,000,000.
 
(k)           Agent shall have received an officer’s certificate certifying that
neither the execution or performance of the Loan Documents nor the incurrence of
any Obligations by Borrower violates the Existing 2020 Senior Notes (or the
indenture executed in connection therewith).
 
(l)           Borrower shall have obtained all material Governmental Authority
and other third party consents and approvals as may be reasonably necessary or
appropriate to execute the Loan Documents and perform their obligations
hereunder and thereunder.
 
(m)           Agent shall have received a duly executed tri-party collateral
assignment of the intellectual property license by which Borrower licenses the
intellectual property from AK Properties, LLC used in the manufacturing,
marketing, distribution and sale of Inventory (provided such assignment to Agent
shall be limited to the rights to use such intellectual property to manufacture,
process and sell the Inventory), in form and substance satisfactory to Agent.
 
(n)           Agent shall have received a duly executed payoff letter with
respect to the Existing Loan Agreement, in form and substance satisfactory to
Agent.
 
6.2. Conditions Precedent to All Credit Extensions.  Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrower, unless the following conditions are satisfied:
 
(a)           No Default or Event of Default shall exist at the time of, or
result from, such funding, issuance or grant;
 
(b)           The representations and warranties of each Obligor in the Loan
Documents shall be true and correct in all material respects (without giving
effect to any materiality qualifier contained therein) on the date of, and upon
giving effect to, such funding, issuance or grant (except for representations
and warranties that expressly relate to an earlier date); and
 
(c)           With respect to issuance of a Letter of Credit, the LC Conditions
shall be satisfied.
 
Each request (or deemed request) by Borrower for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrower that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.  As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information and documents as it reasonably deems appropriate
in connection therewith.
 
6.3. Limited Waiver of Conditions Precedent.  If Agent, Issuing Bank or Lenders
fund any Loans, arrange for issuance of any Letters of Credit or grant any other
accommodation when any conditions precedent are not satisfied (regardless of
whether the lack of satisfaction was known or unknown at the time), it shall not
operate as a waiver of (a) the right of Agent, Issuing Bank and Lenders to
insist upon satisfaction of all conditions precedent with respect to any
subsequent funding, issuance or grant; nor (b) any Default or Event of Default
due to such failure of conditions or otherwise.
 
SECTION 7. COLLATERAL
 
 
-47-

--------------------------------------------------------------------------------

 
 
7.1. Grant of Security Interest.  To secure the prompt payment and performance
of all Obligations, Borrower hereby grants to Agent, for the benefit of Secured
Parties, a continuing security interest in and Lien upon all of the following
Property of Borrower, whether now owned or hereafter acquired, and wherever
located:
 
(a)           all Inventory;
 
(b)           all Receivables;
 
(c)           all contracts for sale, lease, exchange or other disposition of
Inventory, whether or not performed and whether or not subject to termination
upon a contingency or at the option of any party thereto;
 
(d)           all Documents covering Inventory;
 
(e)           each Deposit Account (excluding the Concentration Account) in
which proceeds of Inventory or Receivables or other Collateral are deposited;
 
(f)           all trademarks, servicemarks, trade names and similar intangible
property owned or used by Borrower in its business, together with the goodwill
of the business symbolized thereby and all rights relating thereto; provided
that the rights of the Agent, on behalf of the Lenders, shall be limited to the
use of such Collateral to manufacture, process and sell the Inventory;
 
(g)           all books and records (including customer lists, credit files,
computer programs, printouts and other computer materials and records) of
Borrower pertaining to any of the Collateral; and
 
(h)           all other proceeds of the Collateral described in the foregoing
clauses (a) through (g).
 
7.2. Lien on Deposit Accounts; Cash Collateral.
 
7.2.1. Deposit Accounts.  To further secure the prompt payment and performance
of all Obligations, Borrower hereby grants to Agent, for the benefit of Secured
Parties, a continuing security interest in and Lien upon all amounts
constituting Collateral credited to any Deposit Account of Borrower, including
any sums in any blocked or lockbox accounts or in any accounts into which such
sums are swept.  Borrower authorizes and directs each bank or other depository
(during a Dominion Period) to deliver to Agent, on a daily basis, all balances
in each Deposit Account maintained by Borrower with such depository for
application to the Obligations then outstanding.  Borrower irrevocably appoints
Agent as Borrower’s attorney-in-fact to collect such balances to the extent any
such delivery is not so made.
 
7.2.2. Cash Collateral.  Any Cash Collateral may be invested, at Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with Borrower, and shall have
no responsibility for any investment or loss.  Borrower hereby grants to Agent,
for the benefit of Secured Parties, a security interest in all Cash Collateral
held from time to time and all proceeds thereof, as security for the
Obligations, whether such Cash Collateral is held in a Cash Collateral Account
or elsewhere.  Agent may apply Cash Collateral to the payment of any
Obligations, in such order as Agent may elect, as they become due and
payable.  Each Cash Collateral Account and all Cash Collateral shall be under
the sole dominion and control of Agent.  Neither Borrower nor any other Person
claiming through or on behalf of Borrower shall have any right to any Cash
Collateral, until Full Payment of all Obligations.
 
7.3. [Reserved].
 
 
-48-

--------------------------------------------------------------------------------

 
 
7.4. Other Collateral. Borrower shall notify Agent on the same day Borrower
delivers a Borrowing Base Certificate under Section 8.1 in writing if, after the
Closing Date, Borrower obtains any interest in any Collateral consisting of
(i) Deposit Accounts, (ii) Intellectual Property, (iii) Chattel Paper,
(iv) Documents, (v) Instruments or (vi) Letter-of-Credit Rights (with respect to
each of (iii) through (vi), solely to the extent such Collateral has an
individual value of at least $5,000,000) and, upon Agent’s reasonable request,
shall promptly take such actions as Agent deems appropriate to effect Agent’s
duly perfected, first priority Lien upon such Collateral, including obtaining
any appropriate possession, control agreement or Lien Waiver.  If any Collateral
is in the possession of a third party, at Agent’s request, Borrower shall use
commercially reasonable efforts to obtain an acknowledgment that such third
party holds the Collateral for the benefit of Agent.
 
7.5. No Assumption of Liability.  The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Borrower relating to any Collateral.
 
7.6. Further Assurances.  Promptly upon request, Borrower shall deliver such
instruments, assignments, title certificates, or other documents or agreements,
and shall take such actions, as Agent reasonably deems appropriate under
Applicable Law to evidence or perfect its Lien on any Collateral, or otherwise
to give effect to the intent of this Agreement.  Borrower authorizes Agent to
file any financing statement that indicates the Collateral and ratifies any
action taken by Agent before the Closing Date to effect or perfect its Lien on
any Collateral.
 
SECTION 8. COLLATERAL ADMINISTRATION
 
8.1. Borrowing Base Certificates.  By the 15th day of each month, Borrower shall
deliver to Agent (and Agent shall promptly deliver same to Lenders) a Borrowing
Base Certificate prepared as of the close of business of the previous month,
and, during a Dominion Period, at such other times as Agent may reasonably
request, but not more than weekly.  All calculations of Availability in any
Borrowing Base Certificate shall originally be made by Borrower and certified by
a Senior Officer or the Treasurer; provided that Agent may from time to time
review and adjust any such calculation (a) to reflect its reasonable estimate of
declines in value of any Collateral, due to collections received in the Dominion
Account or otherwise; and (b) to the extent the calculation is not made in
accordance with this Agreement or does not accurately reflect the Reserves.  In
connection with the delivery of the Borrowing Base Certificate, Borrower shall
deliver a list of third-party locations where Inventory is located (together
with the amount of Inventory at each such location) that is deemed “Eligible
Inventory” in the applicable Borrowing Base Certificate that is not otherwise
subject to a Lien Waiver.
 
8.2. Administration of Accounts.
 
8.2.1. Records and Schedules of Accounts.  Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent, on such periodic basis as Agent may request,
a sales and collections report, in form reasonably satisfactory to
Agent.  Borrower shall also provide to Agent, on or before the 15th day of each
month, a detailed aged trial balance of all Accounts as of the end of the
preceding month, specifying each Account’s Account Debtor name and address,
amount, invoice date and due date, showing any discount, allowance, credit,
authorized return or dispute, and including such proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably
request.  If either (a) Accounts in an aggregate face amount of $5,000,000 or
more during a Dominion Period or (b) Accounts of any one Account Debtor in an
aggregate face amount of $5,000,000 or more at any time, cease to be Eligible
Accounts, Borrower shall notify Agent of such occurrence promptly (and in any
event within five Business Days) after Borrower has knowledge thereof.
 
 
-49-

--------------------------------------------------------------------------------

 
8.2.2. Taxes.  If an Account of Borrower includes a charge for any material,
past due Taxes, Agent is authorized, in its discretion, to pay the amount
thereof to the proper Governmental Authority for the account of Borrower and to
charge Borrower therefor; provided, however, that neither Agent nor Lenders
shall be liable for any Taxes that may be due from Borrower or with respect to
any Collateral.
 
8.2.3. Account Verification.  Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or Borrower, to verify the validity, amount or any other
matter relating to any Accounts of Borrower by mail, telephone or
otherwise.  Borrower shall cooperate fully with Agent in an effort to facilitate
and promptly conclude any such verification process.
 
8.2.4. Maintenance of Dominion Account.  Borrower shall maintain Dominion
Accounts pursuant to lockbox or other arrangements reasonably acceptable to
Agent.  Borrower shall obtain an agreement (in form and substance reasonably
satisfactory to Agent) from each lockbox servicer and Dominion Account bank,
establishing Agent’s control over and Lien in the lockbox or Dominion Account,
requiring immediate deposit of all remittances received in the lockbox to a
Dominion Account and, to the extent required by Agent, waiving offset rights of
such servicer or bank against any funds in the lockbox or Dominion Account,
except offset rights for customary administrative charges.  Neither Agent nor
Lenders assume any responsibility to Borrower for any lockbox arrangement or
Dominion Account, including any claim of accord and satisfaction or release with
respect to any Payment Items accepted by any bank.
 
8.2.5. Proceeds of Collateral.  Borrower shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account).  If Borrower or any Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account.
 
8.3. Administration of Inventory.
 
8.3.1. Records and Reports of Inventory.  Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory reports in form reasonably
satisfactory to Agent, on such periodic basis as Agent may reasonably
request.  Borrower shall conduct a physical inventory at least once per calendar
year (and on a more frequent basis if requested by Agent when an Event of
Default exists) and periodic cycle counts consistent with historical practices,
and shall provide to Agent a report based on each such inventory and count
promptly upon completion thereof, together with such supporting information as
Agent may request.  Agent may participate in and observe each physical count.
 
8.3.2. Returns of Inventory.  Borrower shall not return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
$1,000,000; and (d) any payment received by Borrower for a return is promptly
remitted to Agent for application to the Obligations.
 
8.3.3. Acquisition, Sale and Maintenance.  Borrower shall take all steps to
assure that all Inventory is produced by Borrower in accordance with all
material requirements of Applicable Law, including the FLSA.  Borrower shall not
sell any Inventory that is included in the definition of Eligible Inventory on
consignment or approval or any other basis under which the customer may return
or require Borrower to repurchase such Inventory.  Borrower shall use, store and
maintain all Inventory with reasonable care and caution, in accordance with
applicable standards of any insurance and in conformity
 
 
-50-

--------------------------------------------------------------------------------

 
 
with all material requirements of Applicable Law, and shall make current rent
payments (within applicable grace periods provided for in leases and except in
the case of a bona fide dispute) at all locations where any Collateral is
located.
 
8.4. [Reserved].
 
8.5. Administration of Deposit Accounts.  Borrower shall maintain Bank of
America and other Lenders as Borrower’s principal depository banks, including
for the maintenance of operating and deposit accounts, lockbox administration,
funds transfer and information reporting service, in each case, to the extent
related to the credit facility contemplated hereunder.  The list of Deposit
Accounts delivered in writing to Agent prior to the Closing Date (the “Deposit
Account List”) sets forth all Deposit Accounts maintained by Borrower, including
all Dominion Accounts as of the date hereof.  Borrower shall take all actions
necessary to establish Agent’s control of each such Deposit Account (other than
(i) an account exclusively used for payroll, trust purposes, petty cash, payroll
taxes or employee benefits, (ii) an account containing not more that $10,000 at
any time, (iii) an account that does not contain proceeds of Collateral or (iv)
the Concentration Account).  Borrower shall be the sole account holder of each
Deposit Account and shall not allow any other Person (other than Agent) to have
control over such Deposit Account constituting Collateral or any Property
deposited therein.  Borrower shall promptly notify Agent of any opening or
closing of a Deposit Account and shall deliver to Agent an updated Deposit
Account List at the time of such notification.
 
8.6. General Provisions.
 
8.6.1. Location of Collateral.  All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Borrower at the business
locations set forth in Schedule 8.6.1, except that Borrower may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.6; and (b)
move Collateral to another location in the United States.
 
8.6.2. Insurance of Collateral; Condemnation Proceeds.
 
(a)           Without limiting the provisions set forth in Section 10.1.7,
Borrower will maintain or cause to be maintained replacement value property
insurance (including business interruption insurance) on the Collateral under
such policies of insurance, with such insurance companies (including captive
insurers reasonably acceptable to Agent), in such amounts (including after
giving effect to self insurance reasonably acceptable to Agent), with such
deductibles, and covering such risks as are at all times reasonably satisfactory
to the Agent.  Each policy of insurance on the Collateral shall contain a loss
payable clause or endorsement, reasonably satisfactory in form and substance to
the Agent, that names the Agent for the benefit of the Lenders as the loss payee
thereunder for any covered loss and shall endeavor to provide at least thirty
(30) days prior written notice to the Agent of any cancellation of such
policy.  In addition, Borrower shall give at least thirty (30) days prior
written notice to the Agent of any material reduction in coverage or
cancellation of the policies of insurance described in the preceding sentence.
 
(b)           Any proceeds of insurance (including, without limitation, proceeds
from business interruption insurance and excluding proceeds from workers’
compensation or D&O insurance) solely to the extent attributable to the
Collateral and any awards arising from condemnation solely to the extent
attributable to the Collateral shall be paid to Agent.  Any such proceeds or
awards that relate to Collateral shall be applied to payment of the Revolver
Loans, and then to any other Obligations outstanding and thereafter paid to
Borrower or in accordance with applicable law.
 
8.6.3. Protection of Collateral.  All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrower.  Agent shall not be liable
or
 
 
-51-

--------------------------------------------------------------------------------

 
 
responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrower’s sole risk.
 
8.6.4. Defense of Title to Collateral.  Borrower shall at all times take all
reasonable actions to defend its title to Collateral and Agent’s Liens therein
against all Persons, claims and demands whatsoever, except Permitted Liens.
 
8.7. Power of Attorney.  Borrower hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as Borrower’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section.  Agent,
or Agent’s designee, may, without notice and in either its or Borrower’s name,
but at the cost and expense of Borrower:
 
(a)           Endorse Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and
 
(b)           During an Event of Default which is continuing, (i) notify any
Account Debtors of the assignment of their Accounts, demand and enforce payment
of Accounts, by legal proceedings or otherwise, and generally exercise any
rights and remedies with respect to Accounts; (ii) settle, adjust, modify,
compromise, discharge or release any Accounts or other Collateral, or any legal
proceedings brought to collect Accounts or Collateral; (iii) sell or assign any
Accounts and other Collateral upon such terms, for such amounts and at such
times as Agent reasonably deems advisable; (iv) collect, liquidate and receive
balances in Deposit Accounts or investment accounts, and take control, in any
manner, of any proceeds of Collateral; (v) prepare, file and sign Borrower’s
name to a proof of claim or other document in a bankruptcy of an Account Debtor,
or to any notice, assignment or satisfaction of Lien or similar document; (vi)
receive, open and dispose of mail addressed to Borrower, and notify postal
authorities to change the address for delivery thereof to such address as Agent
may designate; (vii) endorse any Chattel Paper, Document, Instrument, invoice,
freight bill, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) sign its name to verifications
of Accounts and notices to Account Debtors; (ix) use information contained in
any data processing, electronic or information systems relating to any
Collateral; (x) make and adjust claims under policies of insurance; (xi) take
any action as may be reasonably necessary in Agent’s determination or
appropriate to obtain payment under any letter of credit, banker’s acceptance or
other instrument for which Borrower is a beneficiary; and (xii) take all other
actions as Agent deems reasonably appropriate to fulfill Borrower’s obligations
under the Loan Documents.
 
SECTION 9. REPRESENTATIONS AND WARRANTIES
 
9.1. General Representations and Warranties.  To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, Borrower represents and warrants that:
 
9.1.1. Organization and Qualification.  Each Obligor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization.  Each Obligor is duly qualified, authorized to do business and in
good standing as a foreign corporation in each jurisdiction where failure to be
so qualified could reasonably be expected to have a Material Adverse Effect.
 
9.1.2. Power and Authority.  Each Obligor is duly authorized to execute, deliver
and perform the Loan Documents to which it is party.  The execution, delivery
and performance of the Loan Documents have been duly authorized by all necessary
action, and do not (a) require any consent or approval of any holders of Equity
Interests of any Obligor, other than those already obtained; (b) contravene the
Organic Documents of any Obligor; (c) violate or cause a default under any
Applicable
 
 
-52-

--------------------------------------------------------------------------------

 
 
Law or Material Contract; or (d) result in or require the imposition of any Lien
(other than Permitted Liens) on any Property of any Obligor, except, as set
forth solely in clause (c), as could not reasonably be expected to have a
Material Adverse Effect.
 
9.1.3. Enforceability.  Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
 
9.1.4. Capital Structure.  Schedule 9.1.4 shows, for Borrower and each
Subsidiary, its name, its jurisdiction of organization, its authorized and
issued Equity Interests (with respect to Obligors) and the holders of its Equity
Interests.  Holdings has good title to its Equity Interest in Borrower and
Borrower has good title to its Equity Interests in Subsidiaries, in each case
subject only to Agent’s Lien, and all such Equity Interests are duly issued,
fully paid and non-assessable.  There are no outstanding options to purchase,
warrants, subscription rights, agreements to issue or sell, convertible
interests, phantom rights or powers of attorney relating to any Equity Interests
of Borrower or any Obligor.
 
9.1.5. Corporate Names; Locations.  During the five years preceding the Closing
Date, except as shown on Schedule 9.1.5, neither Borrower nor any Guarantor has
been known as or used any corporate, fictitious or trade names, has been the
surviving corporation of a merger or combination, or has acquired any
substantial part of the assets of any Person.  The chief executive offices and
other places of business of Borrower and each Guarantor are shown on Schedule
8.6.1.  During the five years preceding the Closing Date, neither Borrower nor
any Guarantor has had any other office or place of business.
 
9.1.6. Title to Properties; Priority of Liens.  Each of Borrower and each
Material Subsidiary has good and marketable title to (or valid leasehold
interests in) all of its Real Estate, and good title to all of its personal
Property, including all Property reflected in any financial statements delivered
to Agent or Lenders, in each case free of Liens except Permitted Liens.  Each of
Borrower and each Material Subsidiary has paid and discharged all lawful claims
that, if unpaid, could become a Lien on its Properties, other than Permitted
Liens.  All Liens of Agent in the Collateral are duly perfected, first priority
Liens, subject only to Permitted Liens that are expressly allowed to have
priority over Agent’s Liens.
 
9.1.7. Accounts.  Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrower with respect
thereto.  Borrower warrants, with respect to each Account at the time it is
shown as an Eligible Account in a Borrowing Base Certificate, that:
 
(a)           it is genuine and in all material respects what it purports to be,
and is not evidenced by a judgment;
 
(b)           it arises out of a completed, bona fide sale and delivery of goods
in the Ordinary Course of Business, and substantially in accordance with any
purchase order, contract or other document relating thereto;
 
(c)           it is for a sum certain, maturing as stated in the invoice
covering such sale, a copy of which has been furnished or is available to Agent
on request;
 
(d)           it is not subject to any offset, Lien (other than Agent’s Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;
 
 
-53-

--------------------------------------------------------------------------------

 
 
(e)           no purchase order, agreement, document or Applicable Law validly
restricts assignment of the Account to Agent, and the applicable Borrower is the
sole payee or remittance party shown on the invoice;
 
(f)           no extension, compromise, settlement, modification, credit,
deduction or return has been authorized with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Agent hereunder; and
 
(g)           to Borrower’s actual knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectibility of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent (except to the extent clauses (f)(i) and
(ii) of the definition of “Eligible Account” apply), is not contemplating or
subject to an Insolvency Proceeding (except to the extent clauses (f)(i) and
(ii) of the definition of “Eligible Account” apply), and has not failed, or
suspended or ceased doing business; and (iii) there are no proceedings or
actions threatened or pending against any Account Debtor that could reasonably
be expected to have a material adverse effect on the Account Debtor’s financial
condition.
 
9.1.8. Financial Statements.  The consolidated and consolidating balance sheets,
and related statements of income, cash flow and shareholder’s equity, of
Holdings, Borrower and Subsidiaries that have been and are hereafter delivered
to Agent and Lenders, are prepared in accordance with GAAP, and fairly present
in all material respects, the financial positions and results of operations of
Holdings, Borrower and Subsidiaries at the dates and for the periods
indicated.  All projections delivered from time to time to Agent and Lenders
have been prepared in good faith, based on reasonable assumptions in light of
the circumstances at such time.  Since December 31, 2010, there has been no
change in the condition, financial or otherwise, of Borrower or any Subsidiary
that could reasonably be expected to have a Material Adverse Effect.  No
financial statement delivered to Agent or Lenders at any time contains any
untrue statement of a material fact, nor fails to disclose any material fact
necessary to make such statement not materially misleading.  Borrower and its
Subsidiaries are Solvent on a consolidated basis.
 
9.1.9. Surety Obligations.  Neither Borrower nor any Material Subsidiary is
obligated as surety or indemnitor under any bond or other contract that assures
payment or performance of any obligation of any Person, except as permitted
hereunder.
 
9.1.10. Taxes.  Each of  Holdings, Borrower and each Subsidiary has filed all
material federal, state and local tax returns and other reports that it is
required by law to file, and has paid, or made provision for the payment of, all
material Taxes upon it, its income and its Properties that are due and payable,
except to the extent being Properly Contested.
 
9.1.11. Brokers.  There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.
 
9.1.12. Intellectual Property. Each of Borrower and each Material Subsidiary
owns or has the lawful right to use all Intellectual Property necessary for the
conduct of its business, without conflict with any rights of others, except as
could not reasonably be expected to have a Material Adverse Effect.  There is no
pending or, to Borrower’s knowledge, threatened Intellectual Property Claim with
respect to Borrower, any Material Subsidiary or any of their Property (including
any Intellectual Property) except as could not reasonably be expected to have a
Material Adverse Effect.  Except as disclosed on Schedule 9.1.12, neither
Borrower nor any Material Subsidiary as of the date hereof pays or owes any
Royalty or other compensation to any Person with respect to any Intellectual
Property.  All material Intellectual Property owned, used or licensed by, or
otherwise subject to any interests of, Borrower or any Subsidiary as of the date
hereof is shown on Schedule 9.1.12.  As of the date hereof, the manufacturing,
 
 
-54-

--------------------------------------------------------------------------------

 
marketing, distribution or disposition of Inventory is not subject to any
Licenses (except ordinary course software Licenses).
 
9.1.13. Governmental Approvals.  Each of Borrower and each Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect.  All necessary import, export or other licenses,
permits or certificates for the import or handling of any goods or other
Collateral have been procured and are in effect, and Borrower and Subsidiaries
have complied with all foreign and domestic laws with respect to the shipment
and importation of any goods or Collateral, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.
 
9.1.14. Compliance with Laws.  Each of Holdings, Borrower and each Material
Subsidiary has duly complied, and its Properties and business operations are in
compliance, in all material respects with all Applicable Law, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.  There have been no citations, notices or orders of material
noncompliance issued to Borrower or any Material Subsidiary under any Applicable
Law.  No Inventory has been produced in violation of any material provisions of
the FLSA.
 
9.1.15. Compliance with Environmental Laws.  Except as disclosed on Schedule
9.1.15, none of Holding’s, Borrower’s or any Subsidiary’s past or present
operations, Real Estate or other Properties are subject to any federal, state or
local investigation to determine whether any remedial action is needed to
address any Environmental Release that could reasonably be expected to have a
Material Adverse Effect.  Except as disclosed on Schedule 9.1.15, neither
Holdings, Borrower nor any Subsidiary has received any Environmental Notice that
could reasonably be expected to have a Material Adverse Effect.  Except as
disclosed on Schedule 9.1.15, none of Holdings, Borrower or any Subsidiary has
any liability with respect to any Environmental Release or under any
Environmental Law, that could reasonably be expected to have a Material Adverse
Effect.
 
9.1.16. Burdensome Contracts.  None of Holdings, Borrower or any Subsidiary is a
party or subject to any contract, agreement or charter restriction that could
reasonably be expected to have a Material Adverse Effect.  None of Holdings,
Borrower or any Subsidiary is party or subject to any Restrictive Agreement,
except as shown on Schedule 9.1.16, none of which prohibit the execution or
delivery of any Loan Documents by an Obligor nor the performance by an Obligor
of any obligations thereunder.
 
9.1.17. Litigation.  Except as shown on Schedule 9.1.17, there are no
proceedings or investigations pending or, to Borrower’s actual knowledge,
threatened against Holdings, Borrower or any Subsidiary, or any of their
businesses, operations, Properties, prospects or conditions, that (a) relate to
any Loan Documents or transactions contemplated thereby; or (b) could reasonably
be expected to have a Material Adverse Effect.  None of Holdings, Borrower or
any Subsidiary is in default with respect to any material order, injunction or
judgment of any Governmental Authority.
 
9.1.18. No Defaults.  No event or circumstance has occurred or exists that
constitutes a Default or Event of Default.  None of Holdings, Borrower or any
Material Subsidiary is in default under any Material Contract which default
could reasonably be expected to have a Material Adverse Effect.
 
9.1.19. ERISA.  Except as disclosed on Schedule 9.1.19:
 
(a)           Each Plan is in compliance in all respects with the applicable
provisions of ERISA, the Code, and other federal and state laws, except, in each
case, where non-compliance could not reasonably be expected to have a Material
Adverse Effect.  Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or an
application
 
 
-55-

--------------------------------------------------------------------------------

 
 
for such a letter is currently being processed by the IRS with respect thereto
and, to the knowledge of Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification, except where failure to obtain such
qualification could not reasonably be expected to have a Material Adverse
Effect.
 
(b)           There are no pending or, to the knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.
 
(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; and (ii) as of the most recent valuation date for any Pension Plan, there
is no Unfunded Pension Liability, individually or in the aggregate for all
Pension Plans, which could reasonably be expected to result in a Material
Adverse Effect.
 
(d)           With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices, except where such failure to make such contributions could not
reasonably be expected to result in a Material Adverse Effect; and (ii) it has
been registered as required and has been maintained in good standing with
applicable regulatory authorities, except where such failure to register or
maintain such good standing could not reasonably be expected to result in a
Material Adverse Effect.
 
9.1.20. Trade Relations.  There exists no actual or threatened termination,
limitation or modification of any business relationship between Borrower or any
Material Subsidiary and any customer or supplier, or any group of customers or
suppliers, who individually or in the aggregate are material to the business of
Borrower or any Material Subsidiary, except, in each case, as could not
reasonably be expected to have a Material Adverse Effect.  There exists no
condition or circumstance that could reasonably be expected to impair the
ability of Holdings, Borrower or any Material Subsidiary to conduct its business
at any time hereafter in substantially the same manner as conducted on the
Closing Date.
 
9.1.21. Labor Relations.  As of the Closing Date, except as described on
Schedule 9.1.21, there are no grievances, disputes or controversies with any
union or other organization of Holding’s, Borrower’s or Subsidiary’s employees,
or, to Borrower’s knowledge, any asserted or threatened strikes, work stoppages
or demands for collective bargaining, in each case, which could reasonably be
expected to result in a Material Adverse Effect.
 
9.1.22. Payable Practices.  Neither Borrower nor any Material Subsidiary has
made any material change in its historical accounts payable practices from those
in effect on the Closing Date.
 
9.1.23. Not a Regulated Entity.  No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.
 
9.1.24. Margin Stock.  None of Holdings, any  Borrower or any Subsidiary is
engaged, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.  No
Loan proceeds or Letters of Credit will be used by Borrower to purchase or
carry, or to reduce or refinance any Debt incurred to purchase or carry, any
Margin Stock or for any related purpose governed by Regulations T, U or X of the
Board of Governors.
 
9.2. Complete Disclosure.  The Loan Documents taken as a whole do not contain
any untrue statement of a material fact, nor fail to disclose any material fact
necessary to make the statements
 
 
-56-

--------------------------------------------------------------------------------

 
contained therein not materially misleading in light of the circumstances in
which such statements were made.  There is no fact or circumstance that any
Obligor has failed to disclose to Agent in writing that to Borrower’s knowledge
could reasonably be expected to have a Material Adverse Effect.
 
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
 
10.1. Affirmative Covenants.  Until Full Payment of the Obligations, Borrower
shall, and shall cause each Subsidiary to:
 
10.1.1. Inspections; Appraisals.
 
(a)           Permit Agent from time to time, (but no more than once per fiscal
quarter at Borrower’s expense, except during the continuance of an Event of
Default), subject to reasonable notice and normal business hours, to visit and
inspect the Properties of Borrower or any Subsidiary, inspect, audit and make
extracts from Borrower’s or Subsidiary’s books and records, and discuss with its
officers, employees, agents, advisors and independent accountants Borrower’s or
Subsidiary’s business, financial condition, assets, prospects and results of
operations.  Lenders may participate in any such visit or inspection, at their
own expense.  Neither Agent nor any Lender shall have any duty to Borrower to
make any inspection, nor to share any results of any inspection, appraisal or
report with Borrower.  Borrower acknowledges that all inspections, appraisals
and reports are prepared by Agent and Lenders for their purposes, and Borrower
shall not be entitled to rely upon them.
 
(b)           Reimburse Agent for all reasonable and documented charges, costs
and expenses of Agent in connection with (i) examinations of any Obligor’s books
and records or any other financial or Collateral matters as Agent deems
appropriate; and (ii) appraisals of Inventory; provided, however, that absent
the occurrence and continuance of an Event of Default, (a) field examinations
shall not be undertaken more than once in each Fiscal Year except (x) if (i)
Availability (A) falls below the greater of 70% of the aggregate Revolver
Commitments at such time and $700,000,000 and (B) is greater than or equal to
the greater of 17.5% of the aggregate Revolver Commitments at such time and
$175,000,000 and (ii) more than 180 days have elapsed since the date of the last
field examination, then an additional field examination may be undertaken or (y)
if (i) Availability falls below the greater of 17.5% of the aggregate Revolver
Commitments at such time and $175,000,000 and (ii) more than 120 days have
elapsed since the date of the last field examination, then an additional field
examination may be undertaken and (b) appraisals and other audits of Collateral
shall not be undertaken more than (x) twice in each Fiscal Year during which a
Dominion Period has not occurred and (y) three times in each Fiscal Year during
which a Dominion Period has occurred.  Subject to and without limiting the
foregoing, Borrower specifically agrees to pay Agent’s then standard charges for
each day that an employee of Agent or its Affiliates is engaged in any field
examinations, and shall pay the standard charges of Agent’s internal appraisal
group as well as the charges of any third party used for such purposes.  This
Section shall not be construed to limit Agent’s right to conduct examinations or
to obtain appraisals at any time in its discretion, nor to use third parties for
such purposes.
 
10.1.2. Financial and Other Information.  Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:
 
(a)           as soon as available, and in any event within 90 days after the
close of each Fiscal Year, balance sheets as of the end of such Fiscal Year and
the related statements of income, cash flow and shareholders’ equity for such
Fiscal Year, on consolidated and consolidating bases for Holdings, Borrower and
Subsidiaries, which consolidated statements shall be audited and certified
(without qualification as to scope, “going concern” or similar items) by a firm
of independent certified public accountants of recognized standing selected by
Borrower and acceptable to Agent, and shall set forth in
 
 
-57-

--------------------------------------------------------------------------------

 
 
comparative form corresponding figures for the preceding Fiscal Year and other
information reasonably acceptable to Agent;
 
(b)           as soon as available, and in any event (i) within 30 days after
the end of each Fiscal Quarter (but within 45 days after the last Fiscal Quarter
in a Fiscal Year) and (ii) at all times during a Dominion Period, within 30 days
after the end of each month (but within 45 days after the last month in a Fiscal
Year), unaudited balance sheets as of the end of such Fiscal Quarter or month
and the related statements of income and cash flow for such month or Fiscal
Quarter and for the portion of the Fiscal Year then elapsed, on consolidated and
consolidating bases for Holdings, Borrower and Subsidiaries, setting forth in
comparative form corresponding figures for the preceding Fiscal Year and
certified by the chief financial officer or Treasurer of Borrower as prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such month or Fiscal Quarter, as applicable, and period, subject
to normal year-end adjustments and the absence of footnotes;
 
(c)           concurrently with the delivery of the financial statements as of
the end of each month under clause (b) above, a reconciliation of Eligible
Inventory and Eligible Accounts from the Borrowing Base then in effect to the
general ledger or other source document to such financial statements;
 
(d)           concurrently with delivery of financial statements under clauses
(a) and (b) above, or more frequently if requested by Agent while a Default or
Event of Default exists, a Compliance Certificate executed by the chief
financial officer or Treasurer of Borrower;
 
(e)           concurrently with delivery of financial statements under clause
(a) above, copies of all management letters and other material reports submitted
to Borrower by its accountants in connection with such financial statements;
 
(f)           not later than 45 days after the end of each Fiscal Year,
projections of Borrower’s consolidated balance sheets, results of operations,
cash flow and Availability for the next Fiscal Year, quarter by quarter;
 
(g)           at Agent’s reasonable request, a listing of Borrower’s trade
payables, specifying the trade creditor and balance due, and a detailed trade
payable aging, all in form reasonably satisfactory to Agent;
 
(h)           promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that Borrower files with the
Securities and Exchange Commission or any other Governmental Authority, or any
securities exchange; and copies of any press releases or other statements made
available by Borrower to the public concerning material changes to or
developments in the business of Borrower;
 
(i)           promptly after the sending or filing thereof, copies of any annual
report to be filed in connection with each Plan; and
 
(j)           such other reports and information (financial or otherwise) as
Agent may reasonably request from time to time in connection with any Collateral
or Borrower’s, Subsidiary’s or other Obligor’s financial condition or business.
 
Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 10.1.2 may be satisfied by furnishing Borrower’s (or any direct or
indirect parent thereof, as applicable) Form 10-K or 10-Q, as applicable, filed
with the Securities and Exchange Commission or any successor thereto to Agent
and the Lenders.
 
 
-58-

--------------------------------------------------------------------------------

 
 
10.1.3. Notices.  Notify Agent and Lenders in writing, promptly after Borrower’s
obtaining knowledge thereof, of any of the following that affects an
Obligor:  (a) the threat or commencement of any proceeding or investigation,
whether or not covered by insurance, if the foregoing could reasonably be
expected to have a Material Adverse Effect; (b) any pending or threatened (in
writing) labor dispute, strike or walkout, or the expiration of any material
labor contract; (c) any default under or termination of a Material Contract; (d)
the existence of any Default or Event of Default; (e) any judgment in an amount
exceeding $25,000,000; (f) the assertion of any Intellectual Property Claim, if
an adverse resolution could be reasonably expected to have a Material Adverse
Effect; (g) any violation or asserted violation of any Applicable Law (including
ERISA, OSHA, FLSA, or any Environmental Laws), if an adverse resolution could
have a Material Adverse Effect; (h) any Environmental Release by an Obligor or
on any Property owned, leased or occupied by an Obligor, if any such
Environmental Release could reasonably be expected to have a Material Adverse
Effect; or receipt of any Environmental Notice, if receipt of such Environmental
Notice could reasonably be expected to have a Material Adverse Effect; (i) the
occurrence of any ERISA Event that could reasonably be expected to have a
Material Adverse Effect; or (j) the discharge of or any withdrawal or
resignation by Borrower’s independent accountants.
 
10.1.4. Landlord and Storage Agreements.  Upon reasonable request, provide Agent
with copies of all existing agreements, and promptly after execution thereof
provide Agent with copies of all agreements, between an Obligor and any
landlord, warehouseman, processor, shipper, bailee or other Person that owns any
premises at which any Collateral is kept.
 
10.1.5. Compliance with Laws.  Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, if any Environmental
Release occurs at or on any Properties of Borrower or any Subsidiary that could
reasonably be expected to have a Material Adverse Effect, it shall act promptly
and diligently to investigate and report to Agent and all appropriate
Governmental Authorities the extent of, and to take appropriate action to
remediate, such Environmental Release, whether or not directed to do so by any
Governmental Authority.
 
10.1.6. Taxes.  Pay and discharge all material Taxes prior to the date on which
they become delinquent or penalties attach, unless such Taxes are being Properly
Contested.
 
10.1.7. Insurance.  In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with financially sound and reputable insurers
(including captive insurers) reasonably satisfactory to Agent, with respect to
the Properties and business of Borrower and Subsidiaries of such type, in such
amounts (including after giving effect to self insurance) (such amounts to be
reasonably acceptable to Agent), and with such coverages and deductibles as are
customary for companies similarly situated.  Unless Agent shall agree otherwise,
each general liability and/or excess liability policy shall include Agent as
additional insured, as appropriate, and state that the applicable insurer will
endeavor to provide 30 days prior written notice to Agent in the event of
cancellation of the policy for any reason whatsoever.
 
10.1.8. Licenses.  Keep each material License affecting any Collateral
(including the manufacture, distribution or disposition of Inventory) or any
other material Property of Holdings, Borrower and Subsidiaries in full force and
effect except, solely in the case of Licenses affecting Property that is not
Collateral, to the extent the failure to maintain such License would not result
in a Material Adverse Effect; promptly notify Agent of any proposed modification
to any such License, or entry into any new License, in each case at least 30
days prior to its effective date; pay all Royalties when due; and notify Agent
of any default or breach asserted by any Person to have occurred under any
License.
 
 
-59-

--------------------------------------------------------------------------------

 
 
10.1.9. Future Subsidiaries.  Promptly notify Agent (a) upon any Person becoming
a Subsidiary (or becoming a Material Subsidiary which was previously an
Immaterial Subsidiary) and (b) if any Wholly-Owned Domestic Subsidiary which is
a Material Subsidiary of Borrower incurs or guarantees (i) Debt (other than (A)
intercompany Debt owed to the Borrower or a Subsidiary Guarantor and (B) Debt
incurred or assumed by such Domestic Subsidiary pursuant to Section 10.2.1(f) or
10.2.1(j)) in excess of $40,000,000 in the aggregate or (ii) the Existing 2020
Senior Notes, and cause such Wholly-Owned Domestic Subsidiary referred to in
this clause (b), within ten (10) Business Days, to guaranty the Obligations by
its execution and delivery to Agent of a Guaranty.


10.1.10. Additional Borrowers.  Upon the request of Borrower with the consent of
Agent and the Required Lenders, any Wholly-Owned Domestic Subsidiary may be
added as a “Borrower” or a borrowing base Guarantor hereunder, effective upon
the execution and delivery to Agent by such Domestic Subsidiary of a joinder
agreement to this Agreement and any other Security Documents, amendments and
documents as reasonably required by Agent to accommodate such Domestic
Subsidiary becoming a Borrower or borrowing base Guarantor, as applicable, it
being understood that (a) such amendments shall be made with the consent of the
Required Lenders (notwithstanding any other provision hereof) and (b) Borrower
and Agent may agree to include Inventory and Receivables of such Domestic
Subsidiary in the Borrowing Base subject to (i) Agent’s receipt and reasonable
satisfaction with an appraisal and field examination with respect thereto and
(ii) such Domestic Subsidiary’s grant of Liens in favor of Agent, for the
benefit of the Secured Parties, on the same categories of its assets as comprise
the existing Collateral.
 
10.1.11. Post Closing Covenants.
 
(a)           No later than ten (10) Business Days after the Closing Date (or
such later date as is reasonably acceptable to Agent), deliver, or cause to be
delivered, to Agent the insurance certificates and related loss payee and
additional insured endorsements with respect to the property insurance on the
Collateral and the general and/or excess liability insurance on the Properties
and business of Borrower and its Subsidiaries, in each case in form and
substance reasonably satisfactory to Agent in accordance with the terms
hereunder.
 
(b)           No later than thirty (30) days following the Closing Date (or such
later date as is reasonably acceptable to Agent), deliver, or cause to be
delivered, to Agent foreign qualification certificates for the Borrower issued
by the Secretary of State or other appropriate official of the State of New
York.
 
10.2. Negative Covenants.  Until Full Payment of the Obligations, Borrower shall
not, and shall cause Holdings and each Subsidiary not to:
 
10.2.1. Permitted Debt.  Create, incur, guarantee or suffer to exist any Debt,
except:
 
(a)           the Obligations;
 
(b)           Subordinated Debt;
 
(c)           Permitted Purchase Money Debt;
 
(d)           [Intentionally Omitted];
 
(e)           Bank Product Debt and Debt pursuant to Hedging Agreements
permitted under Section 10.2.15;
 
 
-60-

--------------------------------------------------------------------------------

 
 
(f)           Debt that is in existence when a Person becomes a Subsidiary or
that is secured by an asset when acquired by Borrower or any Subsidiary, as long
as such Debt was not incurred in contemplation of such Person becoming a
Subsidiary or such acquisition, in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding;
 
(g)           Permitted Contingent Obligations;
 
(h)           Refinancing Debt as long as each Refinancing Condition is
satisfied;
 
(i)           Existing Senior Debt;
 
(j)           Debt, not secured by Collateral, incurred or assumed in connection
with any acquisition of a Person not constituting a Restricted Investment, and a
Person that becomes a direct or indirect Wholly-Owned Subsidiary as a result of
any acquisition not constituting a Restricted Investment may remain liable with
respect to unsecured Debt existing on the date of such acquisition; provided
that Debt owed by a Person that becomes a Subsidiary and remains liable with
respect to any Debt (after giving effect to the transaction that caused it to
become a Subsidiary) shall be treated as having incurred or assumed such Debt at
the time such Person becomes a Subsidiary; provided; further, that the aggregate
principal amount of all such Debt incurred or assumed prior to the termination
of the Commitments and Full Payment shall not exceed $400,000,000;
 
(k)           Debt of Foreign Subsidiaries in an aggregate principal amount not
to exceed $20,000,000 at any time outstanding;
 
(l)           Debt of Immaterial Subsidiaries in an aggregate principal amount
not to exceed $15,000,000 at any time outstanding;
 
(m)           Debt incurred pursuant to any intercompany Loan permitted under
Section 10.2.7; provided that, to the extent such intercompany Loan is made to
Borrower or any Guarantor, such Debt is subordinated to the Obligations on terms
acceptable to Agent;
 
(n)           Debt described on Schedule 10.2.1;
 
(o)           Debt which may be deemed to exist as a result of the existence of
any worker’s compensation claims, self-insurance obligations, guaranties,
performance, surety, statutory, appeal, custom bonds or similar obligations
incurred in the Ordinary Course of Business;
 
(p)           Debt in respect of netting services and overdraft protections in
connection with Deposit Accounts in the Ordinary Course of Business;
 
(q)           Debt incurred in favor of insurance companies (or their financing
affiliates) in connection with the financing of insurance premiums in the
ordinary course;
 
(r)           Debt that is not included in any of the other clauses of this
Section, is not secured by a Lien and does not amortize or mature prior to 6
months after the Revolver Termination Date, so long as no Default exists or
would result therefrom;
 
(s)           Debt incurred by Borrower or any of its Subsidiaries arising from
agreements providing for indemnification, earn-outs, adjustment of purchase
price or similar obligations, in connection with Permitted Asset Investments or
permitted dispositions of any business, asset or Subsidiary of Borrower or any
of its Subsidiaries.
 
 
-61-

--------------------------------------------------------------------------------

 
 
(t)           guaranties in the Ordinary Course of Business of the obligations
of suppliers, customers, franchisees and licensees of Borrower and its
Subsidiaries;
 
(u)           guaranties by Borrower of Debt or other obligations of a
Subsidiary or guaranties by a Subsidiary of Borrower of Debt or other
obligations of Borrower or a Subsidiary with respect, in each case, to Debt
otherwise (i) permitted to be incurred pursuant to this Section 10.2.1, or other
obligations not prohibited hereunder, (ii) subordinated to the Obligations on
terms acceptable to Agent, and (iii) that would not constitute a Restricted
Investment; and
 
(v)           other Debt in an aggregate principal amount not to exceed
$1,250,000,000 at any time outstanding.
 
10.2.2. Permitted Liens.  Create or suffer to exist any Lien upon any Property,
except the following (collectively, “Permitted Liens”):
 
(a)           Liens in favor of Agent;
 
(b)           Purchase Money Liens securing Permitted Purchase Money Debt;
 
(c)           Liens for Taxes not yet due or being Properly Contested;
 
(d)           statutory Liens (other than Liens for Taxes or imposed under
ERISA) arising in the Ordinary Course of Business, but only if (i) payment of
the obligations secured thereby is not yet due or is being Properly Contested,
and (ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of Borrower or any Subsidiary;
 
(e)           Liens incurred or deposits made in the Ordinary Course of Business
to secure the performance of tenders, bids, leases, contracts (except those
relating to Debt), statutory obligations and other similar obligations, or
arising as a result of progress payments under government contracts, as long as
such Liens are at all times junior to Agent’s Liens;
 
(f)           Liens arising in the Ordinary Course of Business that are subject
to Lien Waivers;
 
(g)           Liens arising by virtue of a judgment or judicial order against
Borrower or any Subsidiary, or any Property of Borrower or any Subsidiary, as
long as such Liens are (i) in existence for less than 20 consecutive days or
being Properly Contested, and (ii) at all times junior to Agent’s Liens;
 
(h)           easements, rights-of-way, restrictions, covenants or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any monetary obligation and do not interfere with the
Ordinary Course of Business;
 
(i)           normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection;
 
(j)           existing Liens shown on Schedule 10.2.2;
 
(k)           Liens securing industrial revenue or pollution control bonds
issued by Borrower; provided, however, that (a) the aggregate principal amount
of Debt secured by such Liens shall not exceed the lesser of cost or fair market
value, as determined in good faith by the board of directors or other governing
body of Borrower, of the assets or property so financed, and (b) such Liens
shall not encumber any property or assets of Borrower or any Subsidiaries other
than the assets or property so financed;
 
 
-62-

--------------------------------------------------------------------------------

 
 
(l)           Liens incurred in favor of insurance companies (or their financing
affiliates) in connection with the financing of insurance premiums in the
Ordinary Course of Business;
 
(m)           any interest or title of a lessor or sublessor under any lease
permitted hereunder;
 
(n)           Liens solely on any cash earnest money deposits made in connection
with any letter of intent or purchase agreement permitted hereunder;
 
(o)           purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the Ordinary Course of Business;
 
(p)           any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property not materially detracting from the value of such real property;
 
(q)           licenses of patents, trademarks and other intellectual property
rights granted by Borrower or any of its Subsidiaries in the Ordinary Course of
Business and not interfering in any respect with the ordinary conduct of the
business of Borrower or such Subsidiary;
 
(r)           Liens incurred in the Ordinary Course of Business on deposits made
in connection with workers’ compensation, unemployment insurance and other types
of social security, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of Debt);
 
(s)           Liens in favor of customs and revenue authorities arising as a
matter of law and in the Ordinary Course of Business to secure payment of
customs duties in connection with the importation of goods; and
 
(t)           other Liens (i) on assets of Borrower or any Guarantor (other than
Liens on Collateral) securing Debt in an aggregate principal amount not to
exceed $500,000,000 at any time outstanding so long as any such Liens shall be
subject to an intercreditor agreement, in form and substance reasonably
acceptable to Agent or (ii) on assets of any Subsidiary of Borrower which is not
an Obligor to the extent such Liens secure Debt of such Subsidiary that is
permitted under Section 10.2.1 hereof.
 
10.2.3. [Reserved].
 
10.2.4. Distributions.  Declare or make any Distributions; provided that
Borrower may, so long as no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, make Distributions to Holdings and (as
applicable) Holdings may make Distributions (i) (A) in an aggregate amount not
to exceed $10,000,000 in any Fiscal Year, to the extent necessary to permit
Holdings to pay general administrative costs and expenses, (B) to the extent
necessary to permit Holdings to discharge, to the extent attributable to
Holding’s ownership of Borrower and its Subsidiaries, the federal consolidated
tax liabilities and any state or local tax liabilities of Holdings and its
Subsidiaries, in each case so long as Holdings applies the amount of any such
Distribution for such purpose and (C) to permit Holdings to pay dividends in
respect of its common stock in an amount not to exceed $12,000,000 in any Fiscal
Year and (ii) so that Holdings may make Distributions for any purpose not
otherwise prohibited under applicable law or the Loan Documents, so long as on
the date of declaration of such Distribution (after giving pro forma effect
thereto) either (A) Availability exceeds the greater of (x) 22.5% of the
aggregate amount of the Revolver Commitments at such time and (y) $225,000,000
or (B) (x) Availability exceeds the greater of (I) 17.5% of the aggregate
Revolver Commitments at such time
 
 
-63-

--------------------------------------------------------------------------------

 
and (II) $175,000,000 and (y) the Fixed Charge Coverage Ratio as of the most
recently ended Fiscal Quarter ended at least thirty days prior to the date of
determination is at least 1.00:1.00.
 
10.2.5. Restricted Investments.  Make any Restricted Investment.
 
10.2.6. Disposition of Assets.  Make any Asset Disposition, except (a) a
Permitted Asset Disposition, (b) disposition of Equipment that (i) is surplus,
worn, damaged or obsolete or (ii) that does not constitute all or substantially
all of the Equipment of Borrower and could not reasonably be expected to have a
Material Adverse Effect, or (c) a transfer of Property by a Subsidiary or
Obligor to Borrower or another Obligor.
 
10.2.7. Loans.  Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business; (b) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (c) deposits
with financial institutions permitted hereunder; (d) as long as no Default or
Event of Default exists before or after giving effect thereto, intercompany
loans that do not constitute Restricted Investments; provided, however, that any
such intercompany loans made to Borrower or any other Obligor shall be
subordinated to the Obligations in a manner reasonably satisfactory to the
Agent; (e) loans that could otherwise be made as a distribution under Section
10.2.4; provided, however, that any such loans made to Borrower shall be
subordinated to the Obligations in a manner reasonably satisfactory to the
Agent; and (f) advances or loans, each evidenced by promissory notes, to
officers, directors or employees (i) for the purchase by such officers,
directors or employees of Equity Interests of Holdings pursuant to a stock
ownership or purchase plan or compensation plan, in each case, to the extent
permitted by Applicable Law in an amount not to exceed $1,000,000 in the
aggregate to such officers, directors or employees outstanding at any time or
(ii) otherwise in an amount not to exceed $1,000,000 in the aggregate to such
officers, directors or employees outstanding at any time.
 
10.2.8. Restrictions on Payment of Certain Debt.  Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer or the Treasurer of Borrower shall certify to Agent, not less than five
Business Days prior to the date of payment, that all conditions under such
agreement have been satisfied); or (b) Existing Senior Debt prior to the
applicable due date under the agreements evidencing such Debt as in effect on
the Closing Date (or as amended thereafter in accordance with this Agreement);
provided, however, that Borrower may (i) prepay, redeem, repurchase, retire, or
defease any Debt prior to its due date so long as Availability at the time such
prepayment, redemption, repurchase, retirement, or defeasance is declared, after
giving pro forma effect to such prepayment, redemption, repurchase, retirement,
or defeasance, is at least $150,000,000, (ii) prepay, redeem, repurchase,
retire, or defease any Debt with the proceeds of an equity issuance; and (iii)
prepay any Debt with the proceeds of a refinancing permitted under
subsection 10.2.1(h).
 
10.2.9. Fundamental Changes.  Merge, combine or consolidate with any Person, or
liquidate, wind up its affairs or dissolve itself, in each case whether in a
single transaction or in a series of related transactions, except for (i)
mergers, consolidations, liquidations or dissolutions of a Wholly-Owned
Immaterial Subsidiary with or into another Wholly-Owned Subsidiary or into
Borrower (so long as the surviving entity is Borrower), (ii) mergers,
consolidations, liquidations or dissolutions of a Wholly-Owned Material
Subsidiary with or into another Material Subsidiary or Borrower (so long as the
surviving entity is Borrower), (iii) mergers, consolidation, liquidations or
dissolutions of a Subsidiary with or into another Subsidiary (so long as in the
case of a Subsidiary that is a Guarantor, such surviving or continuing
Subsidiary remains a Guarantor or becomes a Guarantor) or (iv) mergers or
consolidations of any Person with or into Borrower or any Subsidiary if the
acquisition of the Equity Interest in such
 
 
-64-

--------------------------------------------------------------------------------

 
Person by Borrower or such Subsidiary would have been permitted pursuant to
Section 10.2.5 (so long as (a) in the case of Borrower, Borrower shall be the
continuing or surviving Person, (b) if a Subsidiary is not the surviving or
continuing Person, the surviving Person becomes a Subsidiary and complies with
the provisions of Section 10.1.9 and (c) no Default or Event of Default shall
have occurred and be continuing after giving effect thereto); without giving 30
days prior written notice to Agent, (i) change its name, (ii) change its tax,
charter or other organizational identification number, or (iii) change its form
or U.S. state of organization.
 
10.2.10.   Subsidiaries.  Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9 and 10.2.5.
 
10.2.11.   Organic Documents.  Amend, modify or otherwise change any of its
Organic Documents as in effect on the Closing Date in a manner that would be
materially adverse to Agent and the Lenders.
 
10.2.12.   Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Holdings, Borrower and
Subsidiaries.
 
10.2.13.   Accounting Changes.  Make any material change in accounting treatment
or reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.
 
10.2.14.   Restrictive Agreements.  Become a party to any Restrictive Agreement,
except (a) a Restrictive Agreement as in effect on the Closing Date and shown on
Schedule 9.1.16 and any renewal or extension of any such Restrictive Agreement
or any agreement evidencing such restriction so long as such renewal or
extension does not expand the scope of such restrictions; (b) Restrictive
Agreements that are binding on a Subsidiary at the time such Subsidiary first
becomes a Subsidiary, so long as (i) such restrictions were not entered into
solely in contemplation of such Person becoming a Subsidiary and (ii) such
restrictions do not extend to any other Person following such Person becoming a
Subsidiary, and any renewal or extension of a restriction of any such
Restrictive Agreement or any agreement evidencing such restriction so long as
such renewal or extension does not expand the scope of such restrictions; (c) a
Restrictive Agreement relating to secured Debt permitted hereunder, if such
restrictions apply only to the collateral for such Debt; (d) customary
provisions in leases, licenses, joint venture agreements and other agreements
with respect to dispositions permitted by this Agreement; and (e) a Restrictive
Agreement relating to Debt permitted hereunder so long as such Restrictive
Agreement contains restrictions which are no more restrictive (in any material
respect) than the restrictions contained in this Agreement.
 
10.2.15.   Hedging Agreements.  Enter into any Hedging Agreement, except to
hedge risks arising in the Ordinary Course of Business and not for primarily
speculative purposes.
 
10.2.16.   Conduct of Business.  Engage in any business, other than its business
as conducted by Borrower and its Subsidiaries on the Closing Date (and similar
or related business, including any vertically integrated business with respect
thereto) and any activities incidental thereto.  Notwithstanding anything
contained herein to the contrary, Holdings shall not (i) engage in any business
other than entering into and performing its obligations under and in accordance
with the Loan Documents to which it is a party or (ii) own any assets other than
(a) the capital stock of Borrower and (b) cash and Cash Equivalents in an amount
not to exceed $5,000,000 at any one time for the purpose of paying general
operating expenses of Holdings and for payment of dividends permitted to be paid
hereunder or (iii) have any Debt or other liability other than its obligations
under the Guaranty and its obligations under the guaranties of (a) the Existing
2020 Senior Notes and (b) other Debt permitted under Section 10.2.1 herein.
 
 
-65-

--------------------------------------------------------------------------------

 
 
10.2.17.   Affiliate Transactions.  Enter into or be party to any transaction
with an Affiliate, except (a) transactions contemplated by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.7; (c)
payment of customary directors’ fees and indemnities; (d) transactions with
Affiliates that were consummated prior to the Closing Date; and (e) transactions
with Affiliates in the Ordinary Course of Business, upon fair and reasonable
terms not less favorable to Borrower or its applicable Subsidiary than would be
obtained in a comparable arm’s-length transaction with a non-Affiliate.
 
10.2.18.   Amendments to Subordinated Debt or Existing Senior Debt.  Amend,
supplement or otherwise modify any Existing Senior Debt or any document,
instrument or agreement relating to any Subordinated Debt, if such modification
could reasonably be expected to affect the interests of the Lenders adversely in
any material way, as determined by the Agent, in the exercise of its reasonable
discretion, without obtaining the prior written consent of Required Lenders to
such amendment, supplement or other modification.
 
10.3. Minimum Fixed Charge Coverage Ratio.  As long as any Commitments or
Obligations are outstanding, Borrower shall maintain, as of the last day of each
Fiscal Quarter commencing with the last day of the most recent Fiscal Quarter
preceding the commencement of a Trigger Period for which financial information
is available and ending on the expiration of such Trigger Period, a Fixed Charge
Coverage Ratio of at least 1.00 to 1.00.
 
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
 
11.1. Events of Default.  Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:
 
(a)           Borrower fails to pay (i) principal of any of the Loans or
reimbursement of any LC Obligation when due (whether at stated maturity, on
demand, upon acceleration or otherwise) or (ii) interest on any of the Loans or
any fee or any other amount or Obligation (other than as otherwise provided in
clause (i) above) under this Agreement or other Loan Document within five (5)
days after its due date;
 
(b)           Any representation, warranty or other written statement of an
Obligor made in connection with any Loan Documents or transactions contemplated
thereby is incorrect or misleading in any material respect when given;
 
(c)           Borrower breaches or fails to perform any covenant contained in
(i) Section 7.2, 7.4, 8.2.4, 8.2.5, 8.6.2, 10.1.11, 10.2 or 10.3, (ii) Section
8.1 or 10.1.2 (a) through (f) and such breach or failure is not cured within
three (3) Business Days or (iii) Section 10.1.2(g) through (j) and such breach
or failure is not cured within ten (10) Business Days;
 
(d)           An Obligor breaches or fails to perform any other covenant
contained in any Loan Document, and such breach or failure is not cured within
30 days after a Senior Officer of such Obligor has knowledge thereof or receives
notice thereof from Agent, whichever is sooner;
 
(e)           A Guarantor repudiates, revokes or attempts to revoke, in writing,
its Guaranty; an Obligor denies or contests the validity or enforceability of
any Loan Documents or Obligations, or the perfection or priority of any Lien
granted to Agent; or any material provision of a Loan Document ceases to be in
full force or effect for any reason (other than a waiver or release by Agent and
Lenders);
 
 
-66-

--------------------------------------------------------------------------------

 
 
(f)           Any breach or default of an Obligor occurs (after giving effect to
any applicable grace period thereunder) under any Hedging Agreement, or any
document, instrument or agreement to which it is a party or by which it or any
of its Properties is bound, relating to Debt in excess of $40,000,000 or, in the
aggregate, with all such Debt, in excess of $75,000,000, if in each case the
maturity of or any payment with respect to such Debt may be accelerated or
demanded due to such breach;
 
(g)           Any judgment or order for the payment of money is entered against
an Obligor in an amount that exceeds, individually $40,000,000 or cumulatively
with all unsatisfied judgments or orders against all Obligors $75,000,000 (in
either case, net of any insurance coverage not disputed by the insurer), unless
a stay of enforcement of such judgment or order is in effect, by reason of a
pending appeal or otherwise, or such judgment or order is covered by an
indemnity from a Solvent third party which has not disputed its obligations
thereunder and no judgment Lien has attached to such Obligor’s property;
 
(h)           A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $40,000,000;
 
(i)           An Obligor (x) is enjoined, restrained or in any way prevented by
any Governmental Authority from conducting any part of its business; an Obligor
suffers the loss, revocation or termination of any license, permit, lease or
agreement necessary to its business; there is a cessation of any part of an
Obligor’s business for a period of time; any Collateral or Property of an
Obligor is taken or impaired through condemnation; except in each case pursuant
to this clause (x) to the extent that a Material Adverse Effect could not
reasonably be expected to result or (y) an Obligor agrees to or commences any
liquidation, dissolution or winding up of its affairs except in connection with
a merger or consolidation with another Obligor that is permitted hereby;
 
(j)           An Insolvency Proceeding is commenced by an Obligor; an Obligor
makes an offer of settlement, extension or composition to its unsecured
creditors generally; a trustee is appointed to take possession of any
substantial Property of or to operate any of the business of an Obligor; or an
Insolvency Proceeding is commenced against an Obligor and the Obligor consents
to institution of the proceeding, the petition commencing the proceeding is not
timely controverted by the Obligor, the petition is not dismissed within 60 days
after filing, or an order for relief is entered in the proceeding;
 
(k)           An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or
that constitutes grounds for appointment of a trustee for or termination by the
PBGC of any Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate
fails to pay when due any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan; or any event
similar to the foregoing occurs or exists with respect to a Foreign Plan, any of
which, individually or in the aggregate, (x) results in a liability in excess of
$40,000,000 that is not immediately paid when due or (y) could reasonably be
expected to result in a Material Adverse Effect; or
 
(l)           A Change of Control occurs.
 
11.2. Remedies upon Default.  If an Event of Default described in Section
11.1(j) occurs with respect to Borrower, then to the extent permitted by
Applicable Law, all Obligations (other than Secured Bank Product Obligations)
shall become automatically due and payable and all Commitments shall terminate,
without any action by Agent or notice of any kind.  In addition, or if any other
Event of Default has occurred and is continuing, Agent may in its discretion
(and shall upon written direction of Required Lenders) do any one or more of the
following from time to time:
 
 
-67-

--------------------------------------------------------------------------------

 
 
(a)           declare any Obligations (other than Secured Bank Product
Obligations) immediately due and payable, whereupon they shall be due and
payable without diligence, presentment, demand, protest or notice of any kind,
all of which are hereby waived by Borrower to the fullest extent permitted by
law;
 
(b)           terminate, reduce or condition any Commitment, or make (for so
long as an Event of Default is continuing) any adjustment to the Borrowing Base;
 
(c)           require Obligors to Cash Collateralize LC Obligations, Secured
Bank Product Obligations and other Obligations that are inchoate or contingent
(other than indemnification obligations which are either contingent or inchoate
to the extent no claims giving rise thereto have been asserted) or not yet due
and payable, and, if Obligors fail promptly to deposit such Cash Collateral,
Agent may (and shall upon the direction of Required Lenders) advance the
required Cash Collateral as Revolver Loans (whether or not an Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied); and
 
(d)           exercise any other rights or remedies afforded under any
agreement, by law, at equity or otherwise, including the rights and remedies of
a secured party under the UCC.  Such rights and remedies include the rights to
(i) take possession of any Collateral; (ii) require Borrower to assemble
Collateral, at Borrower’s expense, and make it available to Agent at a place
designated by Agent; (iii) enter any premises where Collateral is located and
store Collateral on such premises until sold (and if the premises are owned or
leased by Borrower, Borrower agrees not to charge for such storage); and
(iv) sell or otherwise dispose of any Collateral in its then condition, or after
any further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by Applicable Law, in lots or in bulk, at such
locations, all as Agent, in its discretion, deems advisable.  Borrower agrees
that 10 days notice of any proposed sale or other disposition of Collateral by
Agent shall be reasonable.  Agent shall have the right to conduct such sales on
any Obligor’s premises, without charge, and such sales may be adjourned from
time to time in accordance with Applicable Law.  Agent shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Agent may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and set off the amount of such price against the
Obligations.
 
11.3. License.  Agent is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license following the occurrence and during
the continuance of an Event of Default (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Borrower,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral.  Borrower’s rights and interests under Intellectual Property
shall inure to Agent’s benefit.
 
11.4. Setoff.  At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against any Obligations, irrespective of whether or not
Agent, Issuing Bank, such Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or are owed to a branch or office of Agent,
Issuing Bank, such Lender or such Affiliate different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of Agent,
Issuing Bank, each Lender and each such Affiliate under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.
 
 
-68-

--------------------------------------------------------------------------------

 
 
11.5. Remedies Cumulative; No Waiver.
 
11.5.1. Cumulative Rights.  All covenants, conditions, provisions, warranties,
guaranties, indemnities and other undertakings of Borrower contained in the Loan
Documents are cumulative and not in derogation or substitution of each
other.  In particular, the rights and remedies of Agent and Lenders are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and shall not be exclusive of any other rights or remedies that
Agent and Lenders may have, whether under any agreement, by law, at equity or
otherwise.
 
11.5.2. Waivers.  The failure or delay of Agent or any Lender to require strict
performance by Borrower with any terms of the Loan Documents, or to exercise any
rights or remedies with respect to Collateral or otherwise, shall not operate as
a waiver thereof nor as establishment of a course of dealing.  All rights and
remedies shall continue in full force and effect until Full Payment of all
Obligations.  No modification of any terms of any Loan Documents (including any
waiver thereof) shall be effective, unless such modification is specifically
provided in a writing directed to Borrower and executed by Agent or the
requisite Lenders, and such modification shall be applicable only to the matter
specified.  No waiver of any Default or Event of Default shall constitute a
waiver of any other Default or Event of Default that may exist at such time,
unless expressly stated.  If Agent or any Lender accepts performance by any
Obligor under any Loan Documents in a manner other than that specified therein,
or during any Default or Event of Default, or if Agent or any Lender shall delay
or exercise any right or remedy under any Loan Documents, such acceptance, delay
or exercise shall not operate to waive any Default or Event of Default nor to
preclude exercise of any other right or remedy.  It is expressly acknowledged by
Borrower that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.
 
SECTION 12. AGENT
 
12.1. Appointment, Authority and Duties of Agent.
 
12.1.1. Appointment and Authority.  Each Secured Party appoints and designates
Bank of America as Agent under all Loan Documents.  Agent may, and each Secured
Party authorizes and instructs Agent to, enter into all Loan Documents to which
Agent is intended to be a party and accept all Security Documents, for Agent’s
benefit and the Pro Rata benefit of the Secured Parties.  Each Secured Party
agrees that any action taken by Agent or Required Lenders in accordance with the
provisions of the Loan Documents, and the exercise by Agent or Required Lenders
of any rights or remedies set forth therein, together with all other powers
reasonably incidental thereto, shall be authorized by and binding upon all
Secured Parties.  Without limiting the generality of the foregoing, Agent shall
have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Obligor or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise.  The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with any Secured Party, Participant or
other Person, by reason of any Loan Document or any transaction relating
thereto.  Agent alone shall be authorized to determine whether any Accounts or
Inventory constitute Eligible Accounts or Eligible Inventory, whether to impose
or release any reserve, or whether any conditions to funding or to issuance of a
Letter of Credit have been satisfied, which determinations and judgments, if
exercised in good faith, shall exonerate Agent from liability to any Lender or
other Person for any error in judgment.
 
 
-69-

--------------------------------------------------------------------------------

 
 
12.1.2. Duties.  Agent shall not have any duties except those expressly set
forth in the Loan Documents.  The conferral upon Agent of any right shall not
imply a duty on Agent’s part to exercise such right, unless instructed to do so
by Required Lenders in accordance with this Agreement.
 
12.1.3. Agent Professionals.  Agent may perform its duties through agents and
employees.  Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional.  Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.
 
12.1.4. Instructions of Required Lenders.  The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by Applicable Law.  Agent may
request instructions from Required Lenders or other Secured Parties with respect
to any act (including the failure to act) in connection with any Loan Documents,
and may seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against all Claims that could be incurred by Agent
in connection with any act.  Agent shall be entitled to refrain from any act
until it has received such instructions or assurances, and Agent shall not incur
liability to any Person by reason of so refraining.  Instructions of Required
Lenders shall be binding upon all Secured Parties, and no Secured Party shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting in accordance with the instructions of Required
Lenders.  Notwithstanding the foregoing, instructions by and consent of specific
parties shall be required to the extent provided in Section 14.1.1.  In no event
shall Agent be required to take any action that, in its opinion, is contrary to
Applicable Law or any Loan Documents or could subject any Agent Indemnitee to
personal liability.
 
12.2. Agreements Regarding Collateral and Field Examination Reports.
 
12.2.1. Lien Releases; Care of Collateral.  Secured Parties authorize Agent to
release any Guaranty with respect to a Material Subsidiary and any Lien with
respect to any Collateral (a) upon Full Payment of the Obligations; (b) that is
the subject of an Asset Disposition which Borrower certifies in writing to Agent
is a Permitted Asset Disposition or a Lien which Borrower certifies is a
Permitted Lien entitled to priority over Agent’s Liens (and Agent may rely
conclusively on any such certificate without further inquiry); (c) that does not
constitute a material part of the Collateral; or (d) with the written consent of
all Lenders.  Secured  Parties authorize Agent to subordinate its Liens to any
Purchase Money Lien permitted hereunder.  Agent shall have no obligation to
assure that any Collateral exists or is owned by Borrower, or is cared for,
protected or insured, nor to assure that Agent’s Liens have been properly
created, perfected or enforced, or are entitled to any particular priority, nor
to exercise any duty of care with respect to any Collateral.
 
 
12.2.2. Possession of Collateral.  Agent and Secured Parties appoint each Lender
as agent (for the benefit of Secured Parties) for the purpose of perfecting
Liens in any Collateral held or controlled by such Lender, to the extent such
Liens are perfected by possession or control.  If any Lender obtains possession
or control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent’s request, deliver such Collateral to Agent or otherwise deal with such
Collateral in accordance with Agent’s instructions.
 
 
12.2.3. Reports.  Agent shall promptly forward to each Lender, when complete,
copies of any field audit, examination or appraisal report prepared by or for
Agent with respect to any Obligor or Collateral (“Report”).  Each Lender agrees
(a) that neither Bank of America nor Agent makes any representation or warranty
as to the accuracy or completeness of any Report, and shall not be liable for
any information contained in or omitted from any Report; (b) that the Reports
are not intended to be comprehensive audits or examinations, and that Agent or
any other Person performing any audit or
 
 
-70-

--------------------------------------------------------------------------------

 
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon Borrower’s books and records as well
as upon representations of Borrower’s officers and employees; and (c) to keep
all Reports confidential and strictly for such Lender’s internal use, and not to
distribute any Report (or the contents thereof) to any Person (except to such
Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Loans and other Obligations.  Absent
gross negligence, willful misconduct or bad faith of such Person, each Lender
agrees to indemnify and hold harmless Agent and any other Person preparing a
Report from any action such Lender may take as a result of or any conclusion it
may draw from any Report, as well as from any Claims arising as a direct or
indirect result of Agent furnishing a Report to such Lender.
 
12.3. Reliance By Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals.  Agent shall
have a reasonable and practicable amount of time to act upon any instruction,
notice or other communication under any Loan Document, and shall not be liable
for any delay in acting.
 
12.4. Action Upon Default.  Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from Borrower or Required
Lenders specifying the occurrence and nature thereof.  Agent shall promptly
forward such notice to all Lenders.  If any Lender acquires knowledge of a
Default, Event of Default or failure of such conditions, it shall promptly
notify Agent and the other Lenders thereof in writing.  Each Secured Party
agrees that, except as otherwise provided in any Loan Documents or with the
written consent of Agent and Required Lenders, it will not take any Enforcement
Action, accelerate Obligations (other than Secured Bank Product Obligations), or
exercise any right that it might otherwise have under Applicable Law to credit
bid at foreclosure sales, UCC sales or other similar dispositions of Collateral
or to assert any rights relating to any Collateral.  Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding.
 
12.5. Ratable Sharing.  If any Lender shall obtain any payment or reduction of
any Obligation, whether through set-off or otherwise, in excess of its share of
such Obligation, determined on a Pro Rata basis or in accordance with Section
5.6.1, as applicable, such Lender shall forthwith purchase from Agent, Issuing
Bank and the other Lenders such participations in the affected Obligation as are
necessary to cause the purchasing Lender to share the excess payment or
reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable.  If any of such payment or reduction is thereafter recovered from
the purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.  Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction.  No
Lender shall set off against any Dominion Account without the prior consent of
Agent.
 
12.6. Indemnification.  ABSENT GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH
OF THE AGENT INDEMNITEES, EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS (BUT WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER
ANY LOAN DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM
AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT
(IN THE CAPACITY OF AGENT) IN ACCORDANCE WITH THE TERMS HEREOF.
 
 
-71-

--------------------------------------------------------------------------------

 
 
In Agent’s discretion, it may reserve for any such Claims made against an Agent
Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order or
settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties.  If Agent is sued by any
receiver, bankruptcy trustee, debtor-in-possession or other Person for any
alleged preference or fraudulent transfer, then any monies paid by Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including reasonable attorneys’ fees) incurred in the defense of
same, shall be promptly reimbursed to Agent by each Lender to the extent of its
Pro Rata share.
 
12.7. Limitation on Responsibilities of Agent.  Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct.  Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents.  Agent does not
make any express or implied warranty, representation or guarantee to Secured
Parties with respect to any Obligations, Collateral, Loan Documents or
Obligor.  No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents; the execution, validity, genuineness, effectiveness or
enforceability of any Loan Documents; the genuineness, enforceability,
collectibility, value, sufficiency, location or existence of any Collateral, or
the validity, extent, perfection or priority of any Lien therein; the validity,
enforceability or collectibility of any Obligations; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor or Account Debtor.  No Agent Indemnitee shall have any
obligation to any Secured Party to ascertain or inquire into the existence of
any Default or Event of Default, the observance or performance by any Obligor of
any terms of the Loan Documents, or the satisfaction of any conditions precedent
contained in any Loan Documents, except that Agent shall confirm receipt of the
documents to be delivered to Agent on the Closing Date pursuant to Section 6.1.
 
12.8. Successor Agent and Co-Agents.
 
12.8.1. Resignation; Successor Agent.  Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrower.  Upon receipt
of such notice, Required Lenders shall have the right to appoint a successor
Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b) a
commercial bank that is organized under the laws of the United States or any
state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Default or Event of Default exists) is reasonably
acceptable to Borrower.  If no successor agent is appointed prior to the
effective date of the resignation of Agent, then Agent may appoint a successor
agent from among Lenders or, if no Lender accepts such role, Agent may appoint
Required Lenders as successor Agent.  Upon acceptance by a successor Agent of an
appointment to serve as Agent hereunder, or upon appointment of Required Lenders
as successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the powers and duties of the retiring Agent without further act,
and the retiring Agent shall be discharged from its duties and obligations
hereunder but shall continue to have the benefits of the indemnification set
forth in Sections 12.6 and 14.2.  Notwithstanding any Agent’s resignation, the
provisions of this Section 12 shall continue in effect for its benefit with
respect to any actions taken or omitted to be taken by it while Agent.  Any
successor to Bank of America by merger or acquisition of stock or this loan
shall continue to be Agent hereunder without further act on the part of the
parties hereto, unless such successor resigns as provided above.  If Agent has,
or has a direct or indirect parent company that has, become the subject of an
Insolvency Proceeding or taken any action in furtherance thereof, Agent shall
resign at the request of Required Lenders.
 
12.8.2. Separate Collateral Agent.  It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction.  If Agent
believes that it may be limited in the exercise of any rights or
 
 
-72-

--------------------------------------------------------------------------------

 
 
remedies under the Loan Documents due to any Applicable Law, Agent may appoint
an additional Person who is not so limited, as a separate collateral agent or
co-collateral agent.  If Agent so appoints a collateral agent or co-collateral
agent, each right and remedy intended to be available to Agent under the Loan
Documents shall also be vested in such separate agent.  Every covenant and
obligation necessary to the exercise thereof by such agent shall run to and be
enforceable by it as well as Agent.  Secured Parties shall execute and deliver
such documents as Agent deems appropriate to vest any rights or remedies in such
agent.  If any collateral agent or co-collateral agent shall die or dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of such agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.
 
12.9. Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder.  Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors.  Each Secured Party
further acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents.  Except
for notices, reports and other information expressly requested by a Lender,
Agent shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.
 
12.10. Replacement of Certain Lenders.  If a Lender (a) fails to give its
consent to any amendment, waiver or action for which consent of all Lenders was
required and Required Lenders consented, or (b) is a Defaulting Lender, then, in
addition to any other rights and remedies that any Person may have, Borrower may
(at Borrower’s sole cost and expense, including the payment of any applicable
processing fee), by notice to such Lender within 120 days after such event,
require such Lender to assign all of its rights and obligations under the Loan
Documents to an Eligible Assignee(s), pursuant to appropriate Assignment and
Acceptance(s), within 20 days after the notice.  Agent is irrevocably appointed
as attorney-in-fact to execute any such Assignment and Acceptance if the Lender
fails to execute it.  Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents, including all principal, interest, fees and other amounts owing to
such Lender hereunder through the date of assignment.
 
12.11. Remittance of Payments and Collections.
 
12.11.1. Remittances Generally.  All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds.  If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. (Central
Time) on a Business Day, payment shall be made by Lender not later than 1:00
p.m. (Central Time) on such day, and if request is made after 11:00 a.m.
(Central Time), then payment shall be made by 11:00 a.m. (Central Time) on the
next Business Day.  Payment by Agent to any Secured Party shall be made by wire
transfer, in the type of funds received by Agent.  Any such payment shall be
subject to Agent’s right of offset for any amounts due from such payee under the
Loan Documents.
 
12.11.2. Failure to Pay.  If any Secured Party fails to pay any amount when due
by it to Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate
 
 
-73-

--------------------------------------------------------------------------------

 
 
determined by Agent as customary in the banking industry for interbank
compensation.  In no event shall Borrower be entitled to receive credit for any
interest paid by a Secured Party to Agent, nor shall any Defaulting Lender be
entitled to interest on any amounts held by Agent pursuant to Section 4.2.
 
12.11.3. Recovery of Payments.  If Agent pays any amount to a Secured Party in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from each Secured Party that received it.  If Agent determines at any time that
an amount received under any Loan Document must be returned to an Obligor or
paid to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, Agent shall not be required
to distribute such amount to any Lender.  If any amounts received and applied by
Agent to any Obligations are later required to be returned by Agent pursuant to
Applicable Law, each Lender shall pay to Agent, on demand, such Lender’s Pro
Rata share of the amounts required to be returned.
 
12.12. Agent in its Individual Capacity.  As a Lender, Bank of America shall
have the same rights and remedies under the other Loan Documents as any other
Lender, and the terms “Lenders,” “Required Lenders” or any similar term shall
include Bank of America in its capacity as a Lender.  Each of Bank of America
and its Affiliates may accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, provide Bank Products to, act as trustee
under indentures of, serve as financial or other advisor to, and generally
engage in any kind of business with, Obligors and their Affiliates, as if Bank
of America were any other bank, without any duty to account therefor (including
any fees or other consideration received in connection therewith) to the other
Lenders.  In their individual capacities, Bank of America and its Affiliates may
receive information regarding Obligors, their Affiliates and their Account
Debtors (including information subject to confidentiality obligations), and each
Secured Party agrees that Bank of America and its Affiliates shall be under no
obligation to provide such information to any Secured Party, if acquired in such
individual capacity and not as Agent hereunder.
 
12.13. Agent Titles.  Each Lender, other than Bank of America, that is
designated (on the cover page of this Agreement or otherwise) by Bank of America
as an “Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.
 
12.14. Bank Product Providers.  Each Secured Bank Product Provider, by delivery
of a notice to Agent of a Bank Product, agrees to be bound by Section 5.6 and
this Section 12.  Absent gross negligence, willful misconduct or bad faith of
such Agent Indemnitee, each Secured Bank Product Provider shall indemnify and
hold harmless each Agent Indemnitee, to the extent not reimbursed by Obligors,
against all Claims that may be incurred by or asserted against any Agent
Indemnitee in connection with such provider’s Secured Bank Product Obligations.
 
12.15. No Third Party Beneficiaries.  This Section 12 (except with respect to
Borrower’s rights under Sections 12.8 and 12.10) is an agreement solely among
Secured Parties and Agent, and shall survive Full Payment of the
Obligations.  This Section 12 (except with respect to Borrower’s rights under
Sections 12.8 and 12.10) does not confer any rights or benefits upon Borrower or
any other Person.  As between Borrower and Agent, any action that Agent may take
under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.
 
12.16. Withholding.  To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax.  If any payment has been made to
any Lender by the Administrative Agent without the applicable withholding Tax
being withheld from such payment and the Administrative Agent has paid over the
applicable withholding Tax to the Internal Revenue Service or any other
Governmental Authority, or the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative
 
 
-74-

--------------------------------------------------------------------------------

 
 
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.
 
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
 
13.1. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of Borrower, Agent, Lenders, Secured Parties, and their respective
successors and permitted assigns, except that (a) Borrower shall not have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section
13.3.  Agent may treat the Person which made any Loan as the owner thereof for
all purposes until such Person makes an assignment in accordance with Section
13.3.  Any authorization or consent of a Lender shall be conclusive and binding
on any subsequent transferee or assignee of such Lender.
 
13.2. Participations.
 
13.2.1. Permitted Participants; Effect.  Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents.  Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrower shall be determined as if such Lender
had not sold such participating interests, and Borrower and Agent shall continue
to deal solely and directly with such Lender in connection with the Loan
Documents.  Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 unless Borrower agrees otherwise in
writing.
 
13.2.2. Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
Borrower, Guarantor (except in respect of a Permitted Asset Disposition of such
Guarantor) or substantial portion of the Collateral.
 
13.2.3. Benefit of Set-Off.  Borrower agrees that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it to the maximum extent permitted by Applicable Law.  By exercising any such
applicable right of set-off, a Participant agrees to share with Lenders all
amounts received through its set-off, in accordance with Section 12.5 as if such
Participant were a Lender.
 
13.2.4. Participant Register.  Each Lender that sells a participation, acting
solely for this purpose as a non-fiduciary agent of Borrower solely for United
States federal tax purposes, shall maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the
 
 
-75-

--------------------------------------------------------------------------------

 
 
“Participant Register”).  No Lender shall have any obligation to disclose all or
any portion of any Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Loans or other rights or obligations under any Loan Document), except to the
extent that such disclosure is necessary to establish that the Commitments,
Loans or other rights or obligations are in registered form under Treasury
Regulation Section 5f.103-1(c).  Unless otherwise required by the Internal
Revenue Service, any disclosure required by the foregoing sentence shall be made
by the relevant Lender directly and solely to the Internal Revenue Service.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender, Borrower and the Agent shall treat each person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.
 
13.3. Assignments.
 
13.3.1. Permitted Assignments.  A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent and, so long as a Specified Event of Default has not
occurred, Borrower in its/their discretion) and integral multiples of $1,000,000
in excess of that amount; (b) except in the case of an assignment in whole of a
Lender’s rights and obligations, the aggregate amount of the Commitments
retained by the transferor Lender is at least $5,000,000 (unless otherwise
agreed by Agent and, so long as a Specified Event of Default has not occurred,
Borrower in its/their discretion); and (c) the parties to each such assignment
shall execute and deliver to Agent, for its acceptance and recording, an
Assignment and Acceptance.  Nothing herein shall limit the right of a Lender to
pledge or assign any rights under the Loan Documents to (i) any Federal Reserve
Bank or the United States Treasury as collateral security pursuant to Regulation
A of the Board of Governors and any Operating Circular issued by such Federal
Reserve Bank, or (ii) counterparties to swap agreements relating to any Loans;
provided, however, that any payment by Borrower to the assigning Lender in
respect of any Obligations assigned as described in this sentence shall satisfy
Borrower’s obligations hereunder to the extent of such payment, and no such
assignment shall release the assigning Lender from its obligations hereunder.
 
13.3.2. Effect; Effective Date.  Upon delivery to Agent of an assignment notice
in the form of Exhibit D and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 13.3.  From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender
thereunder.  Upon consummation of an assignment, the transferor Lender, Agent
and Borrower shall make appropriate arrangements for issuance of replacement
and/or new Notes, as applicable.  The transferee Lender shall comply with
Section 5.10 and deliver, upon request, an administrative questionnaire
reasonably satisfactory to Agent.
 
13.3.3. Certain Assignees.  No assignment or participation may be made to
Borrower, an Affiliate of Borrower, a Defaulting Lender or a natural person.  In
connection with any assignment by a Defaulting Lender, such assignment shall be
effective only upon payment by the Eligible Assignee or Defaulting Lender to
Agent of an aggregate amount sufficient, upon distribution (through direct
payment, purchases of participations or other compensating actions as Agent
deems appropriate), (a) to satisfy all funding and payment liabilities then
owing by the Defaulting Lenders hereunder, and (b) to acquire its Pro Rata share
of all Loans and LC Obligations.  If an assignment by a Defaulting Lender shall
become effective under Applicable Law for any reason without compliance with the
foregoing sentence, then the assignee shall be deemed a Defaulting Lender for
all purposes until such compliance occurs.
 
13.3.4. Register.  The Agent, acting for this purpose as an agent of Borrower
solely for tax purposes and solely with respect to the actions described in this
Section 13.3.4, shall establish and
 
 
-76-

--------------------------------------------------------------------------------

 
 
maintain at one of its offices a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
related stated interest amounts) of the Loans and LC Obligations owing to, each
Lender pursuant to the terms hereof from time to time and any assignment of any
such interest (the “Register”).  The entries in the Register shall be
conclusive, absent manifest error, and Borrower, the Agent, the Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by Borrower, the Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior
notice.  Notwithstanding anything to the contrary contained in this Agreement,
the Obligations (including the obligations to participate in Swingline Loans)
are intended to be treated as registered obligations for U.S. federal income tax
purposes.  Any right or title in or to any Obligations (including with respect
to the principal amount and any interest thereon) may only be assigned or
otherwise transferred through the Register.  This Section 13.3.4 shall be
construed so that the Obligations are at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the
Code, Treasury Regulations Section 5f.103-1 and any other related regulations
(or any successor provisions of the Code or such regulations).
 
SECTION 14. MISCELLANEOUS
 
14.1. Consents, Amendments and Waivers.
 
14.1.1. Amendment.  No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that
 
(a)           without the prior written consent of Agent, no modification shall
be effective with respect to any provision in a Loan Document that relates to
any rights, duties or discretion of Agent;
 
(b)           without the prior written consent of Issuing Bank, no modification
shall be effective with respect to any LC Obligations, Section 2.3 or any other
provision in a Loan Document that relates to any rights, duties or discretion of
Issuing Bank;
 
(c)           without the prior written consent of each affected Lender,
including a Defaulting Lender, no modification shall be effective that would (i)
increase the Commitment of such Lender; (ii) reduce the amount of, or waive or
delay a scheduled payment of, any principal, interest or fees payable to such
Lender (except as provided in Section 4.2); (iii) extend the Revolver
Termination Date applicable to such Lender’s Obligations; or (iv) amend this
clause (c);
 
(d)           without the prior written consent of all Lenders (except any
Defaulting Lender), no modification shall be effective that would (i) alter
Section 5.6, 7.1 (except to add Collateral) or 14.1.1; (ii) amend the
definitions of Borrowing Base (and the defined terms used in such definition)
which has the effect of increasing Availability, Pro Rata or Required Lenders;
(iii) increase any advance rate or increase total Commitments; (iv) release all
or substantially all of the Collateral, except as currently contemplated by the
Loan Documents; or (v) release any Obligor from liability for any Obligations,
unless pursuant to a Permitted Asset Disposition of such Obligor; and
 
(e)           without the prior written consent of a Secured Bank Product
Provider, no modification shall be effective that affects its relative payment
priority under Section 5.6.
 
14.1.2. Limitations.  The agreement of Borrower shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves.  Only the consent of the parties to the Fee
 
 
-77-

--------------------------------------------------------------------------------

 
 
Letter or any agreement relating to a Bank Product shall be required for any
modification of such agreement, and any non-Lender that is party to a Bank
Product agreement shall have no other right to consent to or participate in any
manner in modification of any other Loan Document.  The making of any Loans or
issuance of any Letter of Credit during the existence of a Default or Event of
Default shall not be deemed to constitute a waiver of such Default or Event of
Default, nor to establish a course of dealing.  Any waiver or consent granted by
Lenders hereunder shall be effective only if in writing, and then only in the
specific instance and for the specific purpose for which it is given.
 
14.1.3. Payment for Consents.  Borrower will not, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.
 
14.2. Indemnity.  BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE; provided, however, that in no event shall Borrower
or any Obligor party to a Loan Document have any obligation hereunder or
thereunder to indemnify or hold harmless an Indemnitee with respect to a Claim
to the extent that such Claim is determined in a final, non-appealable judgment
by a court of competent jurisdiction to result from the gross negligence, bad
faith or willful misconduct of such Indemnitee or such Indemnitee’s officers,
directors or employees.  Each Indemnitee shall consult with Borrower with
respect to the defense of any of the foregoing.  In no event shall Borrower or
any Indemnitee have any liability for any special, indirect, consequential or
punitive damages; provided, that this sentence shall not limit the
indemnification obligations of Borrower under this Agreement.  Borrower shall
not be liable for any settlement of any proceeding effected without Borrower’s
prior written consent (which consent shall not be unreasonably withheld), but if
settled with such written consent, or if there is a final judgment against an
Indemnitee in any such proceeding, Borrower agrees to indemnify and hold
harmless each Indemnitee in the manner set forth above.
 
14.3. Notices and Communications.
 
14.3.1. Notice Address.  Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be given in writing and addressed
to the party to be notified as follows:
 
(i)           if to Borrower:
 
AK Steel Corporation
9227 Centre Pointe Drive
West Chester, OH 45069
Attention: David Horn
Electronic mail: David.Horn@aksteel.com
Telecopy no: 513-425-2302


                                with a copy to:


AK Steel Corporation
9227 Centre Pointe Drive
West Chester, OH 45069
Attention: Joseph C. Alter
Electronic mail: Joe.Alter@aksteel.com
Telecopy no: 513-425-5607
 
 
 
-78-

--------------------------------------------------------------------------------

 
 
and a further copy to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Morgan Bale
Electronic mail: morgan.bale@weil.com
Telecopy no: 212-310-8007
 
(ii)           if to any other Person, at its address shown on the signature
pages hereof (or, in the case of a Person who becomes a Lender after the Closing
Date, at the address shown on its Assignment and Acceptance), or at such other
address as a party may hereafter specify by notice in accordance with this
Section 14.3.
 
Each such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged.  Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2, 4.1.1 or
5.3.3 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent.  Any written notice or
other communication that is not sent in conformity with the foregoing provisions
shall nevertheless be effective on the date actually received by the noticed
party.
 
14.3.2. Electronic Communications; Voice Mail.  Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4.  Agent and Lenders make no
assurances as to the privacy and security of electronic
communications.  Electronic and voice mail may not be used as effective notice
under the Loan Documents.
 
14.3.3. Non-Conforming Communications.  Agent and Lenders may rely upon any
notices purportedly given by or on behalf of Borrower even if such notices were
not made in a manner specified herein, were incomplete or were not confirmed, or
if the terms thereof, as understood by the recipient, varied from a later
confirmation.  Borrower shall indemnify and hold harmless each Indemnitee from
any liabilities, losses, costs and expenses arising from any telephonic
communication purportedly given by or on behalf of Borrower.
 
14.4. Performance of Borrower’s Obligations.  Agent may, in its discretion at
any time when an Event of Default has occurred and is continuing, at Borrower’s
reasonable expense, pay any amount or do any act required of Borrower under any
Loan Documents or otherwise lawfully requested by Agent to (a) enforce any Loan
Documents or collect any Obligations; (b) protect, insure, maintain or realize
upon any Collateral; or (c) defend or maintain the validity or priority of
Agent’s Liens in any Collateral, including any payment of a judgment, insurance
premium, warehouse charge, finishing or processing charge, or landlord claim, or
any discharge of a Lien.  All payments, costs and expenses (including
Extraordinary Expenses) of Agent under this Section shall be reimbursed to Agent
by Borrower, on demand, with interest from the date incurred to the date of
payment thereof at the Default Rate applicable to Base Rate Revolver Loans.  Any
payment made or action taken by Agent under this Section shall be without
prejudice to any right to assert an Event of Default or to exercise any other
rights or remedies under the Loan Documents.
 
 
-79-

--------------------------------------------------------------------------------

 
 
14.5. Credit Inquiries.  Borrower hereby authorizes Agent and Lenders (but they
shall have no obligation) to respond to usual and customary credit inquiries
from third parties concerning Borrower or any Subsidiary.
 
14.6. Severability.  Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
 
14.7. Cumulative Effect; Conflict of Terms.  The provisions of the Loan
Documents are cumulative.  The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided.  Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.
 
14.8. Counterparts.  Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties
hereto.  Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.
 
14.9. Entire Agreement.  Time is of the essence of the Loan Documents.  The Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
 
14.10. Obligations of Lenders.  The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender.  Amounts payable hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled, to the extent
not otherwise restricted hereunder, to protect and enforce its rights arising
out of the Loan Documents.  It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such
purposes.  Nothing in this Agreement and no action of Agent, Lenders or any
other Secured Party pursuant to the Loan Documents or otherwise shall be deemed
to constitute Agent and any Secured Party to be a partnership, association,
joint venture or any other kind of entity, nor to constitute control of any
Obligor.  In connection with all aspects of each transaction contemplated by any
Loan Document, Borrower acknowledges that (a)(i) this credit facility and any
related arranging or other services by Agent, any Lender, any of their
Affiliates or any arranger are arm’s-length commercial transactions between
Borrower and such Person; (ii) Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate; and
(iii) Borrower is capable of evaluating, and understand and accept, the terms,
risks and conditions of the transactions contemplated by the Loan Documents; (b)
each of Agent, Lenders, their Affiliates and any arrangers is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for Borrower, any of its Affiliates or any other Person, and
has no obligation with respect to the transaction contemplated by the Loan
Documents except as expressly set forth therein; and (c) Agent, Lenders, their
Affiliates and any arranger may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower and its Affiliates, and
have no obligation to disclose any of such interests to Borrower or its
Affiliates.  To the fullest extent permitted by Applicable Law, Borrower hereby
waives and releases any claims that it may have against Agent, Lenders, their
Affiliates and any arranger with respect to any breach of agency or fiduciary
duty in connection with any transaction contemplated by a Loan Document.  Agent,
each Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lender Parties”), may have economic
 
 
-80-

--------------------------------------------------------------------------------

 
 
interests that conflict with those of the Obligors, their stockholders and/or
their affiliates.  Each Obligor agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender Party, on the one hand,
and such Obligor, its stockholders or its affiliates, on the other.  The
Obligors acknowledge and agree that (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lender Parties,
on the one hand, and the Obligors, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Lender Party has assumed
any advisory or fiduciary responsibility in favor of any Obligor, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender Party has advised,
is currently advising or will advise any Obligor, its stockholders or its
Affiliates on other matters) or any other obligation to any Obligor except the
obligations expressly set forth in the Loan Documents and (y) each Lender Party
is acting solely as principal and not as the agent or fiduciary of any Obligor,
its management, stockholders, creditors or any other Person.  Each Obligor
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  Each Obligor agrees that it will not claim that any
Lender Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Obligor, in connection with such transaction
or the process leading thereto.
 
14.11. Confidentiality.  Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
insurers and reinsurers, advisors and representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it or its Affiliates (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), in which case Agent, Lender or Issuing Bank shall (other than in
connection with any examination of the financial condition or other routine
examination of such Person by such regulatory authority) notify Borrower
thereof  to the extent lawfully permitted to do so; (c) to the extent required
by Applicable Law or by any subpoena or similar legal process (in which case
Agent, Lender or Issuing Bank shall notify Borrower to the extent lawfully
permitted to do so); (d) to any other party hereto; (e) in connection with the
exercise of any remedies, the enforcement of any rights, or any action or
proceeding relating to any Loan Documents; (f) subject to an agreement
containing provisions substantially the same, or at least as restrictive, as
those of this Section, to any Transferee or any actual or prospective party (or
its advisors) to any Bank Product; (g) with the consent of Borrower; or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to Agent, any
Lender, Issuing Bank or any of their Affiliates on a nonconfidential basis from
a source other than Borrower.  Notwithstanding the foregoing, Agent and Lenders
may issue and disseminate to the public general information describing this
credit facility, including the names and addresses of Borrower and a general
description of Borrower’s businesses, and may use Borrower’s name, logo,
trademarks or product photographs in advertising and other promotional
materials.  For purposes of this Section, “Information” means all information
received from an Obligor or Subsidiary relating to it or its business, other
than any information that is available to Agent, any Lender or Issuing Bank on a
nonconfidential basis prior to disclosure by the Obligor or Subsidiary, provided
that, in the case of information received from an Obligor or Subsidiary after
the date hereof, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information pursuant to this Section shall be considered to have complied with
its obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.  Each of Agent, Lenders and Issuing Bank
acknowledges that (i) Information may include material non-public information
concerning an Obligor or Subsidiary; (ii) it has developed compliance procedures
regarding the use of
 
 
-81-

--------------------------------------------------------------------------------

 
 
material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law, including federal and
state securities laws.  Notwithstanding the foregoing, the confidentiality
provisions contained in this Agreement shall not prohibit disclosures to any
trustee, administrator, collateral manager, servicer, backup servicer, lender,
rating agency or secured party of any special purpose funding vehicles (each, an
“SPV”) or its affiliates in connection with the evaluation, administration,
servicing of, or the reporting on, the assets or securitization activities of
such SPV or its affiliates (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential).
 
14.12. Certifications Regarding Indentures.  Borrower certifies to Agent and
Lenders that neither the execution or performance of the Loan Documents nor the
incurrence of any Obligations by Borrower violates the Existing 2020 Senior
Notes (or the indenture executed in connection therewith).
 
14.13. GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
14.14. Consent to Forum.  EACH PARTY HERETO HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY
LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT.  EACH PARTY HERETO IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1.  Nothing herein shall limit the right of Agent or any Lender to
bring proceedings against any Obligor in any other court, nor limit the right of
any party to serve process in any other manner permitted by Applicable
Law.  Nothing in this Agreement shall be deemed to preclude enforcement by Agent
of any judgment or order obtained in any forum or jurisdiction.
 
14.15. Waivers.  To the fullest extent permitted by Applicable Law, Borrower
waives (a) the right to trial by jury (which Agent and each Lender hereby also
waives) in any proceeding or dispute of any kind relating in any way to any Loan
Documents, Obligations or Collateral; (b) presentment, demand, protest, notice
of presentment, default, non-payment, maturity, release, compromise, settlement,
extension or renewal of any commercial paper, accounts, documents, instruments,
chattel paper and guaranties at any time held by Agent on which Borrower may in
any way be liable, and hereby ratifies anything Agent may do in this regard;
(c) notice prior to taking possession or control of any Collateral; (d) any bond
or security that might be required by a court prior to allowing Agent to
exercise any rights or remedies; (e) the benefit of all valuation, appraisement
and exemption laws; (f) any claim, on any theory of liability, for special,
indirect, consequential, exemplary or punitive damages (as opposed to direct or
actual damages) (which Agent and each Lender hereby also waives) in any way
relating to any Enforcement Action, Obligations, Loan Documents or transactions
relating thereto; and (g) notice of acceptance hereof.  Borrower acknowledges
that the foregoing waivers are a material inducement to Agent, Issuing Bank and
Lenders entering into this Agreement and that they are relying upon the
foregoing in their dealings with Borrower.  Borrower, Agent and each Lender has
reviewed the foregoing waivers with its respective legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation
 
 
-82-

--------------------------------------------------------------------------------

 
 
with legal counsel.  In the event of litigation, this Agreement may be filed as
a written consent to a trial by the court.
 
14.16. Patriot Act Notice.  Agent and Lenders hereby notify Borrower that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies Borrower, including its
legal name, address, tax ID number and other information that will allow Agent
and Lenders to identify it in accordance with the Patriot Act.  Agent and
Lenders will also require information regarding each personal guarantor, if any,
and may require information regarding Borrower’s management and owners, such as
legal name, address, social security number and date of birth.
 
[Remainder of page intentionally left blank; signatures begin on following page]
 


 



 
 
-83-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
 
 

   BORROWER:            AK STEEL CORPORATION            By: /s/ Albert E.
Ferrara, Jr.       Name:  Albert E. Ferrara, Jr.      Title:  Senior Vice
President, Finance and CFO      Address:  9227 Centre Pointe Drive        West
Chester, OH 45069                        Attn:  David E. Westcott, Treasurer    
   Telecopy:  (513) 425-5580          

 

 
[Signature Page to Loan and Security Agreement]
 
 

--------------------------------------------------------------------------------

 

 

   AGENT AND LENDERS:            BANK OF AMERICA, N.A.,      as Agent and Lender
           By:  /s/ Brian Conole      Name:  Brian Conole      Title:  Senior
Vice President      Address:  Bank of Amererica, N.A.        20975 Swenson Drive
       Waukesha, WI  53186                Attn:  Brian Conole        Telecopy:
 (262) 207-3347          


 
 
[Signature Page to Loan and Security Agreement]
 

--------------------------------------------------------------------------------

 
 
 
 

   Wells Fargo Capital Finance, LLC.            By:  /s/ Mark Bradford    
 Name:  Mark Bradford      Title:  Sr. Vice President       Address:  301 S.
College Street        Charlotte, NC  28202                        Attn:        
 Telecopy:   (704) 374-2703        


[Signature Page to Loan and Security Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

   JPMorgan Chase Bank, N.A.,      as Lender      By:  /s/ Matthew A. Brewer    
 Name:  Matthew A. Brewer      Title:  Vice President       Address:  1300 East
9th Street, FL 13        Cleveland, OH  44114                        Attn:
 Account Executive        Telecopy:  (216) 781-2071          

 
 
[Signature Page to Loan and Security Agreement]
 

--------------------------------------------------------------------------------

 
 

   Deutsche Bank Trust Company Americas            By:  /s/ Marcus M. Tarkington
     Name:  Marcus M. Tarkington      Title:  Vice President      Address:  60
Wall Street NYC60-4305        New York,  New York  10005-2836                  
     Attn:  Marcus M. Tarkington        Telecopy:  (212) 553-3080            
 By:   /s/ Michael Getz      Name:  Michael Getz      Title:  Vice President  

 
 
[Signature Page to Loan and Security Agreement]
 

--------------------------------------------------------------------------------

 
 
 
 

   CITIBANK, N.A., as Lender            By:  /s/ Brendan Mackay      Name:
 Brendan Mackay      Title:  Director      Address:  390 Greenwich St, 1st Floor
       New York, NY  10013                        Attn:          Telecopy:      
   

 
 
 
 
[Signature Page to Loan and Security Agreement]
 

--------------------------------------------------------------------------------

 
 
 

   PNC Bank, National Association            By:  /s/ Susan J. Dimmick    
 Name:  Susan J. Dimmick      Title:  Senior Vice President      Address:  PNC
Bank, National Association        225 Fifth Avenue        Pittsburg, PA  15222  
             Attn:  Susan Dimmick        Telecopy:  (412) 762-6484          

 
 
[Signature Page to Loan and Security Agreement]
 

--------------------------------------------------------------------------------

 
 
 

   FIFTH THIRD BANK            By:  /s/ Megan Szewc      Name:  Megal Szewc    
 Title:  Vice President      Address:  38 Fountain Square Plaza        MD109046
       Cincinnati, OH  45263                Attn:  Megan Szewc        Telecopy:
 (513) 534-5947          

 
 
[Signature Page to Loan and Security Agreement]
 

--------------------------------------------------------------------------------

 
 

  Credit Suisse AG, Cayman Islands Branch            By:  /s/ Shaheen Malik    
 Name:  Shaheen Malik      Title: Vice President              By:  /s/ Rahul
Parmar      Name:  Rahul Parmar      Title:  Associate              Address:  11
Madison Avenue        New York, New York  10010                        Attn:    
     Telecopy:            

 
 
[Signature Page to Loan and Security Agreement]
 

--------------------------------------------------------------------------------

 
 

   MORGAN STANLEY BANK, N.A.            By:  /s/ Sherrese Clarke      Name:
 Sherrese Clarke      Title:  Authorized Signatory      Address:  Morgan Stanley
       One Utah Center        201 South Main Street, 5th Floor        Salt Lake
City, Utah  84111                Attn:  Carrie Johnson        Phone:  (801)
236-3655        Telecopy:  +1(212) 507-5010          

 
 
[Signature Page to Loan and Security Agreement]
 

--------------------------------------------------------------------------------

 
 

   U.S. Bank National Association            By:  /s/ Matthew Kasper      Name:
 Matthew Kasper      Title:  Relationship Manager      Address:  425 Walnut
Street        CN-OH-W14S        Cincinnati, OH  45202                Attn:
 Matthew Kasper        Telecopy:  (513) 632-2030  
 
     

 
 
[Signature Page to Loan and Security Agreement]
 

--------------------------------------------------------------------------------

 
 

   BARCLAYS BANK PLC            By:  /s/ David Barton      Name:  David Barton  
   Title:  Director      Address:  745 Seventh Avenue        New York, New York 
10019                        Attn:  Allen Huang        Telecopy:  +1 (212)
526-5115          

 
 
[Signature Page to Loan and Security Agreement]
 

--------------------------------------------------------------------------------

 
 

   GOLDMAN SACHS BANK USA            By:  /s/ Mark Walton      Name:  Mark
Walton      Title:  Authorized Signatory      Address:  200 West Street      
 New York, NY  10282                        Attn:  Lauren Day        Telecopy:
 (917) 977-3966          

 
 
[Signature Page to Loan and Security Agreement]
 

--------------------------------------------------------------------------------

 
 
 

   UBS LOAN FINANCE LLC            By:  /s/ Mary Evans      Name:  Mary Evans  
   Title:  Associate Director              By:   /s/ Irja R. Otsa      Name:
 Irja R. Otsa      Title:  Associate Director              Address:  677
Washington Blvd.        Stamford, CT  06901                        Attn:  Daniel
Goldenberg        Telecopy:  (203) 719-3390    

 
 
[Signature Page to Loan and Security Agreement]
 

--------------------------------------------------------------------------------

 
 

   Societe Generale            By:  /s/ Steven Silverstein      Name:  Steven
Silverstein      Title:  Director      Address:  1221 Avenue of the Americas    
   New York, NY  10020                        Attn:  Steve Silverstein      
 Telecopy:  (212) 278-7953          

 
 
[Signature Page to Loan and Security Agreement]
 

--------------------------------------------------------------------------------

 
 

   Capital One Leverage Finance Corp.            By:  /s/ Ari Kaplan      Name:
 Ari Kaplan      Title:  Sr. Vice President      Address:  1415 West 22nd Street
Suite 750E        Chicago, IL  60523                        Attn:  Ari Kaplan  
     Telecopy:  (630) 684-0228          

 
 
[Signature Page to Loan and Security Agreement]
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
to
Loan and Security Agreement




REVOLVER NOTE
 
[Date]
$___________________
New York, New York



AK STEEL CORPORATION, a Delaware corporation (“Borrower”), for value received,
hereby unconditionally promises to pay ____________________________ (“Lender”),
the principal sum of ______________________________ DOLLARS ($___________), or
such lesser amount as may be advanced by Lender as Revolver Loans and owing as
LC Obligations from time to time under the Loan Agreement described below,
together with all accrued and unpaid interest thereon.  Terms are used herein as
defined in the Loan and Security Agreement dated as of April 28, 2011, among
Borrower, Bank of America, N.A., as Agent, Lender, and certain other financial
institutions, as such agreement may be amended, modified, renewed or extended
from time to time (“Loan Agreement”).
 
Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement.  This Note is issued pursuant
to and evidences Revolver Loans and LC Obligations under the Loan Agreement, to
which reference is made for a statement of the rights and obligations of Lender
and the duties and obligations of Borrower.  The Loan Agreement contains
provisions for acceleration of the maturity of this Note upon the happening of
certain stated events, and for the borrowing, prepayment and reborrowing of
amounts upon specified terms and conditions.
 
The holder of this Note is hereby authorized by Borrower to record on a schedule
annexed to this Note (or on a supplemental schedule) the amounts owing with
respect to Revolver Loans and LC Obligations, and the payment thereof.  Failure
to make any notation, however, shall not affect the rights of the holder of this
Note or any obligations of Borrower hereunder or under any other Loan Documents.
 
Time is of the essence of this Note.  Borrower and all endorsers, sureties and
guarantors of this Note hereby severally waive to the extent permitted by
Applicable Law demand, presentment for payment, protest, notice of protest,
notice of intention to accelerate the maturity of this Note, diligence in
collecting, the bringing of any suit against any party, and any notice of or
defense on account of any extensions, renewals, partial payments, or changes in
any manner of or in this Note or in any of its terms, provisions and covenants,
or any releases or substitutions of any security, or any delay, indulgence or
other act of any trustee or any holder hereof, whether before or after maturity.
 
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrower or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that Borrower not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrower under Applicable Law.
 
This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.
 


 
Attest:
_____________________________________
Secretary
 
[Seal]
AK STEEL CORPORATION
By__________________________________________
     Title:



 

 
- 2 - 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
to
Loan and Security Agreement

NOTICE OF BORROWING


                      Date:  __________ ___, 20__
To:
Bank of America, N.A. as agent (“Agent”) for the financial institutions
(“Lenders”) party to that certain Loan and Security Agreement dated as of April
___, 2011 (as the same may be amended, modified, renewed or extended from time
to time, the “Loan Agreement”; terms used herein and not defined herein shall
have the meanings assigned to such terms in the Loan Agreement) among AK Steel
Corporation (“Borrower”), Lenders, and Agent.



Ladies and Gentlemen:
Borrower hereby gives you irrevocable notice pursuant to Section 4.1 of the Loan
Agreement that it requests a Borrowing pursuant to the following terms:
 
1.  
The Business Day of the proposed Borrowing is _________ __, 20__.

2.  
The aggregate amount of the proposed Borrowing is $_____________.

3.  
The Borrowing is to be comprised of [Base Rate Loans] [LIBOR Loans].

4.  
The duration of the Interest Period for the LIBOR Loans, if any, included in the
Borrowing shall be _____ months.



The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:
 
(a) No Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing;
 
(b) The representations and warranties of each Obligor contained in the Loan
Documents are true and correct in all material respects (without giving effect
to any materiality qualifier contained therein) expect to the extent expressly
relating to an earlier date;
 
(c) Neither the execution or the performance of the Loan Documents nor the
incurrence of any Obligations by the Borrower violates the Existing 2020 Senior
Notes (or the indenture executed in connection therewith); and
 
 
 

--------------------------------------------------------------------------------

 
 
(d) The proposed Borrowing will not cause the aggregate principal amount of all
outstanding Revolving Loans to exceed the Borrowing Base.
 
 

   AK STEEL CORPORATION              By:               Name:              
 Title:    

 
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
to
Loan and Security Agreement




ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Loan and Security Agreement dated as of April 28, 2011,
as amended (“Loan Agreement”), among AK STEEL CORPORATION (“Borrower”), BANK OF
AMERICA, N.A., as agent (“Agent”) for the financial institutions from time to
time party to the Loan Agreement (“Lenders”), and such Lenders.  Terms are used
herein as defined in the Loan Agreement.
 
______________________________________ (“Assignor”) and
_________________________ _____________ (“Assignee”) agree as follows:
 
1.           Assignor hereby assigns to Assignee and Assignee hereby purchases
and assumes from Assignor (a) a principal amount of $________ of Assignor’s
outstanding Revolver Loans and $___________ of Assignor’s participations in LC
Obligations and (b) the amount of $__________ of Assignor’s Revolver Commitment
(which represents ____% of the total Revolver Commitments) (the foregoing items
being, collectively, the “Assigned Interest”), together with an interest in the
Loan Documents corresponding to the Assigned Interest.  This Agreement shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower, if applicable.  From and
after the Effective Date, Assignee hereby expressly assumes, and undertakes to
perform, all of Assignor’s obligations in respect of the Assigned Interest, and
all principal, interest, fees and other amounts which would otherwise be payable
to or for Assignor’s account in respect of the Assigned Interest shall be
payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date.
 
2.           Assignor (a) represents that as of the date hereof, prior to giving
effect to this assignment, its Revolver Commitment is $__________ and the
outstanding balance of its Revolver Loans and participations in LC Obligations
is $__________; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Borrower or the performance by
Borrower of their obligations under the Loan Documents.  [Assignor is attaching
the Note[s] held by it and requests that Agent exchange such Note[s] for new
Notes payable to Assignee [and Assignor].]
 
3.           Assignee (a) represents and warrants that it is legally authorized
to enter into this Assignment and Acceptance; (b) confirms that it has received
copies of the Loan Agreement and such other Loan Documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender” under the Loan Documents;
and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           This Agreement shall be governed by the laws of the State of New
York.  If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.
 
5.           Each notice or other communication hereunder shall be in writing,
shall be sent by messenger, by telecopy or facsimile transmission, or by
first-class mail, shall be deemed given when sent and shall be sent as follows:
 
 
(a)
If to Assignee, to the following address (or to such other address as Assignee
may designate from time to time):

 
__________________________
__________________________
__________________________
 
 
(b)
If to Assignor, to the following address (or to such other address as Assignor
may designate from time to time):

__________________________
__________________________
__________________________
__________________________
 
Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:
 
If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):
 
______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference:  _____________________
 
If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):
 
______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference:  _____________________
 

 
- 2 - 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________.
 
_____________________________________
(“Assignee”)


 
By___________________________________
     Title:
 
_____________________________________
(“Assignor”)


 
By___________________________________
     Title:
 

 
- 3 - 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
to
Loan and Security Agreement


ASSIGNMENT NOTICE
 
Reference is made to (1) the Loan and Security Agreement dated as of April 28,
2011, as amended (“Loan Agreement”), among AK STEEL CORPORATION (“Borrower”),
BANK OF AMERICA, N.A., as agent (“Agent”) for the financial institutions from
time to time party to the Loan Agreement (“Lenders”), and such Lenders; and (2)
the Assignment and Acceptance dated as of ____________, 20__ (“Assignment
Agreement”), between __________________ (“Assignor”) and ____________________
(“Assignee”).  Terms are used herein as defined in the Loan Agreement.
 
Assignor hereby notifies Borrower and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$________ of Assignor’s outstanding Revolver Loans and $___________ of
Assignor’s participations in LC Obligations and (b) the amount of $__________ of
Assignor’s Revolver Commitment (which represents ____% of the total Revolver
Commitments) (the foregoing items being, collectively, the “Assigned Interest”),
together with an interest in the Loan Documents corresponding to the Assigned
Interest.  This Agreement shall be effective as of the date (“Effective Date”)
indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower, if applicable.  Pursuant to the Assignment
Agreement, Assignee has expressly assumed all of Assignor’s obligations under
the Loan Agreement to the extent of the Assigned Interest, as of the Effective
Date.
 
For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $_________, and Assignee’s Revolver Commitment to be
increased by $_________.
 
The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:
 
________________________
________________________
________________________
________________________
 
The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.
 
This Notice is being delivered to Borrower and Agent pursuant to Section 13.3 of
the Loan Agreement.  Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.
 
IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.
 
_____________________________________
(“Assignee”)


 
By___________________________________
     Title:
 
_____________________________________
(“Assignor”)


 
By___________________________________
     Title:
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGED AND AGREED,
AS OF THE DATE SET FORTH ABOVE:
 
BORROWER:*
 
_________________________________
 


By_______________________________
     Title:


* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if a specified Event of Default exists.
 
BANK OF AMERICA, N.A.,
as Agent
 


By_______________________________
     Title:



 
- 2 - 
 

--------------------------------------------------------------------------------

 

Exhibit E-1
to Loan and Security Agreement


FORM OF
LENDER ADDITION AGREEMENT
FOR
LOAN AND SECURITY AGREEMENT




Reference is made to the Loan and Security Agreement, dated as of April __, 2011
(as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among AK Steel Corporation (the “Borrower”), the financial
institutions party thereto from time to time (“Lenders”) and Bank of America,
N.A., as the Agent for the Lenders (in such capacity, the “Agent”).  Unless
otherwise defined herein, capitalized terms defined in the Loan Agreement and
used herein shall have the meanings given to them in the Loan Agreement.
 


The entity identified on Schedule 1 hereto as the New Lender (the “New Lender”)
agrees as follows:
 
1.  
New Lender Commitment.

 
Subject to the terms and conditions of the Loan Agreement, the New Lender hereby
irrevocably agrees to lend to Borrower an aggregate amount equal to the Revolver
Commitment described on Schedule 1 hereto (the “New Lender Commitment”) and to
assume as of the Effective Date (as defined below), the rights and obligations
of a Lender under the Loan Agreement to the extent of its New Lender Commitment.
 
2. New Lender’s Representations, Warranties and Covenants.  New Lender hereby
represents and warrants the following to Agent:
 
(a)           This Lender Addition Agreement is a legal, valid, and binding
agreement of New Lender, enforceable according to its terms;
 
(b)           The execution and performance by New Lender of its duties and
obligations under this Lender Addition Agreement, the Loan Agreement and the
other Loan Documents (collectively, the “Credit Documents”) will not require any
registration with, notice to, or consent or approval by any Governmental
Authority;
 
(c)           New Lender is familiar with transactions of the kind and scope
reflected in the Credit Documents and in this Lender Addition Agreement;
 
(d)           New Lender has received a copy of the Loan Agreement and such
other documents as it has deemed necessary, has made its own independent
investigation and appraisal of the financial condition and affairs of Obligors,
has conducted its own evaluation of the Revolver Loans, the Credit Documents and
each Obligor’s creditworthiness, has made its decision to become a Lender to
Borrower under the Loan Agreement independently and without reliance upon Agent
or any Lender, and will continue to do so;
 
(e)           New Lender is entering into this Lender Addition Agreement in the
ordinary course of its business, and is acquiring its interest in the Revolver
Loans for its own account, for investment purposes and not with a view to the
distribution thereof; provided, however, that at all times the distribution of
New Lender’s property shall, subject to the terms of the Loan Agreement, be and
remain within its control;
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           As of the date hereof, no future assignment or participation
granted by New Lender pursuant to Section 13 of the Loan Agreement will require
Agent, any Lender or any Obligor to file any registration statement with the
Securities and Exchange Commission or to apply to qualify under the blue sky
laws of any state;
 
(g)           New Lender constitutes an “Eligible Assignee” under and as defined
in the Loan Agreement;
 
(h)           New Lender will not acquire any equity interest issued by Borrower
other than pursuant to or in accordance with the Credit Documents without the
prior written consent of Agent; and
 
(i)           As of the Effective Date, New Lender (i) is entitled to receive
payments of principal and interest in respect of the Obligations without
deduction for or on account of any taxes imposed by the United States of America
or any political subdivision thereof, (ii) does not require the payment of any
increased costs under Section 3.4 of the Loan Agreement, (iii) is not subject to
any increased costs, capital adequacy or similar requirements under Section 3.7
of the Loan Agreement, (iv) is entitled to complete exemption from United States
withholding tax imposed on or with respect to any payments to be made to it
pursuant to the Credit Documents and (v) will indemnify Agent from and against
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, or expenses that result from any inaccuracy in the foregoing.
 
3.  
Limitations of Liability.

 
The New Lender acknowledges and agrees that neither Agent nor any Lender makes
any representations or warranties of any kind, nor assumes any responsibility or
liability whatsoever, with regard to (a) the Credit Documents or any other
document or instrument furnished pursuant thereto or the Revolver Loans or
Obligations, (b) the creation, validity, genuineness, enforceability,
sufficiency, value or collectibility of any of them, (c) the amount, value or
existence of the Collateral,  (d) the perfection or priority of any lien upon
the Collateral, or (e) the financial condition of Borrower or other Obligors or
the performance or observance by any Obligor of its obligations under any of the
Credit Documents.  The New Lender further acknowledges and agrees that neither
Agent nor any Lender has or will have any duty, either initially or on a
continuing basis, to make any investigation, evaluation, appraisal of, or any
responsibility or liability with respect to the accuracy or completeness of, any
information provided to New Lender which has been provided to Agent or any
Lender by any Obligor and that nothing in this Lender Addition Agreement or any
other Credit Document shall impose upon Agent or any Lender any fiduciary
relationship in respect of the New Lender.
 
4.  
Appointment of Agent; Assumption of Duties.

 
The New Lender (a) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Loan
Agreement, the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Agent by the terms
thereof, together with such powers as are incidental thereto; and (b) agrees
that it will be bound by the provisions of the Loan Agreement and will perform
in accordance with its terms all the obligations that by the terms of the Loan
Agreement are required to be performed by it as a Lender.
 
 
2

--------------------------------------------------------------------------------

 
 
5.  
Effective Date; Closing Fee.

 
Following the execution of this Lender Addition Agreement by the Borrower and
the New Lender, it will be delivered to the Agent for acceptance by it and
recording by the Agent pursuant to the Loan Agreement.  Upon such delivery, the
effective date (the “Effective Date”) of this Lender Addition Agreement shall be
deemed to have occurred.  [Subject to the occurrence of the Effective Date and
the concurrent funding of such New Lender’s New Lender Commitment, Borrower
hereby agrees to pay to Agent for the benefit of the New Lender a non-refundable
closing fee in amount equal to ___% of such New Lender’s New Lender
Commitment] 1.
 
6.  
Binding Obligations.

 
From and after the Effective Date, the New Lender shall be a party to the Loan
Agreement and, to the extent of its New Lender Commitment, have the rights and
obligations of a Lender thereunder and under the other Credit Documents and
shall be bound by the provisions thereof.
 
7. Failure to Enforce.
 
No failure or delay on the part of Agent or any Lender in the exercise of any
power, right, or privilege hereunder or under any other Credit Document will
impair such power, right, or privilege or be construed to be a waiver of any
default or acquiescence therein.  No single or partial exercise of any such
power, right, or privilege will preclude further exercise thereof or of any
other right, power, or privilege.  All rights and remedies existing under this
Lender Addition Agreement are cumulative with, and not exclusive of, any rights
or remedies otherwise available.
 
8.           Notices.


Unless otherwise specifically provided herein, any notice or other communication
required or permitted to be given will be in writing and addressed to the
respective party as set forth below its signature hereunder, or to such other
address as the party may designate in writing to the other.
 
9.           Amendments and Waivers.


No amendment, modification, termination, or waiver of any provision of this
Lender Addition Agreement will be effective without the written concurrence of
Borrower, Agent and New Lender.
 
10.           Severability.


Whenever possible, each provision of this Lender Addition Agreement will be
interpreted in such manner as to be effective and valid under applicable
law.  In the event any provision of this Lender Addition Agreement is or is held
to be invalid, illegal, or unenforceable under applicable law, such provision
will be ineffective only to the extent of such invalidity, illegality, or
unenforceability, without invalidating the remainder of such provision or the
remaining provisions of the this Lender Addition Agreement.  In addition, in the
event any provision of or obligation under this Lender Addition Agreement is or
is held to be invalid, illegal, or unenforceable in any jurisdiction, the
validity, legality, and enforceability of the remaining provisions or
obligations in any other jurisdictions will not in any way be affected or
impaired thereby.
_____________________________
1  Payment of closing fee to be determined at time of execution.
 
 
3

--------------------------------------------------------------------------------

 
 
11.           Section Titles


Section titles in this Lender Addition Agreement are included for convenience of
reference only, do not constitute a part of this Lender Addition Agreement for
any other purpose, and have no substantive effect.
 
12.           Successors and Assigns.


This Lender Addition Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
 
13.           Applicable Law.


THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS).


14.           Counterparts.


This Lender Addition Agreement and any amendments, waivers, consents, or
supplements may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which, when so executed and
delivered, will be deemed an original and all of which shall together constitute
one and the same instrument.
 
[Signature Page Follows]
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addition
Agreement to be executed as of the date first above written by their respective
duly authorized officers.
 
 

 NEW LENDER:                    By:        Title:                      
 Addresses for Notices:                
 
 
 
 
 
             Tel:        Fax:        Attn:                       Consented to
and Accepted:   Consented To:           BANK OF AMERICA, N.A.,   AK STEEL
CORPORATION, as Agent   as Borrower            By:      By:    Title:    
 Title:         Notices to Agent shall be furnished in accordance with Section
14.3 of the Loan Agreement.   Notices to Borrower shall be furnished in
accordnace with Section 14.3 of the Loan Agreement.

 
 
 
 
 

--------------------------------------------------------------------------------

 



Schedule 1
to Lender Addition Agreement for
Loan Agreement




Name of New
Lender:                                                                                     
 
Effective
Date2:                                                                           
 
New Lender(s)
Revolver Commitment3
Pro Rata Share4
     




_____________________________
2 Agent will insert date of its receipt of a fully executed Lender Addition
Agreement.
 
3 AGent will insert amount of New Lender Commitment and Pro Rata Share upon
final allocation.
 
4 Calculate the Pro Rata Share to at least 9 decimal places and show as a
percentage of the aggregate Revolver Commitments of all Lenders as of the close
of business on the Effecive Date.
 
 
 
 


 
 

--------------------------------------------------------------------------------

 

Exhibit E-2
to Loan and Security Agreement


FORM OF
INCREASED COMMITMENT AGREEMENT
FOR
LOAN AGREEMENT




Reference is made to the Loan and Security Agreement, dated as of April __, 2011
(as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among AK Steel Corporation (the “Borrower”), the financial
institutions party thereto from time to time (“Lenders”) and Bank of America,
N.A., as the Agent for the Lenders (in such capacity, the “Agent”).  Unless
otherwise defined herein, capitalized terms defined in the Loan Agreement and
used herein shall have the meanings given to them in the Loan Agreement.
 
The Lender identified on the signature page hereto as the Increasing Lender (the
“Increasing Lender”) agrees as follows:
 
1. Increased Commitment.  Subject to the terms and conditions of the Loan
Agreement, the Increasing Lender hereby irrevocably agrees to lend to Borrower
an aggregate amount that, when taken together with its existing Revolver
Commitment under the Loan Agreement, will be equal to the Revolver Commitment
described on Schedule I hereto opposite such Increasing Lender’s name (the
“Increased Commitment”) and to assume as of the Effective Date (as defined
below) the rights and obligations of a Lender under the Loan Agreement to the
extent of its Increased Commitment.
 
2. Representations and Warranties.  The Increasing Lender (a) represents and
warrants that this Increased Commitment Agreement is a legal, valid and binding
agreement of Increasing Lender, enforceable in accordance with its terms; (b)
confirms that it possesses a copy of the Loan Agreement, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Increased Commitment Agreement; and (c)
agrees that it will, independently and without reliance upon Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Agreement, the Loan Documents or any other instrument or
document furnished pursuant hereto or thereto.
 
3. Effective Date; Closing Fee.  Following the execution of this Increased
Commitment Agreement by the Increasing Lender and the Borrower, it will be
delivered to the Agent for acceptance by it and recording by the Agent pursuant
to the Loan Agreement, whereupon the effective date (the “Effective Date”) of
this Increased Commitment Agreement shall be deemed to have occurred.  [Subject
to the occurrence of the Effective Date and the concurrent funding of such
Increasing Lender’s incremental Revolver Commitment, Borrower hereby severally
agrees to pay to Agent for the benefit of the Increasing Lender its ratable
share of a closing fee equal to ___% of the Increased Commitment of the
Increasing Lender]1.
 
4. Binding Obligations.  From and after the Effective Date, the Increasing
Lender shall be deemed to have the rights and obligations of a Lender to the
extent of its Increased Commitment under the Loan Agreement and the other Loan
Documents and shall be bound by the provisions thereof.
____________________
 
1 Payment of closing fee to be determined at time of execution.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Amendments and Waivers.  No amendment, modification, termination, or waiver
of any provision of this Increased Commitment Agreement will be effective
without the written concurrence of Agent, Borrower and Increasing Lender.
 
6. Severability.  Whenever possible, each provision of this Increased Commitment
Agreement will be interpreted in such manner as to be effective and valid under
applicable law.  In the event any provision of this Increased Commitment
Agreement is or is held to be invalid, illegal, or unenforceable under
applicable law, such provision will be ineffective only to the extent of such
invalidity, illegality, or unenforceability, without invalidating the remainder
of such provision or the remaining provisions of the this Increased Commitment
Agreement.  In addition, in the event any provision of or obligation under this
Increased Commitment Agreement is or is held to be invalid, illegal, or
unenforceable in any jurisdiction, the validity, legality, and enforceability of
the remaining provisions or obligations in any other jurisdictions will not in
any way be affected or impaired thereby.
 
7. Section Titles.  Section titles in this Increased Commitment Agreement are
included for convenience of reference only, do not constitute a part of this
Increased Commitment Agreement for any other purpose, and have no substantive
effect.
 
8. Successors and Assigns.  This Increased Commitment Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
9. Applicable Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL
LAWS RELATING TO NATIONAL BANKS).
 
10. Counterparts.  This Increased Commitment Agreement and any amendments,
waivers, consents, or supplements may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which, when so
executed and delivered, will be deemed an original and all of which shall
together constitute one and the same instrument.
 
[Signature Page Follows]
 
 
 
2 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Increased Commitment
Agreement to be executed as of the date first above written by their respective
duly authorized officers.


INCREASING LENDER:
                 
By:
     
Title:
             





Accepted:
 
Acknowledged and Agreed:
     
BANK OF AMERICA, N.A.,
as Agent
 
AK STEEL CORPORATION,
as Borrower
                   
By:
   
By:
 
Title:
   
Title:
           




 
[Signature Page to Increased Commitment Agreement to Loan Agreement] 

--------------------------------------------------------------------------------

 



Schedule I
to Increased Commitment Agreement for
Loan Agreement


Effective Date: _____________, 20__
 
Increasing Lender
Revolver Commitment
Pro Rata Share
 




 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1.1
to
Loan and Security Agreement




COMMITMENTS OF LENDERS
 


 
Lender
 
Revolver Commitment
Bank of America, N.A.
$200,000,000
Wells Fargo Capital Finance, LLC
$155,000,000
JPMorgan Chase Bank, N.A.
$155,000,000
Deutsche Bank Trust Company Americas
$75,000,000
Citibank, N.A.
$75,000,000
PNC Bank, National Association
$65,000,000
Fifth Third Bank
$60,000,000
Credit Suisse AG, Cayman Islands Branch
$35,000,000
Morgan Stanley Bank, N.A.
$35,000,000
U.S. Bank National Association
$30,000,000
Barclays Bank PLC
$25,000,000
Goldman Sachs Bank USA
$25,000,000
UBS Loan Finance LLC
$25,000,000
Societe Generale
$25,000,000
Capital One Leverage Finance Corp.
$15,000,000
TOTAL:
$1,000,000,000.00









 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2.3.4
to
Loan and Security Agreement


OUTSTANDING LETTERS OF CREDIT
 
Issue
Beneficiary
Issuing Bank / Lender
L/C #
Amount
Maturity
WV Workers Comp
WV Workers Comp
PNC
18101393
154,642.00
5/26/12
Insurance Company of North America
Insurance Company of North America
PNC
18103067
115,651.20
5/26/12
Ohio EPA
Ohio – EPA
PNC
18104221
115,900.00
5/27/12
Texas Natural Resources
Texas Natural  Resource Conservation Comm.
PNC
18104215
937,640.00
5/27/12
WV Workers Comp
WV Workers Comp
PNC
18101394
1,357,519.00
5/26/12
Pennsylvania EPA
Pennsylvania – EPA
PNC
18104301/S248897
1,899,290.00
5/27/12
Employers Ins. Wausau
Employers Ins. Wausau
PNC
18102153
1,068,000.00
5/26/12
MACT OHIO DOD
Ohio Department of Development
PNC
18104302
1,816,661.00
5/26/12
Travelers Casualty & Surety
Travelers Casualty & Surety
PNC
S248040
3,180,000.00
5/26/12
Pa. Workers Compensation
Self Insurance Division
PNC
18102152
3,600,000.00
5/26/12
Raw Material Hedging
Morgan Stanley Capital Group, Inc.
PNC
S239085
20,000.00
9/30/11
Butler Cty. Tax-exempt
JP Morgan Chase
PNC
601605693/18111177
7,444,000.00
5/6/12
Ky Workers Comp
Ky Workers Comp
PNC
18100832
5,198,000.00
5/26/12
Rockport tax-exempt
The Bank of New York Trust
PNC
263852
10,123,287.67
1/15/12
Rockport tax-exempt
The Bank of New York Trust
PNC
18100877
10,123,287.67
2/15/12
Rockport tax-exempt
The Bank of New York Trust
PNC
18101031
10,123,287.67
3/14/12
Breslub Consent Decree
Chase Manhattan Bank
PNC
18112047
1,544,225.00
9/14/11
Pennsylvania EPA
Pennsylvania – EPA
PNC
18104303
9,313,021.00
5/26/12
MACT
US Bank National Association
Bank of America
68034193
26,242,200.00
5/10/12
MACT Tax Exempt
US Bank National Association
Bank of America
68034194
36,335,343.00
5/10/12
US EPA Dick’s Creek
US EPA
PNC
18112771
23,104,603.00
4/1/12
Ohio Bureau of Workers
Ohio Bureau of Workers
Bank of America
68058258
1,400,000.00
4/14/12





 
 

--------------------------------------------------------------------------------

 


SCHEDULE 8.6.1
to
Loan and Security Agreement




BUSINESS LOCATIONS
 
1.
Borrower currently has the following business locations, and no others:

 
Chief Executive Office:


AK Steel Corporation
9227 Centre Pointe Drive
West Chester, OH 45069


Other Locations:



 
Ashland Works
170 Armco Road
Ashland, KY 41101
 
Butler Works
Standard & Bessemer Avenue, PO Box 832
Butler, PA 16003
         
Coshocton Works
17400 State Route 16, PO Box 190,
Coshocton, OH 43812
 
Mansfield Works
913 Bowman Street, PO Box 247
Mansfield, OH 44903
         
Middletown Works
1801 Crawford Street, PO Box 600
Middletown, OH 45043
 
Rockport Works
6500 North US 231
Rockport, IN 47635
         
Zanesville Works
1724 Linden Avenue, PO Box 1520
Zanesville, OH 43701
 
AK Research and Technology
705 Curtis Street
Middletown, OH 45043


2.
In the five years preceding the Closing Date, Borrower has had no office or
place of business located in any county other than as set forth above, except:

 

 
Regional Sales Offices:
 
     
1825 Barrett Lakes Blvd.
Kennesaw, GA 30144
 
4606 FM 1960 West, Suite 400
Houston, TX 77069
         
5455 Corporate Drive, Suite 309
Troy, MI 48098
 
1450 Long Lake Road, Suite 365
Troy, MI 48098



 
 
 
 

--------------------------------------------------------------------------------

 

 
3.
Each Material Subsidiary currently has the following business locations, and no
others:

 
AK Tube LLC


Chief Executive Office:


30400 East Broadway
Walbridge, OH 43465
Other Locations:


150 West 450 South
Columbus, IN 47201


AKS Investments, Inc.


Chief Executive Office:
9227 Centre Pointe Drive
West Chester, OH 45069


Other Locations:


None


4.
The following bailees, warehouseman, similar parties and consignees hold
inventory of Borrower or any Subsidiary:



See ANNEX A.
 


 
 

--------------------------------------------------------------------------------

 
 
ANNEX A


NAME
ADDR1
ADDR2
PROCSR_PO_CITY
STATE
ZIP
ACERO PRIME
EVE 128 NO. 209
ZONA INDUSTRIAL DEL POTOSI
S LUIS POTOSI
MX
78090
ACERO PRIME, RAMOS ARIZPE
AV. GAMMA NO. 527
PARQUE INDUSTRIAL SANTA MARIA
RAMOS ARIZPE
MX
25900
AK STEEL CORPORATION
US ROUTE 23
 
ASHLAND
KY
41101
AK STEEL CORPORATION
STAINLESS SHIPPING DEPT.
PLANT #2
BUTLER
PA
16001
AK STEEL CORPORATION
STATE ROUTE 16
RAIL SLIDING/TRUCK DOOR #9
COSHOCTON
OH
43812
AK STEEL CORPORATION
913 BOWMAN ST. DOOR 14
 
MANSFIELD
OH
44901
AK STEEL CORPORATION
1801 CRAWFORD ST.
 
MIDDLETOWN
OH
45043
AK STEEL CORPORATION
6500 N. HIGHWAY 231
 
ROCKPORT
IN
47635
AK STEEL CORPORATION
1701 LINDEN AVE.
 
ZANESVILLE
OH
43701
ALL METALS SVC & WHSE - SC
115 COASTLINE ROAD
 
SPARTANBURG
SC
29301
ALL METALS SVC & WHSE -GEORGIA
100 ALL METALS DRIVE
 
CARTERSVILLE
GA
30120
AMERISTAR COIL PROCESSING
2026 N. MINGO ROAD
 
TULSA
OK
74116
AMTB SUMMIT, S. DE R.L.DE C.V.
PONIENTE LOTES 15 AL 19
PARQUE INDUSTRIAL FIPASI
SILAO
MX
36100
ANEX WAREHOUSE & DISTRIBUTION
1200 LEBANON ROAD
 
W MIFFLIN
PA
15122
CHEMCOATERS
700 CHASE STREET
 
GARY
IN
46404
CHICAGO STEEL - GARY
700 CHASE STREET
SUITE 100
GARY
IN
46404
COILPLUS - TEXAS, INC.
6610 RAILWAY
 
SAN ANTONIO
TX
78244
COSHOCTON WORKS
STATE ROUTE 16
RAIL SLIDING/TRUCK DOOR #9
COSHOCTON
OH
43812
COWAN SYSTEMS - MARYLAND
5107 NORTH POINT BLVD.
 
BALTIMORE
MD
21219
COWAN SYSTEMS - VIRGINIA
2115 PORTLOCK ROAD
 
CHESAPEAKE
VA
23324
DELACO KASLE PROCESSING
P.O. BOX 673256
 
DETROIT
MI
48267
DELACO STEEL
8111 TILEMAN AVE
 
DEARBORN
MI
48126
DKP BUFFALO LLC
8111 TILEMAN AVE
 
DEARBORN
MI
48126
EAGLE STEEL PRODUCTS, INC.(LV)
3420 COLLINS LANE
 
LOUISVILLE
KY
40245
EAGLE STEEL PRODUCTS,INC(JEFF)
5150 LOOP ROAD
 
JEFFERSONVLLE
IN
47130
ELGILOY SPECIALTY METALS
ONE HAUK ROAD
 
HAMPSHIRE
IL
60140
ESTAMPADOS MAGNA DE MEXICO, SA
BLVD. SANTA MARIA 1501
PARQUE INDUSTRIAL SANTA MARIA
RAMOS ARIZPE
MX
25900
EXCELSIOR STEEL PROCESSING,INC
2601 S. VERITY PKWY
BUILDING 103 & 104
MIDDLETOWN
OH
45043
FERROLUX METALS CO. OF OHIO
8055A HIGHLAND POINTE PKWY
 
MACEDONIA
OH
44056
FERROLUX METALS COMPANY,L.L.C.
36263 MICHIGAN AVE
 
WAYNE
MI
48184
FERROUS METAL PROCESSING, INC.
11103 MEMPHIS AVENUE
 
CLEVELAND
OH
44144
FIVE RIVERS DISTRIBUTION LLC
P.O. BOX 5606
2020 RIVER FRONT RD.
VAN BUREN
AR
72957
FLAT ROCK METAL INC
P.O. BOX 1090
 
FLAT ROCK
MI
48134
HYSCO AMERICA
200 TEAM MEMBER LANE
 
GREENVILLE
AL
36037
INTEGRATED TECH-WOODHAVEN DIV
P.O. BOX 74339
 
CLEVELAND
OH
44194
INTERNATIONAL METALS PROCESS
3131 N. FRANKLIN ROAD
SUITE E
INDIANAPOLIS
IN
46226
KALAMAZOO STEEL PROCESSING INC
6450 VALLEY INDUSTRIAL DRIVE
 
KALAMAZOO
MI
49009
KAMTEK, INC.
1595 STERILITE DR.
 
BIRMINGHAM
AL
35215
KASLE METAL PROCESSING, LLC
5146 MARITIME ROAD
CLARK MARITIME CENTER
JEFFERSONVLLE
IN
47130
KENWAL PICKLING LLC
8223 W. WARREN AVE.
 
DEARBORN
MI
48126
LEVELTEK
748 MCMECHAN ST
 
BENWOOD
WV
26031
LEVELTEK PROCESSING, LLC
P.O. BOX 148
 
LA PORTE
IN
46352
LIVERPOOL COIL PROCESSING INC.
880 STEEL DRIVE
 
VALLEY CITY
OH
44280
LMS INTERNATIONAL
P.O. BOX 1706
 
LAREDO
TX
78041
MAIN STEEL - BARTLETT
802 E. DEVON AVE.
 
BARTLETT
IL
60103
MAIN STEEL - HARMONY
P.O. BOX 277
 
HARMONY
PA
16037
MAIN STEEL - WHEELING
571 S. WHEELING RD.
 
WHEELING
IL
60090
MAIN STEEL - YOUNGSTOWN
3805-B HENRICKS ROAD
 
YOUNGSTOWN
OH
44515
MANSFIELD RAIL PORT
1427 SPRANG PARKWAY
 
MANSFIELD
OH
44903
MEDINA BLANKING, INC. (MBI)
5580 WEGMAN DRIVE
 
VALLEY CITY
OH
44280
METAL SERVICE CENTER DE MEXICO
JESUS JIMENEZ GALLARDO #3
FRACC. IND. XHALA,EDO DE MEXIC
CUAUTITLAN IZAC
MX
54750
MI-TECH STEEL, INC.
ATTN MARK REYNOLDS
212 RUTHERFORD BLVD
MURFREESBORO
TN
37130
MICHIGAN METALS TRANSPORTERS
8055 HIGHLAND POINTE
 
MACEDONIA
OH
44056
MIDWEST METAL COATINGS
#9 KONZEN COURT
 
GRANITE CITY
IL
62040
MILLENNIUM STEEL OF TEXAS, LP
BUILDING #12
ONE LONESTAR PASS
SAN ANTONIO
TX
78264
MILLENNIUM STEEL SERVICE, LLC
300 E 350 S
 
PRINCETON
IN
47670
MISA METAL BLANKING, INC.
1460 W. MCPHERSON PARK
 
HOWELL
MI
48843
MISA METALS INC. - MIDDLETOWN
P.O. BOX 8712
 
WEST CHESTER
OH
45071
MISA METALS PROCESSING
P.O. BOX 8712
 
WEST CHESTER
OH
45071
MISA METALS PROCESSING -(PORT)
104 WESTERN AVENUE
P.O. BOX 469
PORTLAND
TN
37148
MISA METALS PROCESSING-VONORE
27 EXCELLENCE WAY
 
VONORE
TN
37885
MISA METALS, INC.
SUITE 200
 
WEST CHESTER
OH
45071
MISA-NATIONAL METAL PROCESSING
PARQUE INDUSTRIAL OPCION
SAN JOSE ITURBIDE, GTO
SAN JOSE ITURBI
MX
3798O
OHIO-KENTUCKY STEEL CORP.
2001 COMMERCE CENTER DRIVE
 
FRANKLIN
OH
45005
OLYMPIC STEEL CO. - DETROIT
DEPT. CH 19129
 
PALATINE
IL
60055
OLYMPIC STEEL INC.
BOX 200683
 
PITTSBURGH
PA
15251
PACIFIC TOLL PROCESSING, INC.
24724 SOUTH WILMINGTON AVE.
 
CARSON
CA
90745
PENN TERMINALS, INC
1 SAVILLE AVENUE
 
EDDYSTONE
PA
19022
PRECISION METAL PROCESSING
1574 EAGLE ST. N.
 
CAMBRIDGE
CN
N3H-4S5
PRECISION STRIP - TIPP CITY
315 PARK AVENUE
 
TIPP CITY
OH
45371
PRECISION STRIP (BOWLING GREEN
446 N. HARDISON ROAD
 
WOODBURN
KY
42170
PRECISION STRIP (MIDDLETOWN)
4400 OXFORD STATE RD.
 
MIDDLETOWN
OH
45044
PRECISION STRIP (PERRYSBURG)
7401 PONDEROSA ROAD
 
PERRYSBURG
OH
43551
PRECISION STRIP (TALLADEGA)
36000 ALABAMA HWY 21
 
TALLADEGA
AL
35160
PRECISION STRIP INC - ROCKPORT
SLITTER BLDG, 6500 N U.S.231
 
ROCKPORT
IN
47635
PRECISION STRIP INC.- ANDERSON
3518 W.73RD STREET
 
ANDERSON
IN
46018
PRECISION STRIP, INC.
6720 WATERWAY DRIVE
 
PORTAGE
IN
46368
PRECISION STRIP, INC.(KENTON)
190 BALES RD.
 
KENTON
OH
43326
PRECISION STRIP, INC.(MINSTER)
P O BOX 104
 
MINSTER
OH
458650104
PRO-TEC COATING COMPANY
5000 COUNTY ROAD #5
 
LEIPSIC
OH
45840
PROCOIL COMPANY, L.L.C.
5260 HAGGERTY ROAD SOUTH
 
CANTON
MI
48188
REGIONAL STEEL DISTRIBUTION
1775 HOLLOWAY DRIVE
P.O. BOX 606
HOLT
MI
48842
ROLL & HOLD
2515 S. HOLT RD
 
INDIANAPOLIS
IN
46241
ROLL & HOLD  - WENTZVILLE
213 S. COOL SPRINGS RD.
 
O FALLON
MO
63366
ROLL & HOLD - ONTARIO
929 BROCK ROAD
 
PICKERING
ON
46304
ROLL & HOLD (INDIANAPOLIS)
116 E. 1100 NORTH
 
CHESTERTON
IN
46304
ROLL & HOLD WAREHOUSING & DIST
116 E 1100 NORTH
 
CHESTERTON
IN
46304
ROLL COATER, INC. (GRNFLD)
P O BOX 787
 
GREENFIELD
IN
46140
ROLL COATER, INC.(KINGSBURY)
858 E. HUPP RD.
 
LA PORTE
IN
46350
ROLLED METAL PRODUCTS
12550 S. LOMBARD LANE
 
ALSIP
IL
60803
RSDC OF OSHAWA
1775 HOLLOWAY DRIVE
P.O. BOX 606
HOLT
MI
48842
SAMUEL SON & CO.
2360 DIXIE ROAD
 
MISSISSAUGA, ON
CN
L4Y 1Z7
SCHAEFER-COOPER WAREHOUSE LLC
7200 RIVERPORT DRIVE
 
LOUISVILLE
KY
40258
SET ENTERPRISES - NEW BOSTON
36211 SOUTH HURON ROAD
 
NEW BOSTON
MI
48164
SET ENTERPRISES, INC.  (NV)
1 STEEL WAY
 
NORTH VERNON
IN
47265
SHILOH  IND./JBD
234 SOUTH HOLLAND DR.
 
PENDERGRASS
GA
30567
SHILOH DE MEXICO S.A. DE C.V.
PARQUE INDUSTRIAL SANTA MARIA
 
RAMOS ARIZPE
MX
25900
STEEL MANUFACTURING & WHS CO.
1700 WEST 25TH
 
KANSAS CITY
MO
64108
STEEL SLITTING CO, INC
P O BOX 102
 
ELWOOD
IN
46036
STEEL TECHNOLOGIES
15166 COLLECTIONS CENTER DR,
 
CHICAGO
IL
60693
STEEL TECHNOLOGIES - DECATUR
15415 SHELBYVILLE ROAD
 
LOUISVILLE
KY
40253
STEEL TECHNOLOGIES CANADA
16 CHERRY BLOSSOM ROAD
 
CAMBRIDGE
CN
N3H 4R7
STEEL TECHNOLOGIES INC
ROUTE 1, BOX 334,
US HWY 42E
GHENT
KY
41045
STEEL TECHNOLOGIES INC. - IN
1811 NORTH MONTEGOMERY RD.
 
GREENSBURG
IN
60693
STEEL TECHNOLOGIES INC. - MS
15166 COLLECTIONS CENTER DR.
 
CHICAGO
IL
60693
STEEL TECHNOLOGIES INC. - TN
15166 COLLECTIONS CENTER DR.
 
CHICAGO
IL
60693
TAYLOR COIL PROCESSING
2260 INDUSTRIAL TRACE
 
LORDSTOWN
OH
44481
TAYLOR STEEL INC
P.O. BOX 3366
LCD 4
HAMILTON, ON
CN
L8H7L4
THE UNIVERSAL STEEL COMPANY
6600 GRANT AVE.
 
CLEVELAND
OH
44105
TOYOTA TSUSHO AMERICA INC.
700 TRIPORT ROAD
 
GEORGETOWN
KY
40324
TRANSLOAD SERVICES LLC
1745 165TH STREET
 
HAMMOND
IN
46320
UNITED STEEL SERVICE, INC
P.O. BOX 149
4500 PARKWAY ROAD
BROOKFIELD
OH
44403
UNITED STEEL SERVICES - MASURY
7879 IRON STREET
PO BOX 76
MASURY
OH
44438
UTILASE, INC.
20201 HOOVER ST.
 
DETROIT
MI
48205
UTILASE, INC.
20201 HOOVER STREET
 
DETROIT
MI
48205
VICKSMETAL/ARMCO ASSOCIATES
150 SOUTH COUNTY ROAD 300 WEST
 
FRANKFORT
IN
46041
VICKSMETAL/ARMCO ASSOCIATES
155 INDUSTRIAL DRIVE
HARBOR PROJECT
VICKSBURG
MS
39180
VOSS-CLARK
701 LOOP ROAD
 
JEFFERSONVLLE
IN
47130
WAYNE - MILL EXTENSION
36253 MICHIGAN AVENUE
 
WAYNE
MI
48184
WAYNE INDUSTRIES, INC.
36253 MICHIGAN AVENUE
 
WAYNE
MI
48184
WAYNE STEEL DISTRIBUTION-ILL
21901 COTTAGE GROVE AVE
 
SAUK VILLAGE
IL
60411
WORLD CLASS PROCESSING INC.
21 CENTURY DRIVE
 
AMBRIDGE
PA
15003
WORTHINGTON SPECIALTY(JACKSON)
P.O. BOX 1068
 
JACKSON
MI
49204
WORTHINGTON STEEL
1127 DEARBORN DRIVE
 
COLUMBUS
OH
43085
WORTHINGTON STEEL CO. (DELTA)
6303 COUNTY ROAD 10
 
DELTA
OH
43567
WORTHINGTON STEEL CO. (MONROE)
350 LAWTON AVENUE
 
MONROE
OH
45050
WORTHINGTON STEEL CO. (TAYLOR)
11700 WORTHINGTON DRIVE
 
TAYLOR
MI
48180


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.1.4
to
Loan and Security Agreement




NAMES AND CAPITAL STRUCTURE
 
AK Steel Holding Corporation (Delaware)
100% interest in AK Steel Corporation (Delaware)


AK Steel Corporation and its Subsidiaries


AK Steel Corporation
100% interest in AKS Investments, Inc. (Ohio)
50% interest in AK Electric Supply LLC (Delaware)
100% interest in AK Steel Foundation (Ohio)


AKS Investments, Inc.
100% interest in Advanced Materials Processing, Inc. (Delaware)
100% interest in AK Electro-Galvanizing LLC (Delaware)
100% interest in Armco Advanced Materials, Inc. (Delaware)
100% interest in Rockport, Inc. (Ohio)
100% interest in Armco Investment Management, Inc. (Delaware)
100% interest in Combined Metals Holdings, Inc. (Nevada)
100% interest in Armco Steel Corporation (Ohio)
100% interest in Virginia Horn Taconite Company (Minnesota)
100% interest in Armco Resource Property Ltd. (Australia)
100% interest in AK Coatings Inc. (Ohio)
100% interest in Northern Land Company (Minnesota)
100% interest in First Stainless, Inc. (Delaware)
100% interest in AH Management, Inc. (Delaware)
100% interest in First Taconite Company (Delaware)
100% interest in AK Asset Management Company (Delaware)
100% interest in Everest International, Inc. (Ohio)
100% interest in AFSG Holdings, Inc. (Delaware)
100% interest in AKS HydroForm, Inc. (Ohio)
100% interest in AK Tube LLC (Delaware)
100% interest in Armco Financial Services International, Ltd. (Delaware)
100% interest in AK Steel Receivables Ltd. (Ohio)
50% interest in AK Electric Supply LLC (Delaware)
688,769 shares of Armco Chile Productos De Ingenieria S.A. (1 share owned by
Enrique Puga Concha) (Chile)
9,547,160 shares of Armco Argentina S.A. (2,507 shares each owned by Luis U.
Jaurequi and Osvaldo F. Costeles) (Argentina)
3,996 shares of National Supply Company of Mexico, S.A. (1 share each owned by
J.M. Bilich, J.B. Corey, J.L. Bertsch, and M.J. McAdams) (Mexico)
399,600,000 shares of Armco Participacoes E Empreendimentos (400,000 shares
owned by Sueli A. Fonseca) (Brazil)


Advanced Materials Processing, Inc.
50% interest in Vicksmetal/Armco Associates (50% interest held by Vicksmetal
Corporation) (Delaware)


Rockport, Inc.
50% interest in Rockport Rollshop LLC (50% interest held by CH Rockport, Inc.)


Combined Metals Holdings, Inc.
40% interest in Combined Metals of Chicago, LLC (60% interest held by National
Material L.P.)


Virginia Horn Taconite Company
40% interest in Eveleth Mines LLC (15% interest held be Ontario Eveleth Co.; 45%
interest held by Eveleth Taconite Co.)


AH Management, Inc.
100% interest in AK Steel Properties, Inc. (Delaware)
100% interest in AH (UK), Inc. (Delaware)


AFSG Holdings, Inc.
100% interest in Armco Financial Services International, Inc. (Ohio)
100% interest in FSA Services Corporation (Delaware)
100% interest in Armco Financial Services Corporation (Delaware)


Armco Financial Services International, Ltd.
100% interest in Strata Energy, Inc. (Ohio)


AH (UK), Inc.
100% interest in AK Steel International Limited (United Kingdom)


Armco Financial Services International, Inc.
100% interest in Armco Pacific Financial Services Limited (Vanuatu)
100% interest in Armco Pacific Limited (Republic of Singapore)


Armco Financial Services Corp.
100% interest in Armco Insurance Group, Inc. (Delaware)
100% interest in Materials Insurance Company (Cayman Islands)


AK Steel International Limited
100% interest in AK Steel Merchandising S.A. (Spain)
100% interest in AK Steel Limited (United Kingdom)
100% interest in AK Steel B.V. (The Netherlands)
100% interest in AK Steel Srl (Italy)
100% interest in AK Steel GmbH (Germany)
100% interest in AK Steel S.A. (Belgium)
100% interest in AK Steel Sarl (France)


Armco Insurance Group, Inc.
100% interest in Northwestern National Insurance Co. of Milwaukee, Wisconsin
(Wisconsin)


Northwestern National Insurance Co. of Milwaukee, Wisconsin
100% interest in Compass Insurance Company (New York)






 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.1.5
to
Loan and Security Agreement




FORMER NAMES AND COMPANIES
 
1.
Borrower’s and Subsidiary’s correct corporate name, as registered with the
Secretary of State of its state of incorporation, is shown on Schedule 9.1.4.

 
2.
In the conduct of their businesses during five years preceding the Closing Date,
Borrower and the Guarantor have used the following names:

 
Entity
Fictitious, Trade or Other Name
AK Steel Holding Corporation
None
AK Steel Corporation
None



3.
In the five years preceding the Closing Date, neither Borrower nor any Guarantor
has been the surviving corporation of a merger or combination, except:

 
 
None.

 
4.
In the five years preceding the Closing Date, neither Borrower nor any Guarantor
has acquired any substantial part of the assets of any Person, except:

 
None.


 


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.1.12
to
Loan and Security Agreement




PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES
 


●  
AK Steel Corporation pays royalties for the patent and technology of JFE Steel
Corporation licensed by AK Steel Corporation under that certain Patent License
Agreement dated February 15, 2008.



PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES
 
[See attached.]




 
 

--------------------------------------------------------------------------------

 

AK Steel Corporation
US Trademark Inventory – April 2011


 
Country
Trademark
Application Number
Registration Number
Registration Date
Goods
Status
US
15 CR-CB
77/367,590
3,495,314
02-Sep-2008
 
Registered
US
15-5 PH
72/321,450
905,009
29-Dec-1970
Stainless steel
Registered
US
17-4 PH (Stylized)
72/016,087
763,765
28-Jan-1964
Stainless steel
Registered
US
17-7 PH (Stylized)
72/016,088
763,766
28-Jan-1964
Stainless steel
Registered
US
AK & Design
75/193,556
2,119,542
09-Dec-1997
FLAT ROLLED LOW CARBON STEEL STRIP AND SHEETS   
                                                
                                                
                                                
Registered
US
AK COATINGS
76/977,607
3,006,316
11-Oct-2005
Coatings, namely powder coatings, polymer coatings, resin coatings, and paint
for use on metals and having the ability to prevent or inhibit the growth of
microbes, bacteria, fungi, molds, algae and viruses; protective coating
preparations for the prevention of corrosion and degradation of metals; powder
coatings, polymer coatings, resin coatings, and paint for use on metals having
the ability to prevent or inhibit fingerprints
Registered
US
AK STEEL
75/684,782
2,326,561
07-Mar-2000
Flat rolled low carbon and stainless steel strip and sheets
Registered
US
AK STEEL & Design
74/510,336
1,928,712
17-Oct-1995
FLAT ROLLED LOW CARBON STEEL STRIP AND SHEETS
Registered
US
AK STEEL & Design (two-line version)
75/193,557
2,117,805
02-Dec-1997
Flat rolled low carbon steel strip and sheets
Registered
US
ALUMI-THERM                                       
73/485,590
1,331,648
23-Apr-1985
Strip steel
Registered
US
AQUAMET
73/134,908
1,085,298
14-Feb-1978
Stainless steel bars for boat shafting
Registered
US
ARMCO
71/527,716
534,852
19-Dec-1950
Specially prepared ferrous metal products, not capable of general use-namely,
sheets, strip, commercial coils, plates, commercial shapes, rods, wire and
commercial fabricated parts, for use in building, transportation and drainage
construction and particularly for use in the assembly of trailer body sides and
roofs, pullman cars, freight cars, hopper cars, aircraft parts, aircraft fire
walls, exhaust ducts, carburetor rings, marine hulls and hardware, straight seam
pipe, spiral pipe, culverts, reinforcements for concrete walls, tunnel liners,
arches for drainage conduits, tanks for chemical storage refining and oil
processing containers, deck plates, boilers, liquid and pressure vessels, bridge
decking, farm fences, reinforcing bars and light wire for concrete forms
Registered
US
ARMCO & Design
71/579,390
537,313
06-Feb-1951
Ferrous metals and ferrous metal castings and forgings
Registered
US
CARLITE (Stylized)
71/517,811
515,529
27-Sep-1949
Silicon steel sheet materials for magnetic uses and having electrically
insulative coatings
Registered
US
DI-MAX
71/580,815
537,322
06-Feb-1951
Steel sheets and coils for electric, special electric, and intermediate
transformers
Registered
US
DR
76/563,854
2,917,054
11-Jan-2005
Silicon steel, electrical steel
Registered
US
ELECTRASMOOTH
78/654,108
3,095,711
23-May-2006
Steel
Registered
US
GREYSTONE
75/268,062
2,485,481
04-Sep-2001
Stainless steel flat roll
Registered
US
LITE CARLITE
76/558,961
2,965,827
12-Jul-2005
Silicon steel having electrically insulative coatings
Registered
US
NITRONIC
73/223,792
1,152,120
28-Apr-1981
Stainless steel pipe and tubing
Registered
US
NITRONIC
74/694,953
1,981,058
18-Jun-1996
Stainless steels in the form of bar, sheet, strip, and plate
Registered
US
NITRONIC
73/219,917
1,177,800
17-Nov-1981
Stainless steel castings
Registered
US
PAINTGRIP
71/318,345
290,355
05-Jan-1932
Galvanized iron and steel sheets
Registered
US
PH 15-7 MO
72/117,159
779,321
03-Nov-1964
Stainless steel
Registered
US
T2
76/524,436
3,233,851
24-Apr-2007
Steel
Registered
US
TRAN-COR
71/237,305
224,201
22-Feb-1927
Bars, billets, castings, forgings, ingots, plates; shapes, plain and formed;
coated and uncoated sheets, rods and wire, all of steel and of alloys of iron
Registered
US
ULTRA FORM
75/440,781
2,455,708
29-May-2001
Stainless steel in flat rolled form
Registered
US
ULTRASMOOTH
78/654,093
3,100,640
06-Jun-2006
Steel
Registered
US
UNIBRITE
72/109,013
721,520
19-Sep-1961
Steel mill products such as strip, sheet, and bars
Registered
US
UNIGRAIN
78/654,078
3,095,709
23-May-2006
Steel
Registered
US
UNIVIT
71/599,218
547,908
11-Sep-1951
Enameling iron in sheets
Registered
US
VIT-PLUS
74/561,310
1,912,990
22-Aug-1995
Flat rolled low carbon steel strip and sheets
Registered
US
ZINCGRIP                                          
71/528,025
500,225
11-May-1948
SURFACE IMPREGNATED AND COATED IRON AND STEEL SHEETS
Registered

 


 
 

--------------------------------------------------------------------------------

 
 
Trademark Inventory
Foreign Trademarks
April 2011


Owner
Trademark
Country
Filing Date
Application Number
Registration Date
Registration Number
Status
AK STEEL Corporation
 
15 CR-CB
Argentina
02-Jul-2008
2.834.069
25-Jun-2009
2.297.490
Registered
AK STEEL Corporation
15 CR-CB
Brazil
04-Jul-2008
829880100
   
Published
AK STEEL Corporation
15 CR-CB
Canada
20-Jun-2008
1,400,437
   
Allowed
AK STEEL Corporation
15 CR-CB
China
09-Jul-2008
6830740
   
Pending
AK STEEL Corporation
15 CR-CB
European Community
07-Jul-2008
007043565
16-Feb-2009
007043565
Registered
AK STEEL Corporation
15 CR-CB
India
08-Jul-2008
1708127
08-Jul-2008
1708127
Registered
AK STEEL Corporation
15 CR-CB
Japan
26-Jun-2008
2008-050910
03-Apr-2009
5219478
Registered
AK STEEL Corporation
15 CR-CB
Korea, South
30-Jun-2008
31842/2008
19-Aug-2009
798363
Registered
AK STEEL Corporation
15 CR-CB
Mexico
27-Jun-2008
943940
13-Feb-2009
1084291
Registered
AK STEEL Corporation
AK STEEL
Brazil
21-Oct-1998
821.147.587
04-Dec-2001
821.147.587
Registered
AK STEEL Corporation
AK STEEL
Mexico
11-Nov-1998
353789
25-Feb-1999
601678
Registered
AK STEEL Corporation
AK STEEL & Design (two-line version)
Brazil
21-Oct-1998
821.147.536
30-Apr-2002
821.147.536
Registered
AK STEEL Corporation
AK STEEL & Design (two-line version)
Mexico
11-Nov-1998
353790
09-Apr-1999
608868
Registered
AK STEEL Corporation
ARMCO
Algeria
27-Nov-1966
 
24-Dec-1966
051847
Registered
AK STEEL Corporation
ARMCO
Benelux
09-Dec-1971
568833
18-Apr-1974
091464
Registered
AK STEEL Corporation
ARMCO
European Community
04-Dec-2001
002488880
04-Dec-2001
002488880
Registered
AK STEEL Corporation
ARMCO
Indonesia
23-May-1997
 
23-May-1997
IDM000109513
Registered
AK STEEL Corporation
ARMCO
Italy
06-Dec-1988
RM98C005872
16-Oct-1991
858267
Registered
AK STEEL Corporation
ARMCO
Norway
   
20-Sep-1919
5646
Registered
AK STEEL Corporation
ARMCO
Poland
23-May-1977
76501
23-May-1977
55917
Registered
AK STEEL Corporation
ARMCO
Russia
28-Apr-1977
79963
28-Apr-1977
59762
Registered
AK STEEL Corporation
ARMCO
Sweden
06-May-1919
21574
06-May-1919
21574
Registered
AK STEEL Corporation
ARMCO
United Kingdom
13-May-1924
448329
13-May-1924
448329
Registered
AK STEEL Corporation
ARMCO
Venezuela
18-Nov-1992
25.316-92
05-Jun-1995
P-176322
Registered
AK STEEL Corporation
ARMCO & Design
Algeria
   
12-Jul-1961
051133
Registered
AK STEEL Corporation
ARMCO & Design
Benelux
09-Dec-1971
568828
18-Apr-1974
091140
Registered
AK STEEL Corporation
ARMCO & Design
Brazil
29-Jun-1964
04090829
06-Jan-1991
04090829
Hold to Abandon
AK STEEL Corporation
ARMCO & Design
Finland
20-Jul-1966
48044
20-Jul-1976
48044
Registered
AK STEEL Corporation
ARMCO & Design
France
12-Jul-1961
74693
12-Jul-1961
1.352.165
Registered
AK STEEL Corporation
ARMCO & Design
Greece
18-May-1962
28412
18-May-1962
28412
Registered
AK STEEL Corporation
ARMCO & Design
India
07-May-1966
235,168
07-May-1966
235,168
Registered
AK STEEL Corporation
ARMCO & Design
Italy
04-Jul-1961
 
04-Jul-1961
985853
Registered
AK STEEL Corporation
ARMCO & Design
Malawi
   
30-Apr-1969
468/62
Registered
AK STEEL Corporation
ARMCO & Design
Malaysia
       
Unfiled
AK STEEL Corporation
ARMCO & Design
Nigeria
18-Oct-1965
16838
18-Oct-1965
16838
Registered
AK STEEL Corporation
ARMCO & Design
Norway
13-Mar-1962
75767
07-Nov-1963
62792
Registered
AK STEEL Corporation
ARMCO & Design
Spain
   
27-Jun-1962
385498
Registered
AK STEEL Corporation
ARMCO & Design
United Kingdom
28-Sep-1961
825766
28-Sep-1968
825766
Registered
AK STEEL Corporation
NITRONIC
Benelux
20-Jul-1994
830878
20-Jul-1994
553764
Registered
AK STEEL Corporation
NITRONIC
Germany
19-Jul-1994
A57353/6Wz
19-Jul-1994
2,900,942
Registered
AK STEEL Corporation
NITRONIC
Italy
19-Aug-1994
RM94C003722
14-Oct-1996
689431
Registered
AK STEEL Corporation
NITRONIC
Mexico
13-Aug-2010
1,111,943
   
Pending
AK STEEL Corporation
TRAN-COR
Canada
10-Oct-1928
141,977
10-Oct-1928
TMDA44,936
Registered
AK STEEL Corporation
TRAN-COR
Germany
12-Apr-1938
 
12-Apr-1938
505238
Registered
AK STEEL Corporation
ZINCGRIP                                          
Canada
09-Nov-1946
193176
09-Nov-1946
UCA25986
Registered



 
 

--------------------------------------------------------------------------------

 
 
 
AK Steel Corporation Patents

Country
Status
Application Number
Filing Date
Application Title
Patent Number
Issue Date
Owner Name
Client Ref.
Austria
Granted
97931381.4
18-Jun-1997
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
0907759
06-Mar-2002
AK Steel Corporation          
03930
Australia
Granted
35022/97
18-Jun-1997
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
712221
17-Feb-2000
AK Steel Corporation          
03930
Belgium
Granted
97931381.4
18-Jun-1997
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
0907759
06-Mar-2002
AK Steel Corporation          
03930
Brazil
Granted
PI9709850-7
18-Jun-1997
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
PI9809850-7
06-Jan-2004
AK Steel Corporation          
03930
Canada
Granted
2,258,482
18-Jun-1997
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
2,258,482
14-Jan-2003
AK Steel Corporation          
03930
Switzerland
Granted
97931381.4
18-Jun-1997
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
0907759
06-Mar-2002
AK Steel Corporation          
03930
China (Peoples Republic)
Granted
97195655.3
18-Jun-1997
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
Z97195655
02-Jun-2004
AK Steel Corporation          
03930
Germany
Granted
97931381.4
18-Jun-1997
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
0907759
06-Mar-2002
AK Steel Corporation          
03930
FinlandI
Granted
97931381.4
18-Jun-1997
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
0907759
06-Mar-2002
AK Steel Corporation          
03930
France
Granted
97931381.4
18-Jun-1997
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
0907759
06-Mar-2002
AK Steel Corporation          
03930
Great Britain
Granted
97931381.4
18-Jun-1997
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
0907759
06-Mar-2002
AK Steel Corporation          
03930
Italy
Granted
97931381.4
18-Jun-1997
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
0907759
06-Mar-2002
AK Steel Corporation          
03930
Korea
Granted
710402/1998
18-Jun-1997
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
344199
02-Jul-2002
AK Steel Corporation          
03930
Liechtenstein
Granted
97931381.4
18-Jun-1997
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
0907759
06-Mar-2002
AK Steel Corporation          
03930
Mexico
Granted
9810653
18-Jun-1997
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
206909
27-Feb-2002
AK Steel Corporation          
03930
Netherlands
Granted
97931381.4
18-Jun-1997
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
0907759
06-Mar-2002
AK Steel Corporation          
03930
Sweden
Granted
97931381.4
18-Jun-1997
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
0907759
06-Mar-2002
AK Steel Corporation          
03930
United States
Granted
08/792,922
19-Jun-1996
METHOD AND APPARATUS FOR REMOVING BOTTOM DROSS FROM MOLTEN ZINC DURING
GALVANNEALING OR GALVANIZING
5,961,285
05-Oct-1999
AK Steel Corporation          
03930
United States
Granted
08/985,639
05-Dec-1997
METHOD OF REDUCING DEFECTS CAUSED BY CONDUCTOR ROLL SURFACE ANOMALIES USING HIGH
VOLUME BOTTOM SPRAYS
6,096,183
01-Aug-2000
AK Steel Corporation          
04044
Austria
Granted
E257180
29-Oct-1998
DROSS COLLECTING ZINC POT
1038043
02-Jan-2004
AK Steel Corporation          
04046
Australia
Granted
12056/99
29-Oct-1998
DROSS COLLECTING ZINC POT
733122
23-Aug-2001
AK Steel Corporation          
04046
Belgium
Granted
98955192.4
29-Oct-1998
DROSS COLLECTING ZINC POT
1038043
02-Jan-2004
AK Steel Corporation          
04046
Brazil
Granted
PI9813428-0
29-Oct-1998
DROSS COLLECTING ZINC POT
PI9813428-0
29-Aug-2006
AK Steel Corporation          
04046
Canada
Granted
2,312,356
29-Oct-1998
DROSS COLLECTING ZINC POT
2,312,356
29-Jun-2004
AK Steel Corporation          
04046
China
Granted
98812045.3
29-Oct-1998
DROSS COLLECTING ZINC POT
98812045.3
27-Oct-2004
AK Steel Corporation          
04046
Germany
Granted
69820907.9
29-Oct-1998
DROSS COLLECTING ZINC POT
1038043
02-Jan-2004
AK Steel Corporation          
04046
Spain
Granted
2213924-T3
29-Oct-1998
DROSS COLLECTING ZINC POT
1038043
02-Jan-2004
AK Steel Corporation          
04046
Finland
Granted
98955192.4
29-Oct-1998
DROSS COLLECTING ZINC POT
1038043
02-Jan-2004
AK Steel Corporation          
04046
France
Granted
98955192.4
29-Oct-1998
DROSS COLLECTING ZINC POT
1038043
02-Jan-2004
AK Steel Corporation          
04046
Great Britain
Granted
98955192.4
29-Oct-1998
DROSS COLLECTING ZINC POT
1038043
02-Jan-2004
AK Steel Corporation          
04046
Italy
Granted
98955192.4
29-Oct-1998
DROSS COLLECTING ZINC POT
1038043
02-Jan-2004
AK Steel Corporation          
04046
Korea
Granted
7006169/2000
29-Oct-1998
DROSS COLLECTING ZINC POT
363525
21-Nov-2002
AK Steel Corporation          
04046
Luxembourg
Granted
98955192.4
29-Oct-1998
DROSS COLLECTING ZINC POT
1038043
02-Jan-2004
AK Steel Corporation          
04046
Mexico
Granted
0005726
29-Oct-1998
DROSS COLLECTING ZINC POT
221267
06-Jul-2004
AK Steel Corporation          
04046
Netherlands
Granted
98955192.4
29-Oct-1998
DROSS COLLECTING ZINC POT
1038043
02-Jan-2004
AK Steel Corporation          
04046
Sweden
Granted
98955192.4
29-Oct-1998
DROSS COLLECTING ZINC POT
1038043
02-Jan-2004
AK Steel Corporation          
04046
Taiwan
Granted
87119389
23-Nov-1998
DROSS COLLECTING ZINC POT
NI-143578
26-Feb-2002
AK Steel Corporation          
04046
United States
Granted
08/987,660
09-Dec-1997
DROSS COLLECTING ZINC POT
6,582,520
24-Jun-2003
AK Steel Corporation          
04046
South Africa
Granted
98/10250
10-Nov-1998
DROSS COLLECTING ZINC POT
98/10250
28-Jul-1999
AK Steel Corporation          
04046
United States
Granted
08/040,734
31-Mar-1993
MENISCUS COATING STEEL STRIP
5,399,376
21-Mar-1995
AK Steel Corporation          
A2385A
United States
Granted
08/050,956
21-Apr-1993
APPARATUS FOR MENISCUS COATING A STEEL STRIP
5,453,127
26-Sep-1995
AK Steel Corporation          
A2385B
Mexico
Granted
9202237
14-May-1992
NIOBIUM CARBIDE STRENGTHENED STEEL FOR PORCELAIN ENAMELING
176529
03-Nov-1994
AK Steel Corporation          
A2417
United States
Granted
07/726,423
05-Jul-1991
NIOBIUM CARBIDE STRENGTHENED STEEL FOR PORCELAIN ENAMELING
5,137,584
11-Aug-1992
AK Steel Corporation          
A2417
Canada
Granted
2,146,103
31-Mar-1995
BEARING SUPPORT SYSTEM FOR A ROLL SUBMERGED IN A MOLTEN METAL COATING BATH
2,146,103
28-Jun-2005
AK Steel Corporation          
A2551
Mexico
Granted
952328
24-May-1995
BEARING SUPPORT SYSTEM FOR A ROLL SUBMERGED IN A MOLTEN METAL COATING BATH
195258
09-Feb-2000
AK Steel Corporation          
A2551
United States
Granted
08/252,283
31-May-1994
BEARING SUPPORT SYSTEM FOR A ROLL SUBMERGED IN A MOLTEN METAL COATING BATH
5,538,559
23-Jul-1996
AK Steel Corporation          
A2551
Germany
Granted
97117584.9
10-Oct-1997
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED STEEL (CR MODIFIED TWO
STAGE ORIENTED)
0861914
09-Jan-2008
AK Steel Corporation
A2646
France
Granted
97117584.9
10-Oct-1997
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED STEEL (CR MODIFIED TWO
STAGE ORIENTED)
0861914
09-Jan-2008
AK Steel Corporation
A2646
Great Britain
Granted
97117584.9
10-Oct-1997
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED STEEL (CR MODIFIED TWO
STAGE ORIENTED)
0861914
09-Jan-2008
AK Steel Corporation
A2646
Italy
Granted
97117584.9
10-Oct-1997
METHOD FOR PRODUCING SILICON-CHROMIUM GRAIN ORIENTED STEEL (CR MODIFIED TWO
STAGE ORIENTED)
0861914
09-Jan-2008
AK Steel Corporation
A2646
Australia
Granted
2003200957
12-Mar-2003
NON-RIDGING FERRITIC CHROMIUM ALLOYED STEEL (FERRITIC STAINLESS WITH EQUIAXED
CAST GRAIN)
2003200957
04-Aug-2005
AK Steel Corporation
A2664A
Austria
Granted
02769278.9
23-Apr-2002
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
1390550
28-Mar-2007
AK Steel Corporation
A2714
Belgium
Granted
02769278.9
23-Apr-2002
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
1390550
28-Mar-2007
AK Steel Corporation
A2714
Brazil
Published
PI0209419-3
23-Apr-2002
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
   
AK Steel Corporation
A2714
Germany
Granted
02769278.9
23-Apr-2002
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
1390550
28-Mar-2007
AK Steel Corporation
A2714
Finland
Granted
02769278.9
23-Apr-2002
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
1390550
28-Mar-2007
AK Steel Corporation
A2714
France
Granted
02769278.9
23-Apr-2002
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
1390550
28-Mar-2007
AK Steel Corporation
A2714
Great Britain
Granted
02769278.9
23-Apr-2002
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
1390550
28-Mar-2007
AK Steel Corporation
A2714
Italy
Granted
02769278.9
23-Apr-2002
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
1390550
28-Mar-2007
AK Steel Corporation
A2714
Japan
Pending
2002-587661
23-Apr-2002
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
   
AK Steel Corporation
A2714
Korea
Granted
10-2003-7014340
23-Apr-2002
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
10-0675744
23-Jan-2007
AK Steel Corporation          
A2714
Luxembourg
Granted
02769278.9
23-Apr-2002
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
1390550
28-Mar-2007
AK Steel Corporation
A2714
Netherlands
Granted
02769278.9
23-Apr-2002
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
1390550
28-Mar-2007
AK Steel Corporation
A2714
Sweden
Granted
02769278.9
23-Apr-2002
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
1390550
28-Mar-2007
AK Steel Corporation
A2714
Turkey
Granted
02769278.9
23-Apr-2002
HIGH PERMEABILITY GRAIN ORIENTED ELECTRICAL STEEL
(TRAN-COR H WITH CR)
1390550
28-Mar-2007
AK Steel Corporation
A2714
Brazil
Published
PI0309856-7
25-Feb-2003
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
   
AK Steel Corporation
A2719
European Patent Convention
Opposition
03750018.8
25-Feb-2003
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
1501951
30-Aug-2006
AK Steel Corporation
A2719
France
Granted
03750018.8
25-Feb-2003
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
1501951
30-Aug-2006
AK Steel Corporation
A2719
India
Pending
3603/DELNP/2004
25-Feb-2003
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
   
AK Steel Corporation
A2719
Italy
Granted
03750018.8
25-Feb-2003
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
1501951
30-Aug-2006
AK Steel Corporation
A2719
Mexico
Pending
PA2004/011077
25-Feb-2003
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
   
AK Steel Corporation
A2719
Sweden
Granted
03750018.8
25-Feb-2003
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP (STRIP CAST CRNO)
1501951
30-Aug-2006
AK Steel Corporation
A2719
Austria
Granted
02761644.0
13-Sep-2002
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
1436432
17-May-2006
AK Steel Corporation
A2721
Belgium
Granted
02761644.0
13-Sep-2002
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
1436432
17-May-2006
AK Steel Corporation
A2721
China
Granted
02819614.7
13-Sep-2002
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
ZL02819614.7
13-Dec-2006
AK Steel Corporation
A2721
Czech Republic
Granted
02761644.0
13-Sep-2002
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
1436432
17-May-2006
AK Steel Corporation
A2721
Germany
Granted
02761644.0
13-Sep-2002
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
60211542.6
17-May-2006
AK Steel Corporation
A2721
Finland
Granted
02761644.0
13-Sep-2002
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
1436432
17-May-2006
AK Steel Corporation
A2721
France
Granted
02761644.0
13-Sep-2002
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
1436432
17-May-2006
AK Steel Corporation
A2721
Great Britain
Granted
02761644.0
13-Sep-2002
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
1436432
17-May-2006
AK Steel Corporation
A2721
India
Pending
00588/DELNP/2004
13-Sep-2002
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
   
AK Steel Corporation
A2721
Italy
Granted
02761644.0
13-Sep-2002
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
1436432
17-May-2006
AK Steel Corporation
A2721
Luxembourg
Granted
02761644.0
13-Sep-2002
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
1436432
17-May-2006
AK Steel Corporation
A2721
Netherlands
Granted
02761644.0
13-Sep-2002
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
1436432
17-May-2006
AK Steel Corporation
A2721
Poland
Granted
P-368033
13-Sep-2002
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
PAT-197123
09-Aug-2007
AK Steel Corporation
A2721
Russia
Granted
2004110999
13-Sep-2002
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
2290448
27-Dec-2006
AK Steel Corporation
A2721
Sweden
Granted
02761644.0
13-Sep-2002
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
1436432
17-May-2006
AK Steel Corporation
A2721
Slovakia
Granted
02761644.0
13-Sep-2002
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
1436432
17-May-2006
AK Steel Corporation
A2721
Turkey
Granted
02761644.0
13-Sep-2002
METHOD OF CONTINUOUSLY CASTING ELECTRICAL STEEL STRIP WITH CONTROLLED SPRAY
COOLING
(CAST RGO SPRAY COOLING)
1436432
17-May-2006
AK Steel Corporation
A2721
United States
Granted
09/938,205
23-Aug-2001
ANTIMICROBIAL POWDER COATED METAL SHEET
6,929,705
16-Aug-2005
 
A2735
Austria
Granted
2002252617
09-Apr-2002
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
2002252617
13-Sep-2007
AK Steel Corporation          
A2737
Brazil
Published
PI0208749-9
09-Apr-2002
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
   
AK Steel Corporation          
A2737
China
Granted
ZL02808828.X
09-Apr-2002
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
ZL02808828.X
08-Mar-2006
AK Steel Corporation          
A2737
India
Granted
1600/DELNP/2003
09-Apr-2002
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
199879
21-Dec-2004
AK Steel Corporation          
A2737
Mexico
Granted
PA/A/2003/009219
09-Apr-2002
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
237035
19-May-2006
AK Steel Corporation          
A2737
United States
Granted
10/118,765
09-Apr-2002
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
6,645,306
11-Nov-2003
AK Steel Corporation          
A2737
South Africa
Granted
2003/7743
09-Apr-2002
HYDROGEN PEROXIDE PICKLING OF STAINLESS STEEL GRADES
2003/7743
29-Dec-2004
AK Steel Corporation          
A2737
Brazil
Published
PI 0208748-0
09-Apr-2002
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
   
AK Steel Corporation
A2738
China
Granted
ZL02808830.1
09-Apr-2002
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
ZL02808830.1
08-Mar-2006
AK Steel Corporation
A2738
France
Granted
02763980.6
09-Apr-2002
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
1377692
09-Nov-2005
AK Steel Corporation
A2738
Italy
Granted
02763980.6
09-Apr-2002
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
1377692
09-Nov-2005
AK Steel Corporation
A2738
Korea
Granted
2003-7013261
09-Apr-2002
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
10-0654513
29-Nov-2006
AK Steel Corporation
A2738
Sweden
Granted
02763980.6
09-Apr-2002
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
1377692
09-Nov-2005
AK Steel Corporation
A2738
United States
Granted
10/119,444
09-Apr-2002
HYDROGEN PEROXIDE PICKLING SCHEME FOR SILICON-CONTAINING ELECTRICAL STEEL GRADES
(Butler)
6,599,371
29-Jul-2003
AK Steel Corporation
A2738
Canada
Pending
2,443,635
09-Apr-2002
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
   
AK Steel Corporation
A2740
India
Granted
1601/DELNP/2003
09-Apr-2002
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
199918
21-Dec-2004
AK Steel Corporation
A2740
United States
Granted
10/119,112
09-Apr-2002
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
6,746,614
08-Jun-2004
AK Steel Corporation
A2740
United States
Granted
10/683,717
10-Oct-2003
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
6,802,965
12-Oct-2004
AK Steel Corporation
A2740
South Africa
Granted
2003/7742
09-Apr-2002
METHOD FOR REMOVING HYDROGEN PEROXIDE FROM SPENT PICKLE LIQUOR (TREATING WASTE
PICKLE LIQUOR CONTAINING HYDROGEN PEROXIDE)
2003/7742
29-Dec-2004
AK Steel Corporation
A2740
Mexico
Granted
PA/A/2003/009941
30-Apr-2002
ANTIMICROBIAL COATED METAL SHEET
236797
12-May-2006
AK Steel Corporation
A2745
Brazil
Pending
PI0410333-5
10-May-2004
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
   
AK Steel Corporation          
A2756
Korea
Pending
7021695/2005
10-May-2004
IMPROVED METHOD FOR PRODUCTION OF NON-ORIENTED ELECTRICAL STEEL STRIP (Cr-Si)
   
AK Steel Corporation          
A2756

 

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.1.15
to
Loan and Security Agreement




ENVIRONMENTAL MATTERS
 


None.






 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.1.16
to
Loan and Security Agreement




RESTRICTIVE AGREEMENTS
 
●  
7-5/8% Senior Notes Due 2020

●  
City of Rockport, IN Variable Rate Revenue Bonds, Series 1997A, Due 2027

●  
City of Rockport, IN Variable Rate Revenue Bonds, Series 1998A, Due 2028

●  
City of Rockport, IN Variable Rate Revenue Bonds, Series 1999A, Due 2029

●  
Butler County Industrial Development Authority Variable Rate Economic
Development Revenue Bonds, 1996 Series A, Due Jun 2020

●  
State of Ohio 166 Direct Loan, Ohio Department of Development Note, Due March
2015

●  
Ohio Air Quality Development Authority Variable Rate Demand Revenue Bonds,
Series 2004A, Due June 2024

●  
Ohio Air Quality Development Authority Taxable Variable Rate Demand Revenue
Bonds, Series 2004B, Due June 2024



 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.1.17
to
Loan and Security Agreement




LITIGATION
 
None.










 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.1.19
to
Loan and Security Agreement




PENSION PLANS
 


None.


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.1.21
to
Loan and Security Agreement




LABOR CONTRACTS
 
None.


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 10.2.1
to
Loan and Security Agreement




EXISTING DEBT
 
None.




 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 10.2.2
to
Loan and Security Agreement




EXISTING LIENS
 
ENTITY
JURISDICTION
FILE NUMBER
 
FILING DATE
TYPE OF FILING
SECURED PARTY
DESCRIPTION OF COLLATERAL
AK Steel Corporation
Delaware Secretary of State
51087908
 
4/8/05
UCC-1
Air Liquide Industrial US LP
Specific equipment
AK Steel Corporation
Delaware Secretary of State
60356659
 
1/30/06
UCC-1
Tennant Financial Services
Specific equipment under Master Lease Agreement
AK Steel Corporation
Delaware Secretary of State
64390597
 
12/14/06
UCC-1
National City Commercial Capital Corporation
Specific equipment under lease
AK Steel Corporation
Delaware Secretary of State
0647049
2/20/07
UCC-1
NMHG Financial Services, Inc.
Specific equipment under lease
AK Steel Corporation
Delaware Secretary of State
1871606
5/17/07
UCC-1
Tennant Financial Services
Specific equipment under lease agreement with General Electric Capital
Corporation
AK Steel Corporation
Delaware Secretary of State
2477866
 
6/29/07
UCC-1
Air Liquide Industrial US LP
Specific equipment on certain property
AK Steel Corporation
Delaware Secretary of State
2478344
 
6/29/07
UCC-1
Air Liquide Industrial US LP
Specific equipment on certain property
AK Steel Corporation
Delaware Secretary of State
2478823
6/29/07
UCC-1
Air Liquide Industrial US LP
Specific equipment on certain property
AK Steel Corporation
Delaware Secretary of State
3228201
 
8/23/07
UCC-1
Air Liquide Industrial U.S. LP
Specific equipment located in Coshocton, OH
AK Steel Corporation
Delaware Secretary of State
0917060
 
3/14/08
UCC-1
Tennant Financial Services
Specific equipment under lease agreement between secured party and debtor
AK Steel Corporation
Delaware Secretary of State
0225174
 
1/22/09
UCC-1
Air Liquide Industrial U.S. LP
Specific equipment located in Ashland, KY
AK Steel Corporation
Delaware Secretary of State
0475696
 
2/12/09
UCC-1
North American Refractories Company
Specific equipment at certain locations
AK Steel Corporation
Delaware Secretary of State
0505286
 
2/17/09
UCC-1
Black Equipment Co., Inc.
Specific equipment
AK Steel Corporation
Delaware Secretary of State
0353031
 
1/28/10
UCC-1
Commonwealth Capital Corp.
Specific equipment under Master Lease Agreement
AK Steel Corporation
Delaware Secretary of State
2133258
 
6/18/10
UCC-1
Air Liquide Industrial US LP
Specific equipment located in Middletown, OH
AK Steel Corporation
Delaware Secretary of State
3409012
 
9/30/10
UCC-1
P.C. Campana, Inc.
Specific equipment including proceeds
AK Steel Corporation
Delaware Secretary of State
4393967
 
12/13/10
UCC-1
General Electric Capital Corporation
Specific equipment under lease





 
 

--------------------------------------------------------------------------------

 


SCHEDULE 10.2.5
to
Loan and Security Agreement


EXISTING INVESTMENTS
 
●  
Combined Metals Holding, Inc., a wholly-owned subsidiary of AKS Investments,
Inc., owns a 40% equity interest and has outstanding loans to Combined Metals of
Chicago, LLC.



●  
Rockport Rollshop, Inc., a wholly-owned subsidiary of AKS Investments, Inc.,
owns a 50% equity interest in Rockport Rollshop LLC.



●  
 Advanced Materials Processing, Inc., a wholly-owned subsidiary of AKS
Investments, Inc., owns a 50% equity interest in Vicksmetal/Armco Associates.



●  
Borrower maintains various money market accounts for its daily cash balance.



 





